UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE
COMMISSION,

Plaintiff,
=-\-

AMERINDO INVESTMENT ADVISORS
INC., et al.,

Defendants.

 

UNITED STATES OF AMERICA

ALBERTO WILLIAM VILAR, ef al.,

Defendants.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

No. 05-cv-5231 (RJS)

ORDER

No. 05-cr-621 (RJS)

The Court in receipt of the attached petition from Angelika Jordan, dated October 23, 2019,

and the two attached petitions from Laurie Christov, dated November 15, 2019. The Clerk of the

Court is respectfully requested to docket these petitions. IT IS HEREBY ORDERED THAT the

government shall submit a letter to the court responding to these most recent petitions and outlining

its proposed next steps in this matter no later December 6, 2019.

SO ORDERED.

Dated: November 27, 2019
New York, New York

 

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
Angelika Jordan
1009 Springfield Drive
Millbrae, California 94030

Judge Richard J. Sullivan
US District Court SDNY

500 Peart Street

New York, New York 10007

RE: Case Number 05 Cr. 621 (RJS}

1.

NAME OF CLAIMANT: This claim is being presented by Angelika Jordan, a US citizen and
California resident with an address of 1009 Springfield Drive, Millbrae, California 94030. Any
written communications in connection with this claim should be copied to this address. |,
Angelika Jordan, do not have an email address. You may email Michael Baldwin-Sotemayor on
my behalf at msotomayor333 @gmail.com.

TIME, CIRCUMSTANCES OF ACQUISITION OF, AND RIGHT, TITLE OR INTEREST iN, THE PROPERTY:

My husband and | invested in Amerindo beginning in the 1980s. My husband passed away in
2001. The account has been in my name since his death. | had sole interest in those
investments supporting this claim, and today | have sole interest in this claim.

HOW THIS CLAIM WAS GENERATED: After reviewing the cases Involving Amerindo, Alberto
William Vilar and Gary Alan Tanaka, Geoffrey S. Berman, United States Attorney for the
Southern District of New York, and Alexander J. Wilson, Co-Chief, Money Laundering and
Transnational Criminal Enterprises Unit, and Assistant United States Attorney, sent me a letter
via Michael Bafdwin-Sotomayor dated August 16, 2019, but received much later, about three
weeks ago. Berman and Wilson notified me to petition for a hearing to adjudicate the validity of
my interest in the property.

ACCOUNT NUMBER: The account number is D886-D1F-152. Kenneth Riffle, who was the
marketing director of Amerindo Investment Advisors from 1982 to 1995, indicates that this
account number was always used, whether the account was domiciled in San Francisco, London
or Panama. Mr. Riffle tald me, Angelika Jordan, that Alberto William Vilar and Alan Tanaka
verified to him, Mr. Riffle, that this was the account number used for me, Angelika Jordan, as
well as my husband. Mr. Riffle indicates that both founders of Amerindo also maintained
accounts in Panama. Alberto William Vilar told me, Angelika Jordan, and my husband that the
account was moved to Panama because Alberto William Vilar and Gary Alan Tanaka had full
discretionary trading authority in Panama,

AMOUNT OF CLAIM: The amount of this claim is for $13,586,784.29, representing the February

1, 2014 value of the equities account of $3,741,575, if this portfolic {i) held all stocks that still
traded as of February 1, 2014, (ii} held all stocks still trading as of February 1, 2014, into which
they were exchanged (at any time between March 31, 2002 and February 1, 2014} due to
subsequent merger and acquisition activity, OR (iii} reinvested proceeds of cash distributions
into the QQQ, the ETF that mirrors the 100 largest nenfinancial companies in the NASDAQ.
Amerindo specialized in the tech sector, and the QQQ is aligned with the sectors in which
Amerindo participated. In other words, the claim is rolling forward the $3.741,575 from March
31, 2014, to February 1, 2014, which we understand is the cutoff date for vafuation. No attempt
was made to add and reinvest dividends, as these positions are in companies which typically do
not pay dividend (JNPR being a current exception), nor was any attempt made to subtract the
impact of Federal and state taxes on realized gains. For this latter reason, an award under this
claim should withhold Federal and state taxes, and Angelika Jordan can provide her social
security number prior to the distribution of such award.

6. AMOUNT NOT CLAIMED: As disclosed on the March 31, 2002 statement, there was an amount
for the investment in the Amerindo Guaranteed Fixed income Fund {AGFIIF) with an 8% per
annum coupon (it appears as $665,359.19 plus $23,539.94 in interest for the then first quarter
of 2002). Carried forward to May 25, 2605, that amount was $884,123,41 and $1,675,533.49 at
September 20, 2013. See Sec. & Exch Comm'n v Amerindo Inv. Advisers Inc, UNITED STATES
DISTRICT COURT SOUTHERN DISTRICT OF NEW YORKJul 14, 2017No. 05-cv-5231 (RIJS) (S.D.N.Y.
jul 14, 2017.

7. KEY DOCUMENTS: Presented herewith are the following documents in support of the clafm:

a) A new spreadsheet named Angelica Jordan which brings forward to February 1, 2014 the value of her
equities account of $3.741,575 as of March 31, 2002, using the decision rules outlined above in
paragraph 3, You will note that the spreadsheet uses borders for key numbers that either relate to the
§3.741,575 valuation or which cell in the spreadsheet contains a formula for adjustment in cases where
there was a stock split, merger/acquisition or some other corporate activity.

b} An old spreadsheet prepared by Kenneth Riffle upon which the foregoing spreadsheet was based.
The new spreadsheet (i) corrects one error (AMZN split BEFORE 3/31/2002, not after that date}, (ii)
corrects the valuation of each stock holding and total portfolio value as of 3/31/2002 in new column H,
and adds borders to key cells where adjustments are necessary as indicated above.

c) The last statement issued by Amerindo to Angelika Jordan dated March 31, 2002.

d} In addition to these documents, Michael Baldwin-Sotomayor has in his possession some Amerindo
statements for this account that are older than March 31, 2002. These statements are not germane to
substantiating the amount of this claim. In the event the court desires to review all of the available
statements in order to substantiate the documentable history of this account, Michael Baldwin-
Sotormayor is prepared to forward such statements promptly when requested.

8. WHY MORE RECENT STATEMENTS ARE NOT SUBMITTED: Across many years, requests were
made of Alberto William Vilar, Gary Alan, and Renata Tanaka for statements. Alberto William Vilar at
ane point said to Angelika Jordan that he was not aware Renata Tanaka had not been sending out
statements. The fact pattern of Amerindo failing to prepare and issue statements is well known to this
Court.
9, PERSONS ASSISTING WITH THIS FILING: The persons who prepared this claim and/or a separate,
successful claim for fixed incame are:

r

Roel Campos, former Securities and Exchange Commissioner from 2002 to 2007, has been a partner at
Hughes, Hubbard and Reed.

Kenneth Riffle was the director of marketing for Amerindo Advisors fram 1982 to 1995, Angelika Jordan
and her deceased husband were among the first clients Kenneth Riffle brought to Amerindo.

Michael Baldwin-Sotamayor was a broker/dealer representative in the 1980’s-1990’s, primarily at Bear
Stearns & Co., where he was one of the persons who handled the commercial relationship with
Amerindo. Mr. Baldwin is the person to whom any verbal and written communications about this claim
should be addressed.

10. ATTESTATION: 1, Angelike Jordan, certify under penalty of perjury that the foregoing is true and
correct. [| have relied on Roel Campos, Kenneth Riffle and Michael Baldwin-Sotomayor to
prepare this and a prior successful claim.

ad
ANGELIKA JORDAN

Nhe ode

DATED: October 23, 2019

 

Ce:

U.S. District Court SONY
Pro Se Intake Unit

Room 105

40 Foley Square

New York, New York 10007

 
APARTADO 5215
PANAMA 5S PANAMA
TEL: (507) 264-9673
BAX: (507) 264-9667

AMERINDO INVESTMENT ADVISORS, INC. AYBNIDA SAMUEL LEIS

STATEMENT OF ACCOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Statement Period
Mrs A. Jordan , Opening 01.0102 Closing 03,31.02
1069 Springfield Drive -
Milbrae, CA 94030 Closing Account Balances
USA Cash Equities
$E9,097.09 | amet
Fixed Depasits External
$665,259, 19 $2,637,071.45
Client Account Number Reference Financial Account Summary
D886-D1F-152 / F $3,321,427.73
Type of Investment Price Amount
FIXED DEPOSIT ACCOUNTS *
AMERINDO INTERNATIONAL VENTURE FUND I
(GUARANTEED @ 8% P.A, VALUE DATE 09.21.01) $665,259.19
INTEREST 09.21.01 TO 03.31.02 . $ 23,539.94
EQUITIES ,
- PORTFOLIO $2,637,071.45
EXTERNAL CUSTODY ACCOUNTS
MISCELLANEOUS / CASH
CASH $19,097.09
TOTAL $3,321 ,427.73

 

 

 

 

 

 
 

 

sxssanas

 

         

 

 

                 

 

                       

 

 

 

 

 

 

  

 

  

606061
60°L60°6! squajeamby 2p YseD
SINE TVALNO” GNY HS¥O
SS°E06 FOT'I- S¥ILOLEGT Fe
OEGES EI- 0L099%6e1 ON zwei Me th couzA O78‘OI 66-07-40
QO0OT'EOP™ oooos's2 =a KE BFL Gi nonesodsop ageA, ‘00°01 66-0£-11
00'000'PSE- OOOSLGT = -|Y PG SHE b Sfloman atouleaAg  000'S BOTTLE
OS TIE RST OOOO OTE Tate ~vsmnaIshs Paes “DOO"OT 86°6C*40 wrens
seogo'og S'9R9°OST eS'9¢ ‘oul yosadoed = Szl"p 6S0ETI
oorOss*6Lz- ogO0L19 ivg sINaAS INO O0C'DT Tooi-sd
OF LBL E9Z- OOSLEOP = LSU ETE- _ peMgyooY ops‘z1 “ASS 00-7o-S0
00'Sz0'Os- oorcores wel: “? ROMION] Jada 00'S x ULE
OO SzP'EG- OoSLST9 4. smpység smopmy ggs'Z OW TO-LO-TT
DO'sLa'Pss 00'G00"ESo pomnaceueyg OIC O0d'OT «= GG. 86-81-50 gai
OS LL8'09- oo'sEoZE sg emousp weUME 90ST -4Sht4 10-07-90 ee .
00°000'06I- oo'o00'Lz AUOS'SIOISMOH  O00'O1 1O-L1-80 -
OS 288 ESE- OS L9E'6 SIAC O0S'L LO-€Z-Le
OO'SLEEL “ 00°009‘6r , wom Osr'Z 1690-20 ne
oo"ag0'r6z ooro00'ng€ . suzworeqdsg “go0'9 OBA E6-t1-zoe™ G
O0'007"SL- OOO SPE Sqgz vwatog 900s ANS 10-0€-P0 rer
OS SIZ PPI OO ZLY'PS mp ann paddy og'9 PSY oosrezigl-
oo'ans'sEz~ OO'D0S‘TL N moouozenry O00'S ny ZAM 66-se-coyg We
OO OSi'EL oo00r'trt ‘oul arensy §—G00'0Z py 26-£2-80 a9
OLS NOWIAIOD
SsOTT/MIES) ONE A, ees nga ye LMm39g ApH TEN) aE

pezyeaig

PyIBQ -

co

  
  

 

 

 

 

 

 

 
EDIFICIO PLAZA OBARRIO
APARTADO 5215

PANAMA 5 PANAMA

TEL: (507) 264-9673

BAX: (S07) 264-9657

AMERINDO INVESTMENT ADVISORS, INC. AVENIDA SAMOELLEAIS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATEMENT OF ACCOUNT
Statement Period
Mrs A. Jordan . Opening 01.0102 Closing 03.31.02
1009 Springfield Drive -
Milbrae, CA 94030 Closing Account Balances
USA Cash Equities
$19,097.09 =| wenn
Fixed Deposits External
$665,259.19 $2,637,071.45
Client Account Number Reference Financial Account Summary
D886-D1F-152 ; F $3,321,427.73
Type of Investment Price Amount
FIXED DEPOSIT ACCOUNTS
AMERINDO INTERNATIONAL VENTURE FUND I
(GUARANTEED @ 8% P.A. VALUE DATE 09.21.01) $665,259, 19
INTEREST 09.21.06] TO 03.31.02 . $ 23,539.94
EQUITIES
- PORTFOLIO

$2,637,071.45

EXTERNAL CUSTODY ACCOUNTS

MISCELLANEOUS / CASH
CASH $19,097.09

 

 

TOTAL ; $3,321,427.73

 

 

 

 

pete
SCLE
SG°SE
os'G
99°0T
os'9¢
SLL¢
T3'0
997?
oOo'OL
Serre
Se VT
Sect
o0"04
Or sP
OS°T3
SC PPE
Se TL
OG TOV
TOS

Ue UU a

aoUd
¥l07/T/¢

oo"00S"ETZ

G0°000'096
GO'OSL"EsE
OO’ CCr*rET
oo Gz0‘CET

00° 00zTrE
oo Gas‘TOE
O0°COTETT
00°000‘SST
o0°GOT’ss
00°SSS‘E6
00°000'/TZ
00'0SZ‘T6T
OZ'TEZ‘OE
00°000‘99
0000S ‘0zE
€9°989'86T

00°000‘0z9
o0°00z'TZ

4s} [230 S09 YUN

Uh OR AR UR OR dt

SL°6T
00°8P
SL9L
cZL'9

ec te
CEE
CL re
erc’e
Oo79
Fas

£E°¢9
OL Te
os'S¢
oer
OO'TT
OT'r9
BT 6c
00°¢9
OSE

$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
5
$
>

ANeA OOP” [BIOL

OQHA
awa

YS

j2agIs sAng 1DYO

4dSd sAng 19y¥O

49A03421 NID

1001

YdNf

JaA0a4281 ATI

JBADSHEL GIG

NSD Aq 4800 W821 ISDH
JACI

BUIMPeOsg JO JBACIXE) IAT
SIeAON Aq JaA0Sx2} HIHD
Baal ynoAng HdID

alld

AY

NZWY

LYid
Jax MBN

 

;OOURA
dio} CIWgaM

SHIOMIS@N BIOWELIAS
SUIBISAS [AGRI

ul ‘ylose(doad

9 SHBISAS INO
HeELWIS{OO")

SyJOMIaN Jadiuny
pwaishs BUd[otuy|
sslesanaseueyd JIG]
g22ualss auioUay UeWNH
vloo"3403S aL}

jSIMo3

gold

_u) uojeydas

ussolg

gSHNIID ODA) paddy
Woo UOzZeUWy

du] ajenjpy
AqUN3as

60°260°6T yse
OOHA O0'0Z9'TZ 666T/02/L
aWaM o0'0c0‘0e 6661/0€/TT
YAIDS OODDN’S §=§agndz/Tz/Z
1d4S 0000002 =8661/6z/r
IdSd OO°SZT’? = 666T/0E/ZT
SINO O0'O00’GT TOdz/9T/Ss
WOO) ao‘oos’zT o000z/z/s
YdNI O0'000’S § T007/ZT/OT
WWI oO00S’e = T00C/L/TT
HdGl oo'ooo’Ot 866T/st/s
ISSH O0;00S‘T TcCOz/ozZ/9
JAOW O0'000‘DT T00z/ZT/8
QnMa oo'o0s’s T0Oc/EZ/T
WIHD OoOsr’z Tée6T/9/z
Hd3a oG'000’'9 § «E66T/ZT/Z
aiid acooe’s  To0z/oe/r
D0WIv 006089 000z/r/zT
NZWV OOO00’0E 666T/Sz/Z
LHId 00'000'0% 866T/Ec/8
Jaya jeulsug = Aynuenp aled

xB} 4996-197 (£05)

€296-79z (205)

VAWNYd § BweueY

ST7S Openedy

OWIEGO S22 (dq O1F1IPF

SIMD] janes epiuaay
SUOSIAPY JUSUSSAU] OPULIOWIY
  

EG TOS'STO'ET S$

60° £606T
PSpOr'9ES‘ET $
vO/ZT/S HIds yD0}8 T-Z OO'SvE’SOS = §
TE/pT/TT Ia uosiod [T-T o0°000’6TL = =§
OTS‘Sz$ puapiaid OOOTE’SZ $
TOYO OF UOISIaAUIOD Uc y'¥E EO/ET/Z HID Uosiod T-— sT’azo’zss = $
SO/OT/T INOAQ yseD OS ZTE’BOT =$
Z0/TZ/9 UO NAD SUSPOT'L + S2°£2 INOANG YseD geeTZ‘ITS  $
OO'SZT'OT $
OO'OOE’8OT = §
$0/9G/0T 00°04 INoANg Yysey QO'DOO'S/T = =§
JBACSYEL IOS T-T OO'OOS'err’E S
Z1/6Z/S INI Uostod [-] + $Zz'pT InoAnq Yysey OO'OSL‘ZY S
oo'sZe‘er S$
£00@/6 00°02 INGANG ysed QO'OON'S7S = S$
90/0Z/S 00'S% NCANG YseD CO'OPO'ETT §
TL/pT/OT ue sys 0009,0S° Tg NOANg yseD OO'OOO'ESP =
OOOSTTZLT $
TEOST‘ET S
wis T-z 66/T/6 OO'OOC‘OTO' $
oo'o0z‘09st = $
aniBA, Jox4B [Al

SPUAPIAIG

COE-ATO-9880 JequUinn qunoooy juAal|D
SBUIP|OH Ol|OJHod
CO-AEI-TE
“ON] SOSIADY 1UaLUISeAu] OPUS Uy
uepsor eyxyasuy
 

LTEPS'90TT S$ XOPU] OOD 40 XBpul O05 A'¥S Ul Palsenuja yl UOHEaidde JaxEYy

 

 

 

 

SETS 78p'T $ sjuawAed Ysed {no Jen

sov9r'os9'e? = $ SETZS7ar'T $

ELVTEc'G6T 8=$ BBS LET %09' BL OSZTEe'60T $ s00z/OT/T lsSd

BUS/TSPTE $ BOL CHE “ELECT BBSTLZTTS §$ co0e/tZ/9 SINO

OSLOL'78E = S %OS'OLT %69 STT oo000’sét = $ ~8007/9/0T TOINI

og"029'09 $ %68'6E LET 00°0S/'tr § ¢70t/6z/s ISDH

OOOTTTI£Z S$ %6S'9L %PISE ooooe’szs §=6 $s 4002/rT/6 LAI

pSOS9REST = S %SLTZT %98°Z9 oO'Ore’STT § 900¢/02/S uddIYD
AI Supa 73s % X9PU] ODD % OOS d°BS qunowry ajeq 42045

"SWI ET/SZ/OT Sulpus oO] ajep Wo) poled suije3zs
Juawadeuey Yyse5

340M Jaye Aepuoly UO 78} Op URS | pue YOM a0’
3INOM U OS SOOT Ul B12YS & OOO 1€ Fuylpas SEM [SOH Syl] SYDO]S BWOS ‘powad yoInd ay} oO} poiad yey} Wody YY] VIV 72 PuNodWoOs oO} aAeY pjnoMm Aq! 40
1Og SEM EU} SulytAuy ‘awn Jo povad yeuyl 404 Sup Aseas 103 saad |y3 4B Ued | YUIY] | ING IOM BULOS BLU BYeQ [1M 1] FIP J4OINT BY] Saey NOA 4] :Sa]ON

OS'9Z 40) Sooz Arenuer ajseig Aq 3ysnog yaosajdoeg - TE

SL°LZ 10} 20/T 2/9 UG SWIaISAS INO 42A0 YOO) YNAID - OT

LLOZ/LZ/TT # OLE yds asveaad ‘QooZ Meniqal Ul aweu pasgueys Wwod"e10}SsSWoH - &

SOIEYS OOOE 1230} ‘ZT/9T/Z Ulds T+T |I}d Yoslod ‘ZTOZ/9/8 UO NSO Aq 4aA0 UdXE] SEM [SDH - 8
“€ JBAST 02 LOOT Jdas Ul p]os sem YSIUM BuUIMpeolg O] aWeU $3] PasUeYD SIAIOD - /

LOOZ ‘TT 4aquiaced uo $f yids yo0}s asiaAal - 9

anjeA pazeay 9002 ‘Oz dy smueAON Aq Jano uayey - ¢

peppy DDD TLOZ “pT 4aqoy9 jesrnasewueud eAal Aq Joao UdXE] - 7
dems SiS T-T £007 Jaquiangn uasolg YIM Jadsal\ ~ ¢

anjen pezipeay aueys Jad 00°04$ @ ynodng Als 113 BOO? “vz 4eqUIBAON - Z

peppy digs Upds 01s T-¢ pOOZ ‘ZT ARI - E

 
 

 

 

€D96L'bSZ'S S

 

BETS‘ 7ar'T
TE LTS LEL‘E
v9 OLZ‘6rzZ

$
$
$
ovosaes/‘T §
oo's/e"e8p S$
86° 708°6S S$
os'260'776 S$
oz tZe€9t S$
AW Suipuz DOD

  

SBwos Sumbss 5
BUatD a] 1NO 1Yysr

LP'86C'OL8‘ST S$
es'o6l‘vS7'c S$

Ot Srb‘ZzePl §
LUEvS'907T SS

 

 
| OO'SLE‘T PLE

 

00°'00S’ETZ
o0'000‘08P
GO'OSL*ESE
OF L8T'L9

oo’ oco‘0ET
OO'GSZ'TRE
0S'Z9S‘TOE
OO'SZT‘ETT
00°000‘SST
O0'SZT'SsS

05°29S'€6

OG'O00'LTZ
00° OSZ‘TET
00°SZZ‘0E

oo'ec0’s9

00'00s‘aZE
05° £89'S6T

00°000‘OTE
o0°0S7¢‘TZ

309 JeIO) 4509 HUN
Z0/TE/E 48d

$
$
$
>
$
$
$
$
$
$
$
$
$
$
$
9
$
$
$

$

886

0O'SF
S£9L
wg

cole
EL PE
EL re
e9¢C
00°c9
18°S

BEC"
OL TC
OS°SZ
6TeT
OO TT
Or'v3
St'6c
oo?9
9GE

$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$

ANIEA OOJLOd [210

GOHA
awam

YINDS

leagls sAng FINO

i4Sd sAng 1O¥O

43A03> 23 NSAID

4007

YdNI

JBAOSHEL ATI

ABAQAASL Wild

WSO Aq 49A0 UBYE] ISDH
aAOW

SUIMpezOlg JO JADE} LAT
STLIPAON Aq J8A093€} HIHD
PAa] woANG Hd3D

gilg

JDAY

NZAIY
Lula
J3¥I1] MBN

{POUkA

dio? GMiqaM
SHIOMISN BLOW EDAS
SULBISAS [BGaIS

ul yosajdoag

ops HaISAS INO

PEWS 4007

SVOMION Jediunyp
poilaIsAs BUC}
_Sleonaseueyd 4d]
gaouals suiouas UeWN}
sWwos‘al01sauo}{
S09

sou

put uojeydas

uasolg

godlN2dig O21 yy palddy
woo-uozeWUYy

duj ajyenysy

Agunaas

 

 

6TO¢ HASOLIOO GAMSLAAY

 

60° L60'6T

OOHA 00°0Z9'TZ 00'0Z9'TZ
awam [0000002 __| o0'o00'ot
MIDS —00°000°S 00°0G0"S
jaas | 00°000'02 ‘| 00'000‘0T

14Sd  00°SZT’? Q0'Ssz1’P

SINO ad'000‘0T 00°000‘0T
MOOT QO'O0S‘eT 00'008‘zT
YdNf 00°000'S 00°000°S
TOW «00°009'2 00°00S‘Z
Hdd! 00°000‘OT o0'000‘0T
IS9H GO'O00’E oo'o0s‘T

JAOIW G0'000'0T 00°000‘0T
ONME 00°00S‘L oo'c0s'2
YHIHD oo'osr’z a0'osr’z

Hd33 «ao'o00'9 00°000°9
dila oo'o00’s 00"000'S

JOA 90°603'9 00°608‘9
NZWy¥ a07000'S o0'000’S
1uid §=ogra0n’0z o0'000'02

Jays feulguig = Alnuendo [py

ploz/T/Z 40 sy

Ayquent)
ZO/TE/E JO SY

yse)

6661 /07/L
6661/0€/TT
onde /T2/z£
8661T/62/P
666T/0€/2T
Ta0z/9t/s
0007/z/s
TOOz/ZT/OT
Tooe/Z/Tt
866L/8T/S
To0z/0z/9
T00z/ZT/8
100¢/Ez/T
T66t/9/z
E66L/Z1/Z
To00z/0/r
000¢/t/cE
6661/S2/Z

R66T/EC/8
aed

xB} /996-797 (205)

€196-797 (205)

VINVNYd S BUIEUEY

Stzg opeuedy

O1442GQ e2e|d ODYIPZ
SIM] janwues epluaAy

SIOSIADY JUSLUASBAU] OPUTaLUYy
$

$
$
$
$
$
$
°
$
$
$
$
$
$
$
$
$
$
$

Angelika Jordan
Amerindo Investment Advisors INC.
31-Mar-02
Portfolio Holdings
Client Account Number D886-D1F-152

2/1/2014 2/1/2014 Dividends
Price

Market Value
8.01 $ 160,200.00
401.00 S$ 2,005,000.00 9/1/99 2-1 split

1125[$ 19,150.31 |
344.25 S$ 1,721,250.00
81.50 $ 489,000.00 Cash Buyout 81.50*6000 shs on 10/14/11
48.00 $ 119,040.00 Cash buyout 48.00 5/20/06
70.00 § 525,000.00 Cash buyout 70.00 9/2007
14.25 42,750.00 Cash buyout 14.25 + 1-1 poison pill 5/29/12

344.25 $ 3,442,500.00 1-1 stock takeover

70.00 $ 175,000.00 Cash buyout 70.00 10/06/08
$
$

 

     

21.66 108,300.00
0.81 10,125.00

 

 

 

 

 

 

 

27.75|$ 511,718.88 |Cash buyout 27.75 + 7,104shs CIEN on 6/21/02
26.50 $ 109,312.50 Cash byout 1/10/05
10.66 ]S 278,514.08 [1-1 poison pill 2/13/03 84.475% conversion to ORCL
0.501$ 28,310.00 |Dividend $25,810
35.95 $ 719,000.00 1-1 poison pill 11/14/41
37.25 $§ 805,345.00 2-1 stock split 5/12/04
1S 11,312,890.77 |
1 19097.09

S 11,331,987.86

 

 
 

 

1 - May 12, 2004 2-1 stock split

2 - November 24, 2008 Eli Lily buyout @ $70.00 per share Realized Value
3 - Merger with Biogen November 2003 1-1 share swap

4-Taken over by Teva Pharmaceutical October 14, 2011

5 - Taken over by Novartis April 20, 2006 Realized Value
6 - reverse stock split 1-4 on December 11, 2007

7 ~ Carvis changed its name to Broadwing which was sold in Sept 2007 to Level 3.

8 - HGS! was taken over by GSK on 8/6/2012, Poison pill 1+1 split 7/16/12, total 3000 shares

9 - Homestore.com changed name in February 2006, reverse split 1 to 4 11/21/2011

10 - CIENA took over ONI Systems on 6/21/02 for 27.75

11 - Peoplesoft bought by Oracle January 2005 for 26.50

Notes: If you have the cutoff date It wiil take me some work, but [ think | can get the prices for everything for that period of time. Anything that was bought:
to compound at AIA IRR from that period to the cutoff period. Some stocks like HGS] was selling at 80.00 a share in 2005 so it would require some more wor
-after work

Cash Management
Starting period from date to ending 10/25/13 time.

 

 

Stock Date Amount S&P 500 % QQ0 Index % S&P Ending MV
Chiron 5/20/2006 5 119,040.00 62.86% 121.75% S 193,868.54
LVLT 9/14/2007 § 525,000.00 35.64% 76.59% § 712,110.00
HGSI 5/29/2012 5 42,750.00 41.92% 39.89% 5 60,670.80
IMCL 10/6/2008 5 175,000.00 118.69% 176.50% S 382,707.50
ONIS 6/21/2002 S 511,718.88 123.79% 242.70% S 1,145,175,68
PSFT 1/10/2005 5 109,312.50 78.60% 127.98% S 195,232.13
S$ 1,482,821.38 S$ 2,689,764.65
Net out cash payments § 1,482,821,38
Market appreciation if reinvested in S&P 500 Index or QQ0 Index S$ 1,206,943.27
  

€S9°96L‘PS7'Z
SETS Cart
T6'LTO'LELE

 

 

$
S
$
PYOT?6rZ = S
ooogo’Es“‘t  §
OOSL8°ESh S$
86°708'6S 5
osZ60's76 S$
Ov Té6'69% S$

 

AW 8ulpuy O00

UC JeY3 OP Ued | pue yom
pinom J3q) Jo euar ayf Ino

6EPSL9SSET S

 

ESS6Lvs7'zZ S$ Peppy dood

ET TES SES'ZT S$

 

LUEve'907'T S$ Peppy a7BS
 

825 College Blvd. #327 Oceanside, CA 92057 Ph 310 503-0224 email: laurie.christov@yahoo.com

 

VIA CERTIFIED RETURN RECIEPT November, 15, 2019
Judge Richard J. Sullivan

Unites States District Court

Southern District of New York

Clerk’s Office

500 Pearl Street

New York, NY 10007

Re: United States v. Alberto Vilar and Gary Alan Tanaka
05 Cr. 621(RJS)

Dear Judge Sullivan,

tam writing you today in regards to the above referenced case to request that my name
be added to the list and placed on the Docket of # 05 Cr. 621 (RJS) as a legal interested party to
the property that has been ordered forfeited to the United States pursuant to Federal Statute
Title 21, United States Code 853, Section N3. | am the surviving spouse of Latchezar Christov,
one of the claimants of the above referenced case who is now deceased.

Enclosed is a copy of my marriage certificate and my husband’s death certificate for
your file. | also have enclosed a copy of the Amended Proof of Claim Form that was sent to the
Receiver, lan Gazes, dated July 7, 2015. This request was to amend the list (Claimant 27) and be
put in my name Lauranne Christov, after the death of my husband on January 16, 2045.

Enclosed you will find a copy of the letter of the Preliminary Order of Forfeiture as to
Substitute Assets sent by the U.S. Department of Justice, United States Attorney, Southern
District of New York dated November 1, 2019. According to the letter | have the right to
petition for a hearing to adjudicate the validity of my interest in the property with the Court
within 30 days of the receipt of the notice

Alternatively, a petition is now being filed as a legal interested party through the Pro se
Intake Unit, United States District Court, Room 105, 40 Foley Square, New York, New York,
10007.

{ appreciate your prompt attention in this matter as time is of the essence.

   
 

Sanne Ohler

i

uranne Christov

 
CERTIFICATE OF DEATH
BS JRAHGES wikrEAs1S Gh AST CAG
ET ey STS :

 

 

 

3 LAS? [Pah

CHRISTOV

ThA RSS MMOH AS DAR AKAPRSS, MODLETARA ee 7 OME GR ATH i nesta
LUCKY CHRISTOV ae ; 03/22/1937 mm :
- | BRT BAF CRE GHC ¥. OGM BE ! TL EXEFLIN U8, ARMED rece s? Pap, MARITAL BURSSRNS fw Tea TRE OT ee mnasaecy rR Te
A BULGARIA : oe oe [x] vs ] ux] MARRIED ” “O41 8/2015

iy Inch = Lu eict Lay a . WEE TE i ent! He 2 fe ys to werd, of bag > CE CEDEMT S AACE ~ ep» race ray Ba is aed (Reg WA SNE Ott DAES
BACHELOR - Cs oe Pf} BULGARIAN:

HF OEURCGGCURATCH + type ober Se) fhe ora. DD NGT URE BEFFIED ° 13, SND OF EEEAESS OF
STOCK BROKER INVESTMENT BANKING

20. DECEDANT'S RESBENCE (oPtot sted rmoos or kecatioy

: 1925 APP. LOOSA

 

 

 

 

FORteRsa Ieee
ret - Mnidz:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DECEDENTSS PERSONAL DATA"

 

 

 

 

; SOUNTORRDMICE — 7h BP OOCE TAVERIS NCAT. | Go SIMEPOIEGN COUNTRY
F OCEANSIDE : WS IDIEGO." 920528 a] 30 CA
“AF OAMANT'S AS ws : pit 7 TE rs PEO MRA ME MANET A TOMEES Gina ind uP he, of are TOR ES i loan, sein ana

LAURANNE CHRISTOY, : Ab COLLEGE BLVD APY 3270 OCEARSIBE, GA Nester
BE WOE De GUNNS SLEEP ENT SCP EEE
‘ CHRISTINE,
Bae WERE ra oo? A ue mh La BRT STATE
CHRISTOV nds BULGARIA ©
ae Last ABRTH Athy " - a. B21 3 TAFE

we , 'RISILENGHEY. o LEEEES = IBUEGARIA:
a Weaken | se PUARU OF PROE! a p RES: LAURANNE: CHRISTOV — :
400232015 5 | 825 COLLEGE BLVD APT'327, OCEANSIDE, CA Q2057:
HOYER C8 DIGS) : 42. SISHATURE OF EUG MER :
: . NOT EMBALMED

ai BERATUTE GF WEN HGRA TT Frove mmaboey

MATION CENTER ° 1528.15 WIE A WO Mt _ | ovgai2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3a1 PLAGE CF LENH

RESIDENCE

 

 

 

 

VR ETF AGDAESE Cet (CERN WHERE FOS i

: 1625 APPALOOSA.

 

 

 

 

 

a = en Tit LEED aT BET PET CALEY ,
:| reeating meauy : : . : : : Or: - CI] “ag Ll bo
TEETER SOUR D coUTEDTNS Te ERO RE EE a LTION PALSE GIAEHIN Yat - a : She

RERACS TENGE PAROXYSMAL ATRIAL FIBRE

 

 

 

 

 

 

: Te HIMALE, FESPA TEAR

i ws oe LE Bes
CTE SAT OSE! | 45 cu ne = Tit USCENSE RUNGE [TTA OME aurizdéceyy

NOOCEES RORJEE Se SAL NE GRISES SIATED. Ce ae Po entiegeS : : Re
“Decaward Ahartod Bevis “Daalit etsan ate ~)P FE E es ie OM | 636816 O421/2015
ch SAARI AY 5 Mannaaecyy ! a “FRAN N-GALEF:MBD
03/02/2007 01/05/2015 : Se oe ‘

we ISEHERY nur mMe ACORROK DEAD CCCLAHED ADE RDS OME AG AACE Sah Thaw THECNISES SEG. oe panes AT YMA? AP T2( UR DATE merskdcoyy]-122 HOUR PM Ho
Rode - cca = * iy
‘Jens Ese [a Lhe the Che

SHG. TS

 

 

 

 

 

PHYSICRAN'S. |

 

 

 

 

 

 

 

 

DESCRBE HOAHIORY DC GUARED |é AowTdch ruta hry

 

128. DOCATION OF iHJURY farest ra ember, ot iealion, and rey, ad ep OD

 

“qr SIGMA OF COREE -LEFUTY GOH : TE ERE mnSaeay | Waa TERE HLADE, TILL OF OcelOME Ny DEPLy CRANE

 

 

 

 

 

A VE IN x | BAIL, SEMNSTEAST

County ofS San Dieg ealth & Human Services’ “Agence = 385 — Street. or is 4 Gertify thal: “fF bedding the: OFFICIAL
SEAL OF THE STATE OF CALIFORNIA, the OFFICIAL SEAL OF SAN DIEGO COUNTY-AND THEIR DEPARTMENT OF
HEALTH SERVICES EMBOSSED SEAL, this is a trae copy of the ORIGINAL DOCUMENT FILED. Required fee. # paid. &

 

 

 

 

 

 

 

 

County-< of San Diego...
This:copy not valid unless prepared on nv engraved border displaying seal and signature of Registrar

lt nan l

 
LICENSE AND CERTIFICATE OF MARRIAGE

SATERAEMUWEA MUST BE LEGIBLE--MAKE NO EAASUAEB, WHITEQUTS, OF OTHEH ALTERATIONS Pen. B
1A NAME OF GROOM —Frnstiawiny i8B MIODLE 1G, LAST FAMILY) . 2. DATE OF an DAY, YEAR
I

LATCHEZAR i - CHRISTOV MAR 22, 1939

SA RESIDENCE —stnter and NUMBER 38 CITY [3c. z1P CONE [3° COUN TY — aT Oe Coren, 4. STARE OF BATH

607 SKYLINE TRAIL TOPANGA 190290 | LOS ANGELES BULGARIA’

7A. LABT MAARIAGE ENDED OY: 7B. DATE—MONTH, DAY, YEAR

 

 

 

 

 

 

GROGM 5 MAILING ADOHESS—it ou FenEns . © BUnEEA Glanmacte
PRHSQHAL 1 o okatH Mi osoLUTiON oO annuLMenr | MAR 7, 1972 _
DATA |ea UBUAL OCCUPATION [68 USUAL XIND OF BUEINESS OF INDUBTAY 0 MMSE OF HGMEST GAME GOMPLETLD
1 os {52 ORL COU hoe init Fy
INVESTMENTS } SECURITIES
10A FULL NAME OF FATHER 108. STATE OF GATH THA FULL MAIDEN NAME OF MOTHER $18. BTATE OF BATH
LUBEN CHRISTOV BULGARIA KISSELINCHEN, LILLIANA BULGARIA

f2A NAME OF GRIDE—rasr oven (128 MIDDLE #20. CURAENY LAST (FAMILY) 120. AIDEN LAST {FAMILY 13, DATE OF IAT

LAURANNE | CHRISTINE YOUNG APRIL 27, 1961

144 AESIOENCE—STREET AND HUMBER 46. chy 4G, OP CODE? sa0. COUNTY —fa ge owe 18 STATE OF GRTH

Brin 607 SKYLINE TRAIL TOPANGA 90290 LOS ANGELES CA
E 10. MAIUNG ADDAESS— DIFFERERT . 1A LAST MARRIAGE ENDED BY: +8. OATE—MONTH, Day, YEAR
PERSONAL PREVIRUG MARR wee ee aes
. - _i DEATH Oo bISSOLUTION a ANNULMENT.

ATA
19A USUAL OCCUPATION "WE USVAL KIND OF BUBINASS OFA VNDUSTRY: Be 20. NUMBER OF HIGHEST GR*DE
& . Poppiereo +12 on couse 13-17")

INTERIOR DESIGN > LINTERIOR DESIGN - Py
@1A Futl NAME OF FATHER " os 710. STATE OF BATH » [22A. FULL MAIDEN RAME OF. MOTHER ., 1228. STATE OF GARTH

EDWARD PARK YOUNG, oR. "oP CA ; JACQULINE JAY CURRIE I; MICHIGAN
‘ ee or OUR KHOWLEDGE AND BELIEF,
AND CERTICATE OF MARAIAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WE, TH UNDERSIGNED, AH UNMARRIED MAH AND UNMARRIED 0 WOMAN, BTATE THAT THE FOREGOMO i¥ s. CORRECT AND Thu
ee fe eres pag wionot ton Ft ghucr or teva nono no ago TAY APPLY FOR A UCENSE AND

AFFIDAVIT
rN

aa FANG Sena eee Oe cA UT OMED FTL
‘VO SOLEMMZE THE MAAFEAQE OF THE ABOVE NAMED AAMEG PERSONS. RE! REQUIRED G

RICENGS” [2SA, ISSUE DATE :  ]258, UCENSE EXPIRES AFTEA
TO MARRY MOHTH, DAY, YEAR TL mow oat reas —

MAY 10, 1epp—<—taucusr 8,

a4, SIGNATURE
wiTnessies) [D>
{ONE REQUIRED) [277A

P f

28. t HERESY THAT THE

WERE JONED BY ME HE uF
CERTIFICATION | LAW OF THA STATE OF CALFORMA

OF PEASGH ow pune
SOLEMMIZING

cOnEMONY «1, Los Angeles . Los 8 Angeles cauromen,[290. sn ARAB An 2 S00 “ee
Oo. Normandie: ice Angeiesg, CA 90008
LOCAL REGETRANISO, SIGNATURE OF LOCAL REGISTRAR Les P A, Dae q Rear [ore “TiN Lee

county eee >
ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ste rap pases PRA ay doen: grasp =

This fs to certify that this document is a true copy of the official racord filed with the Ragistrar-Recorder.

A. Waletad | DEC 06 1999
CHARLES WEISSBURD 1 9 —= 6 9 3 3 1 8

Registrar-Recorder

This copy not valid unless prepared on engraved border displaying the County of Los Angeles
Seal and Signature of Registrar-Recorder.

 
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvia J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

November 1, 2019
VIA CERTIFIED RETURN RECEIPT

Estate of Latchezar Christov
c/o Lauranne Christov

826 College Boulevard, #327
Oceanside, CA 92057

Re: United States v. Alberto William Vilar and Gary Alan Tanaka
05 Cr, 621 (RJS)
Dear Ms. Christov:

Enclosed is a copy of the Preliminary Order of Forfeiture as to Substitute Assets that has
been filed in the above-captioned case in the Southern District of New York. Please note that this
is being sent as a substitute for the notice previously mailed on August 22, 2019 to Mr. Latchezar
Christov at 360 Lexington Avenue, New York, New York 10017, which was subsequently
returned to our office for insufficient address on September 17, 2019.

Pursuant to Title 21, United States Code, Section 853(n), persons other than the defendant
who wish to assert a legal interest in property that has been ordered forfeited to the United States
must file a petition for a hearing to adjudicate the validity of their alleged interest in the property
with the Court within thirty days (30) of the final publication of notice, or receipt of actual notice,
whichever is earlier.

In addition, the petition must be signed by the petitioner under penalty of perjury and
must set forth the nature and extent of the petitioner’s right, title, or interest in the property, the
time and circumstances of the petitioner’s acquisition of the right, title, or interest in the property,
any additional facts supporting the claim, and the relief sought.

Very truly yours,

GEOFFREY S. BERMAN
United States Attorney
Southern District of New York

By: Ao

Alexander J. Wilson

Co-Chief, Money Laundering and
Transnational Criminal Enterprises Unit
Assistant United States Attorney

Tel. (212) 637-2453

 

Enclosure

 

 

 
Case 1:05-cr-00621-RJS Document 802

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA

: PRELIMINARY ORDER OF
“Ver : FORFEITURE AS TO
i SUBSTITUTE ASSETS

ALBERTO WILLIAM VILAR and. :
GARY ALAN TANAKA, :

. 05 Cr. 621 (RIS).
Defendants.:

 

RICHARD J. SULLIVAN, Circuit Judge:

WHEREAS, on. or about August 15,2006, ALBERTO WILLIAM VILAR and
GARY ALAN TANAKA (collectively, the “Defendants”) were charged ina twelve-count
Superseding Indictment, $3 05 Cr, 621 (KMK) (the “Indiciment”), with engaging ina
conspiracy to commtit secittities fraud, investment adviser fraud, mail fraud, wire fraud, and
money laundering, in violation of Title 18, United States Code Section 371 (Count One);
secutities fraud, in violation. of Title 15, United States Cade, Sections 78j(b) and 78ff, Title 17,
Code of Federal Regulations, Section 240.10b-5, and Title 18, United States Code, Section 2
(Counts Two and Three); investment.adviser fraud, in violation of Title 15, United States Code,
Sections 806-6 and 80b-17 and Title 18, United States Code, Section 2 (Count Four); mail fraud,
in violation of Title 18, United States Code, Sections 1341 and 2 (Counts Five); wire fraud, in
violation of Title 18, United States Codé, Seetions 1343 and 2.(Counts Six arid Seven); moriey
laundering, in violation of Title 18, United States Code, Sections 1957 and 2 (Counts Hight
through Eleven); and making false statemenits in violation of Title 18, United States Code,
Sections 1001(a) and 2 (Count Twelve);

WHEREAS, the Indictment contained.a forfeiture allegation seeking, pursuant to

Title 18, United States Code, Section 981(a)(1)(C).and Title 28, United States Code, Section

 

 
Case 1:05-cr-00621-RJS Document 802 Filed 08/02/19 Page 2 of 5

2461, the forfeiture of any and all property, real and personal, that constitutes or is derived from
proceeds traceable to the commission of the offenses, including but not limited to.atleast

$19, 706,363.74 in United States curtency, representing the proceeds obtained as a result of the
charged securities, mail, and wire fraud offenses charged in the Indictment (Counts | through 7),
and seeking, putsuarit to Title 18, United States Code, Section 982, the forfeiture of any and all
property, real and personal, involved in the charged money laundering offenses, including all
property traceable to such property, including but not limited to at least $5,000,000 in United
States currency (Counts 8 through 11); |

WHEREAS, the Indictment also included a substitute asset provision providing
that if, as a result of the Defendarit’s actions or omissions, forfeitable property is unable to be
located or obtained, the United States will seek, pursuant to Title 21, United States Code,
Section 853(p), the forfeiture of any other property of the Defendant;

WHEREAS, on or about November 19, 2008, a jury returned a guilty verdict
against Defendant Vilar on all twelve counts of the Indictment and against Defendant Tanaka on
Counts One, Thiée and Four of the Indictment,

WHEREAS, on or about April 25, 2014, the Court entered Preliminary Orders:of
Forfeiture/Money Judgment, which made final as to each Defendant a money judgment in the
amount of $20,578,855.28 representing the amount of proceeds obtained as-a result of the
offenses charged in the Indictment, for which the Defendants were found guilty (the “Money
Judgments”);

WHEREAS, the Court finds that, due to the acts or omissions of each Defendant,

the proceeds of the offenses cannot be located upon the exercise of due diligence, have been

 

 

 

 
Case 1:05-cr-00621-RJS Document 802 Filed 08/02/19 Page 3of5

transferred, sold te ar deposited with a third party, have been placed beyond jurisdiction of the

Court, or have beeri commingled with other property which cannot be divided without difficulty;

WHEREAS, the Government has identified the following assets in which the

Defendarits have an ownership interest:

A.

].P. Morgan Chase brokerage account numbers:

i.

ii.

iti,

iv.

102-17995 MOL, held in the naine of Techno Raquia, S.A., Ian Gazes
Receiver c/o Gages LLC;

102-01485 MOL, held in the name of Amerindo Management Inc.,
sub-Accouint M26, lan Gazes Receiver c/o Gazes LLC:

102-01495 MOL, held in the name-of Amerindo Technology Growth
Fund IL, Inc., lan Gazes. Receiver c/o Gazes LLC;

102-15833, held in the name of Olafson, Inc., lan Gazes Receiver c/o
Gazes LLC.

102-25612, held in the name of Amérindo Investment Advisors, Inc.
Money Purchase Plan atid. Trust Alberto Vilar TTER DTD 5/1/94 c/o
Gazes LLC Jan Gazes; and

Approximately $273,611.89 in funds formerly held by @Ventures
Management, LLC for the benefit of Amerindo Technology Growth Fund.
IL, Inc.

(collectively, the “Substitute. Assets”).

If IS HEREBY ORDERED THAT:

1, AlLof the Defendants’ tight, title and interest in the Substitute Assets are.

hereby forfeited to the United States of America, for disposition in accordance with the law,

subject to the provisions of Title 21, United States Code, Section 853(n).

2. Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(6)(6) of

the Federal Rules of Criminal Procedure, and Rules G(4)(a)Giv)(C) and G(S)(a)di) of the

Supplemental Riiles for Certain Admifalty and Maritime Claims and Asset Forfeiture Actions, the

United States is permitted to publish. forfeiture notices on the government internet site;

 

 
Case 1:05-cr-00621-RJS Document 802 Filed 08/02/19 Page 4 of5

www.forfeiture.gov. This site incorporates the forfeiture notices. that have been traditionally
published in, newspapers. The United States forthwith shall publish notice. of this Preliminary
Order of Forfeiture of Substitute Assets for at least thirty (30) consecutive days. Any person,
other than the Defendanit, clairning interest in the Substitute Assets must file 4 Petition within
sixty (60) days from the first day of publication of the notice on this official government internet
web site, or tio later than thirty-five. (35) days from. the mailing of actual notice, whichever is
earlier.

3. The published notice of forfeiture shall state that the petition (2) shall be for a
heating to-adjudicate the validity of ihe petitioner’s alleged interest in the. Substitute Assets, (ii)
shall be signed by the petitioner under penalty of perjury, and (ii) shall set forth the nature and
extent of the petitioner's right, title or interest in the Substitute Assets, thé time.and circumstances
of the petitioner’s acquisition of the right, title and interest in the Substitute Assets, any additional.
facts supporting the petitioner’s claim, and the relief sought, pursuant.to Title 21, United States
Coile, Section: 853(n).

4. Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the
Governient shall send nétice to any person who reasonably appears to bé a potential claimant
with standing to contest the forfeiture in the ancillary proceeding.

5. Upon adjudication of all third-party interests, this Court will enter a Final
Order of Forfeiture with respect to the Substitute Assets: pursuant to Title 21, United States Code,
Section: 853(n), in which all interests will be addressed. All Substitute Assets forfeited to. the
United States urider a Final Order of Forfeiture. shall be applied towards, the satisfaction of the
Money Judgment.

6. Pursuant to. Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
4

 

 

 

 
Case 1:05-cr-00621-RJS Document 802 Filed 08/02/19 Page 5 of5

or dispose. of forfeitable property; including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Preliminary Order ‘of
Forfeiture as to Substitute Assets, and to amend it as necessary, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure.

8. The Clerk of the Court is respectfully directed to forward three certified copies
‘of this Preliminary Order of Forfeiture as to Substitute Assets to Assistant United States
Attorney Alexander J. Wilson, Chief of the Money Laundering and Asset Forfeiture Unit,

United States Attorney’s Office, Orie St. Andrew’s Plaza, New York, New York 10007.

SO ORDERED.
Dated: August 2, 2019
New York, New York

   

 

RI@HARD J.SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation

 

 

 
Transmitted via Federal Express

July 7, 2015
Jan J. Gazes, Receiver
Gazes LLC

151 Hudson Street.
New York, New York 10013

RE: SEC v. Amerinde Investment Advisors Inc., USDC Case No, 05 Civ, 5231
Claimant: LatchezarChristov, Claim No. 27
Amendment to Claim
Mr. Gazes,

I am the surviving spouse of Latchezar Christov who is a claimant in the above
referenced receivership. Mr. Christov died on January 16, 2015. Enclosed is a certified
copy of Decedent’s death certificate for your file. I am a successor in interest to this
claim, referenced as Claim 27 on the Receiver’s Claims Register, also enclosed.

- This letter is sent for the purpose of amending the claim to substitute in as
Claimant in light of Mr. Christov’s passing. A copy of the claim submitted on September
19, 2013 is also enclosed for your reference.

My address and phone number are:

Lauranne Christine Christov

825 College Blvd #327
Oceanside, CA 92057

310-503-0224

Please advise what if any other information is required to perfect amendment of this
claim in the respects stated above.

Warmest regards,
‘ef uuane C (uate/
Lauranne Christine Christov

Enclosures

 

 

 
 

 

 
 

 

 

Case 105: cy 05281 RIS ROPUNROR AA 2, led 2040

 

 

 

i

$5. ABE 1 of 2

CLAIMS REGISTER OF ALL PROOFS OF CLAIM SUBMITTED TO RECEIVER BY THE SEPTEMBER 20, 2013 BAR DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oo * _ Pre 5/25/05 Pre 5/25/05 Post 5/25/05

No. Claimaint Shares . Fund(s) Principal Funds ** profits *** Distributions Profits

1 E, Ronald Salvitti, M.D. 91,993.83] ATGF $6,000,000.00 $6,000,000.00 $0.00 Unknown

2 {John Preetzmann - Aggerholm GFRDA $279,745.76 $198,146.10 $45,000.00 $992,502.73

3 OGCI Nominees Limited a/k/a Quilter Cheviot Limited 1,642.46] ATGF $95,000.00 -§60,984.65 $0.00 Unknown
f/k/a Quilter Goodison Lid.

4 Lisa Mayer & Debra Mayer c/o Begos Brown & Green GFRDA $11,972,910.93 $836,350.40 $1,153,867.26 $26,920,054.14
LLP

14,784.21) ATGF $446,168.79 Unknown Unknewn Unknown
243,902.43} Intouch Unknown Unknown Unknown Unknown

6 {Elizabeth Knope Unknown] Unknown $84,774.05 Unknown None Unknown

7 Michael Walsh 6,057.22) ATGF $251,812.46 Unknown None Unknown.

8 Surinder Rametra 1,957.98) ATGF $250,000.00 Unknown None Unknown

9 Sheridan Securities 16,917.57} ATGF $560,060.00 None None None

10 [James Charles 22,400.00} ATGF $175,726.14 $271,749.70 None Unknown

41 jAriadana Sanchez Unknown} GFRDA $106,006.00 $1,976,275.64 [Unknown Unknown

12 |Robin Sayko 6,057.22] ATGF $251,812.46 $23,920.53 None Unnown

13 [Donald & Marilyn Waish 6,057.22} ATGF $251,812.46 Unknown None Unknown

14 {Frank Harris Unknown] GFRDA $50,000.00 Unknown None Unknown

15 |Charles Kaye 4,630.18] ATGF $174,988.00 $208,146.00 none Unknown

16 [Alfred Heitkonig for himself and on behalf of Eina 90,000.00] ATGF, GFRDA |$6,875,896.73 Unknown Unknown $7,479,156.40
Charlotte Olga a/k/a Eina Heitkoenig and Maaike
Maria Hickok a/k/a Heitkoenig

17 |The Winsford Corporation Unknown| ATGF $1,500,000.00 Unknown None Unknown

18 |Peter Sweetland 1,194.32) ATGF $41,670.47 Unknown Unknown Unknown

49 jJohn Sweetland 133,859.84) ATGF $2,846,496.00 Unknown Unknown Unknown

20 «|Timothy Sweetland 2,823.54] ATGF $191,671.47 Unknown Unknown Unknown

21° John Sweetland 1,194.32) ATGF $41,670.47 Unknown Unknown Unknown

22 |Anthony W. Gibbs Unknown] ATGEF $1,287,618.98 Unknown $30,395.04 Unknown

23 «| Patricia A. Kabara 6,057.72] ATGF, Rhodes|$251,812.46 Unknown $189,403.00 Unknown

Capital

24 |National Investors Group Holdings itd. f/k/a NIG- 7,799.61, ATGF $1,000,000.00 Unknown None Unknown
Amertech Ltd.

25 |Angelica Jordan Unknown] GFRDA, other |155,252,226.64 Unknown None $7,356,893.16

 

 

 

 

 

 

 

 

 

 
 

 

 

Case LOS.cy, 05281 RIS pepumentsia-2, Filed. dg

 

 

 

Ald.

9s, of BE 2 of 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1-rjs
CLAIMS REGISTER OF ALL PROOFS OF CLAIM SUBMITTED TO RECEIVER BY THE SEPTEMBER 20, 2013 BAR DATE
29a |Paul Marcus 146,105.04! ATGF 58,451,040.96 Unknown Unknown Unknown
29b |The Deane J. Marcus Trust 20,559.00) ATGF $200,131.51 Unknown Unknown Unknown
29c |The Steven E. Marcus Trust 20,559.00] ATGF $200,131.51 Unknown Unknown Unknown
29d |The Cheryl Marcus-Podhaizer Trust 20,559.00} ATGF $200,131.51 Unknown Unknown Unknown
29e |The Eve S. Marcus Children's Trust 946.40] ATGF $30,000.00 Unknown Unknown Unknown
30 |Imagineers Profit Sharing Plan 6,941.16] ATGF $169,503.13 Unknown Unknown Unknown
$49,424,752.89  $9,453,597.72 $1,418,665.30 $42,748,606.43
* Many Claimants asserted they did not receive regular account statements. Claimants therefore determined their resepctive Share amount from account
statements received some time after the initial investment.
** Claimants often determined the Principal Fund amount from based net asset values reflected in statements issues at point after their intial investment.
*** Individual claimants employed a wide variety of data sources and methods to determine pre and post 5/25/05 Profits.
NON-INVESTOR CLAIMS
No. Claimaint Amount Notes
5 Traveler's Bond and Financial Products c/o Sherrie $1,000,000.00 Claimant does not assert any claim based on investment but for repayment of defense
Monteiro, Recovery Managernent Unit costs advanced to Vilar and Tanaka
26 |The Amerindo Advisories UK Lid Retirement Benfefits |$10,551,153.00 |Claimant does not assert any claim based on investment but for ihe fund viaue of JP
Scheme Morgan 102-05012, held in the name of The Trustees of the Amerindo Advisors (UK) Ltd.
27 |Latchezar Christov None Claimant does not assert any claim based on investment but for "finder's fee” for
introducing potential clients to Amerindo.
28 J.P. Morgan Securities LLC None Claimant does not assert any claim based on investment but for legal fees and expenses

 

 

incurred by claimaint in connection with various fitigations, investigations and

proceedings

 

 

 

 
UNITED STATES DISTRICT COURT
SQUTEERN DISTRICT OF NEW YORK

ecneepee erence a unannnnn ge nrmmememnry

SECURES AND EXCHANGE COMMISSION,

Plamulf,
03 Civ. 5231 (RIS)

¥.
BECK CASH
AMERINDO {(NVESET MENT ADVISORS INC.,
AMERINDO INVEST MENT ADVISORS, INC,
AMERINDO ADVISORS UK LIMITED,

AMERINDO MANAGEMENT Inc,

AMERINDO TECHNOLOGY GROWTH FUND, INC.,
AMERINDO TECHNOLOGY GROWTH WUND UO, INCL, |
TECHNO RAQUIA, 5.A,;
ALBERTO W. VILAR, and
G A RY A LA N ah ANA KA 5

 

Defendants.

puget ete fase me

 

er EE IRR EE

AMENDED PROOF OF CLAIM FORM

Please fill in the Information balow and supply the supporting documents requested as an attachment
to this proof of claim forrn. This should be recelved in hand by the Court appolated Receiver for
Amerindo Investment Advisors (Panama)} et al, whose name and address is below, su as to he
received in hand on or before September 20, 2013, 5:00 P.M. (Eastern Standard Time} by (a) certified

mail, return receipt requested, or (b} overnight courier, or (hand delivery):

tan d. Gazes, Esq.
Gazes LLC
151 Hudson Street
New York, New York 10013

ntities captioned above In which you gave Principal Funds.

and NOT returned to you.

Principal Funds meanseall funds given to the Debiaris}

Profits mean the appreciated value of the Principal Funds. By way of oxarnple only, earned interest if

you hekd promissary notes and NOT paid to you.

ate the fact you are not sure about, and

if you are not sure of a fact, please so st
pies of Amerindo

provide the best documentation you have including co

 

 
statements for at least three months prior to and after the dates indicated

below,

gethar with this completed fore any writter:
@ establishment and/or opening ofan
(4) months prior to the date

Pledse answer the questions below and suomit to
agreemants betwecn you and the Debtor{s} as concerns th
arcount véth the Debtor(s} {include Amerinds statements far three
indicated and after} and Profits prior to May 25, 2005,

THIS PORTION OF THE PROOF OF CLAIM ONLY COVERS PRINCIPAL FUNDS AND

PROFITS AS OF MAY 25, 2005

and phone aumber, including the namé of any entity inredgh

4. Your name, address, email address
H your aame or address had changed,

which you provided Principal funds with the Oabtor(s).
please specify. LAURANNE CHRISTINE CHRISTOV 5
Address: S25 college Sivd. # Aa7,0Cean4 jhe CA F208 0
® Phone: Bipa79B-OFH
> Natrie and address of Debtor(s} (Amerindo entity)
intended Amerinco entity if the recipient entity Is different.
See attached claim referenced as Claim 27 on Receiver's Claim Register

ip which you gave the Prinelpat Funds and the

Ploase specify and provide documents reflecting the transralital of Principal Funds to the

Dehtorts}. See attached claim referenced as Claim 27 on Receiver's Claim Register

lated to Principal Funds you

3. Details including the ammount and supporting documentation re
three (3) months prior to May

daim as of May 25; 2068 including any Amerindo statements for
25, 2005 and after, if any: $2,100,000 - See attached claim referenced as Claim 27 on
Receiver's Claim Register
4. Betails inckoding the amount and supporting documentation related to any Profits you claim 3s
of May 25, 2008: $2,100,000 - See attached claim referenced as Claim 27 on
Receiver's Claim Register
5. Did you receive any distributions from the Debtor on account o

as of May 25, 2005? NO

f your Principal Funds you claim

If yes please specify any and ail distributions and include any payrnents to third parties by the Debtor(s]

on your behalf. &

Please altach three (3) stetarnents you racaived from the Debtor(s).

 

 

 

 
support your claim as at May 25, 2005. Documents could
statements of your accounts, canceled checks,
ents, and security agreements. If the clair

please provide copies of all documents that
include but are limited to promissary notes, itemized
wire transfar confirmations, letters, cantracts, judem
secured please attaches ali document scpparting same.

Please answer the questions balow and submit together will Unis completed form any written
agreements between you and the Debtor(s) as cancenns the establishment and/or opening of an

account with the Debtor and appreciated vaiue after May 25, 2005.

PART B

THIS PROOF OF CLAIM ONLY COVERS PRINCIPAL FUNDS AND PROFITS AFTER
MAY 25, 2005

1. Your name, address, phone nuniber, and emai address including the name of any entity through
which you gave Principal cunds to the Debtor(s) after May 95,2005. Hf your name or address

had changed, please specify.

2, Name end address of Debtor(s} (Amerindo entity) in which you gave the Principal Funds and the

intended Amerinda entity if the recipient entity is different. .

Please specify and provide cocuments reflecting the transmittal of Principal Funds to the

Debtor(s}.

to Principal Funds you

Details including the amount end supporting documentation related
ter May 25, 2005);

clairn after May 25, 2005 (please attach any statements you racelved af

wo

4. Detsils including the amount and supporting docurnentation related to any Profits you claim
after May 25, 2005:

or on account of your Principal Funds you claira

At

Did you recelve any distributions frore the Geht
after May 25, 2005?

it ves pinase specily any and all distributions and include any payme nts to third parties by the Pelior(s}
on your behalf,

please attach the last three (3) statements you received fromm the Gebtor(s}.

 

 

 
Please provide copies of all documents that support your claim after May 25, 2005, Documents could
include but are imited to promissory notes, itemized statements of your accounts, cancelled checks,

wire transfer confirmations, letters, contracts, judgments, and security agreements. If ine clair is

secured please attached 4]| document supporting same.

Please redact all account numbers other than the tast 4 digits on the statement
including personal identification numbers such as social security numbers and

business EIN numbers.

 

DO NOT SEND ORIGINAL DOCUMENTS.
uy
Signature:

_ lam thy account owner Lam the account owner's autharlzed agent
Please note that, although you may make a claim through an agent, you DO NOL NEED TO HAVE AN
AGENT to make this claim, and pay or offer to pay an agent merely te make this claim or obtain
payrient on your account. Your claim will not. be reduced if you do not have an agent,

Print Name: ene
Tithe: _—— ween a
Company:
Eee een eee

Telephone Number:

 

 

 

rere er ear anemia ee PT IR,

Signature

if claim has been assigned please provide the following tnformation:

Name of Assignee: eee ee

Address of Assign@e:
tmai of Assignee: oeietainanpatie mene ennenenne =
ret No. OF Assignee: pene perth tae

Date af Assignment: —

 

 
 

 

825 College Blvd. #327 Oceanside, CA 92057 Ph 310 503-0224 email: laurie.christov@yahoo.com

VIA CERTIFIED RETURN RECIEPT November, 15, 2019
Pro Se Intake Unit

Unites States District Court

Room 104

40 Foley Square

New York, NY 10007

Re: United States v. Alberto Vilar and Gary Alan Tanaka
05 Cr. 621(RJS)}

Dear Pro Se Intake Unit,

1am writing you today to petition the court for a hearing in regards to the above
referenced case as a legal interested party to the property that has been ordered forfeited to
the United States pursuant to Federal Statute Title 21, United States Code 853, Section N3. 1am
the surviving spouse of Latchezar Christov, one of the claimants of the above referenced case
who is now deceased. Enclosed is a copy of my Marriage Certificate and my husband’s Death
Certificate for your file. [have asked Judge Richard J. Sullivan in a letter dated November 15,
2019 to have my name Lauranne Christov added to the list and put on the Docket 05 Cr.
621(R!5}. 1 also have enclosed a copy of the Amended Proof of Claim Form that was sent to the
Receiver, lan Gazes, dated July 7, 2015. This request was to amend the list (Claimant 27} and be
put in my name Lauranne Christov, after the death of my husband Latchezar Christov on
January 16, 2015. The claim amount at the time was for approximately $2,100,000.

Enclosed you will find a copy of the letter of the Preliminary Order of Forfeiture as to
Substitute Assets sent to me by the U.S. Department of Justice, United States Attorney,
Southern District of New York dated November 1, 2019. According to the letter | nave the right
to petition for a hearing to adjudicate the validity of my interest in the property with the Court
within 30 days of the receipt of the notice.

Enclosed you will also find supporting documents prepared by my husband's lawyer
David Richman, who is also now deceased, the original Proof of Claim dated September 19,
2013 sent to lan Gazes, the Receiver, regarding the Securities and Exchange Commission {SEC}
v. Amerindo Investment Advisors Inc, (Amerindo}), et al 05 Civ. 5321 (RJS).

If | could speak to Judge Sullivan, | would say, your Honor, dating back over two decades
my husband was tirelessly trying to seek justice from Alberto Vilar and Amerindo for fees that
were rightfully owed to him. His case against Amerindo and notably, his longtime friend,
Alberto Vilar had proof of such. He was given an “Interim” award in 2002 by the American
Arbitration Association against Amerindo investment Advisors Inc., for approximately
$1,206,000 or 30% of the fees under management with Litton Industries at the time of the
award.

 
The relief my husband sought was put under one condition by the Arbitrator, that he
acquire a “no action” letter from the SEC in order to collect. This would require the cooperation
of Amerindo Investment Advisors Inc., which of course they did not do. Why should they? They
were getting off without paying the award with no legal ramifications. This, your Honor, was
not justice. It was a case of the bad guys winning even though they lost. It was an example of
the worst case of unjust enrichment. The letter | am writing today is to ask that you consider
these facts carefully so that justice might finally be served in this case.

Now, in signing this letter, | attest and declare under penalty of perjury that my petition

is not frivolous and the information and statements provided in support of my petition are true
and correct to the best of my knowledge and belief, so heip me, God.

Sincerely, (i hy lular
Lauranne Christov

November 15, 2019

 

 
 
 

 

825 College Blvd. #327 Oceanside, CA 92057 Ph 310 503-0224 email: faurie.christov@yahoo.com

VIA CERTIFIED RETURN RECIEPT November, 15, 2019
Judge Richard J. Sullivan

Unites Siates District Court

Southern District of New York

Clerk’s Office

500 Pearl Street

New York, NY 10007

Re: United States v. Alberto Vilar and Gary Alan Tanaka
05 Cr. 621(RJS)

Dear Judge Sullivan,

Lam writing you today in regards to the above referenced case to request that my name
be added to the list and placed on the Docket of # 05 Cr, 621 (RJS) as a legal interested party to
the property that has been ordered forfeited to the United States pursuant to Federal Statute
Title 21, United States Code 853, Section N3. | am the surviving spouse of Latchezar Christov,
one of the claimants of the above referenced case who is now deceased.

Enclosed is a copy of my marriage certificate and my husband’s death certificate for
your file. | also have enclosed a copy of the Amended Proof of Claim Form that was sent to the
Receiver, lan Gazes, dated July 7, 2015. This request was to amend the list (Claimant 27) and be
put in my name Lauranne Christov, after the death of my husband on January 16, 2015.

Enclosed you will find a copy of the letter of the Preliminary Order of Forfeiture as to
Substitute Assets sent by the U.S. Department of Justice, United States Attorney, Southern
District of New York dated November 1, 2019. According to the letter | have the right to
petition for a hearing to adjudicate the validity of my interest in the property with the Court
within 30 days of the receipt of the notice

Alternatively, a petition is now being filed as a legal interested party through the Pro se
Intake Unit, United States District Court, Room 105, 40 Foley Square, New York, New York,
10007,

1 appreciate your prompt attention in this matter as time is of the essence.

auranne Christov

 

 
COUNTY OF SAN DIEGO

CERT LE Aird OF DEATH

ve PRAT mo WRALTERE NS

 

 

 

BLAS} [tary

ATCHEZAR | eo VCHRIBTOV

FRR LEO MARWH AS ~inche fall AOE ES ci 7: = a DATE GRATE frat Sy “1 FUm i ETE
LUCKY CHRISTOV - ae os/22/1947 7 aaa . | ua
ork ermiswnyicrachoouTt ey sea sean vaen TEGAN LG ATMED FORCES? 4), MAREAL SHES TAME OE CERT ki oo T
L] YER [x] MS | ux| MARRIED “1 O1M6f2015

SANE. WAS Tecetent TEARMOL A ae Tre Ee WE STGRE Oh ar: 14. DECEDENTS AACE « Up 3e 3 races rary os feat (hod workcanced enka

2 BULGARIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STOCK BROKER

‘ 2 CECEDENT 5 REEEENTE aia Id Femee, of locadiey

 

 

BE EOCATEROAIMER = 1. 2P COGE PIVIARE GOIN | Se SBOE PORES COUN
: : SAN-DIEGO —. 205% ae] 30 CA
775 ATOTMINT RANE, ALATENER Le = ag Dad Hany OB (OSD Te, Cty oF HAT ETE

LAURANNE CHRISTOV, WIFE . 836 COLLEGE SOR ABT S37, OCEANSIBETC.

2, NAVE OF SUNRPANNNG SACURE-SALP" DAG? ‘ Yen MERE.
{CHRISTINE ;
7 pac RE , Der ~ a . TT BASIE
CHRISTOV 7 _ BULGARIA
PLAST ESTE MAMEY 2) 58. ORTH STATE

PL KISILENCHEV: : 2S |BULGARIA

wz DEeTGN GAR movodkeg fat PUADE GF TAAL SISPORITION. #12 RES: LAURANNE. CHE isTOY :
01/23/2015” | 825 COLLEGE BLVD APT 327, OCEANSIDE, CA 92057"

A] 42. SNATLIRE 08 EWGALMER

r Not EMBALMED

1 SSSA O| LAL TEBE TA " = LEME SEARO

01/23/2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FUNERAL DIRECTORY
LOCAL WEES THAT

 

 

 

 

 

Tes PLAGE OF CEATH "

RESIDENCE

 

 

 

 

 

reid whan ae = = Fy & ich, -- Rap decd Gace oath. DO OF or Renu eer ah {he dia Sotee)
eae! ata, Seance] i ire, a7 Wrseus! Thilatl Whe aeeing ite wddge DO NOT EEYAVE. . Set widen

EART DISEASE:

 

 

 

| HLS A DETSRABANS CALSET
| VER

 

 

 

 

ar anen wat -
2, OFA SIGH CANT TonoT AS CONTHBUTING 15 Ten HUT HOT PES A TNS Ki Te Hl eHON GEG IH ta?

KORTIC STENOSIS, PAROXYSMAL AFRIAL- FIBRI

 

 

THEE WIC, PERE (LIST TUE .

 

 

1G LICENSE NUMER pant AREY .
.G36816 01/27/2015
FRANKLIN, GALEF om “rs

 

 

03/02/2007 Gocmore “Hiso CEOAR RD STE 220 ‘VISTA, CA aon

TF THF BTU OFGK GEA UCORLASED WTAE HOUR, OSIE, SALT AGE WATEDATI Sok GPLGER SANE DARGEED AT WOR? oe aa REE meeadecy | 122, HOUT
Fania Hou bot os -
Het C1 sear] Haida Cl Eugie melee eetan

Pu sha “encde:

 

 

 

 

 

 

 

 

 

 

VLBME pavaseqy [au WEENIE,

 

 

 

 

 

sme : : 7 ina a AT Te iz CENSUSTRACT
County of San Diego Frealth & Humait Services Ageeys— 3851 ‘Rosedrans Street. This is to certify that; ,
STEAL OF THE STATE OF CALIFORNIA, tite OFFICFAL SEAL OF SAN-DIEGO COUNTY: AND '

HEALTH SERVICES EMBOSSED SEAL, this is a true copy of the ORIGINAL BOCUMEN “FILED, Required f fee pid

 

 

 

 

 

 

 

 

ae : woes eT Es ( [Pay . st i

DATE ISSUED: I | LE WIEMA: WOOTEN MD! 8 se orks:
ees a / 18 7 Vn

County of San- Diego, j 3

copy not valid unless prepared on engraved border displaying seal and sipnnture af Registrar:

wn itl nu

 
.\

arin be mee eae

LICENSE AND CERTIFICATE OF MARRIAGE ’ ‘garnaa
To MUST BE-LEGIRLE--MAKE NO EAASURES, WHITEOUTS, OF OTHER ALTERATIONS $3534. —_.

STATE Fak HuMeg
1A NAME OF GROOM — fast iaivenr 118 MIDOLE 1G. LAST (FAMILY) . 2. DATE OF BIRTH MONTH. Bay, YEAR

LATCHEZAR \ CHRISTOV MAR 22, 1939
3A RESOENCE—stract avo MuWeEA a8. CITY 136. ZIPCODE | ab. COUNTY por casomes, 4, STATE OF GIATH
607 SKYLINE TRAIL TOPANGA $90290 | LOS ANGELES BULGARIA,

7A. LABT MARRIAGE ENDED BY. 78. DATE—MONTH, DAY, YEAR

 

 

 

 

 

 

ora S MAJUNG AGOHESS—# Ov Fenend . 6. DUMBER OF anacie
PLHSO 1 oO DeATH 4M iasoLUTION o annumenr | MAR 7, 1972
DATA [ik UBUAL DGCUPATION 88 USUAL KIND OF BUBINESS OA INDUBTAY 0 NUMOER. OF HONEST OFADE COMPLETED
couada #317"
INVESTMENTS SECURITIES yt" }
410A FULL NAME OF FATHER . 7OB. BTATE OF BATH MA FULL MAIDEN NAME OF MOTHER 116. STATE OF BIRTH
LUBEN CHRISTOV BULGARIA KISSELINCHEN, LILLIANA BULGARIA
{2A NAME OF BRIOE—prast forvery [ree MIDDLE 12G. CURRENT LAST (FAMILY) 120. MAIDEN LAST FAMILY) a. pare c oF Ee OTH
LAURANNE | CHRISTINE YOUNG APRIL, 27, 1961

144A. RESIOENCE—STACET ANO NUMBER, : f14B chY 140, 217 CODE| 140. COUNTY—pe Ber CuNomn "18 STATE OF BIRTH

607 SKYLINE TRAIL TOPANGA 90290 | LOS ANGELES CA

BRIDE 16. MAILING ADUORESS—4 OF FERENT 17, RUM Ben Mannaces | aA. LasT MARRIAGE ENDED BY: 188. DATE—MONTH, Day, YEAR

PERSONAL ne 7 __ __
TATA : ‘gf DEATH 0 CISSOLUTION 0 ANNULMENT ‘
194. USUAL OCCUPATION ” AIGB. DSUAL KIND OF BUSINES OR IMUSTAY « *, 20. NUMBER OF HIGHEST ORO8
2 le ‘ “ aa LETED (1-12 117"
INTERIOR DESIGN vo” » UNTERIOR DESIG’ © : GOP PLETED (9-92 oncouner 13-17")

1A Full NAME OF FATHER 22, RNB STATE OF BIRTH" - TR2A FULL MAIDEN NAME OF MOTHER 228. STATE OF BATH
EDWARD PARK YOUNG, oR. ” CA “JACQULINE JAY CURRIE MICHIGAN

WE, THE UNGEREAINED, AN UNMARRIED MAN ANG UNALMLILED WOMAN, BTATE THAT THE FOREQOQNO Ie 1S COMRECT AND TRUE TO THE BEST OF OUR KNOWLEDGE ANO RELIEF,
THAT NOAFOAL eh? MARALAGE HOA TO THE IQSUANCE OF A LIGENIE IS KNOWN TO US, Hl ERY APPLY FOR A UCENME AND CARTHCATE OF MARFLAE.

RR Blame Clee

—— 5
AUTHOFLEA } ano UCENBE (a HEREBY OVEN TO AMY PEABO DULY -UTHORIED BY THE LAWS STATE OF CALIFORAA TO PELAF: 4 GEREMONY VATION THE ATATE
OF Gaur TO BOLEMMAZE THE MARALAGE OF THE ASOVE NAMED PERSONS. REQUIRED: BFOR THE ISSUANCE OF THIS LICENSE OM FE.

LICENS> 254. ISSUE DATE é 268. LICENSE EXPIHES AFTER 786. UCENSE NUMBER
TO MARRY MONTALONE. YEAR I: NPMETTAR act | WE'43270,

#5E, SENATURE OF county GUERK
MAY 10, 1pgp<—haucuse 8,” : 2

260A. SIGNATURE

witnesses) [P

[ONE AEOUIRED) {277A

>

28. | MERERY THAT

WERE JOWED 8 ME HH

CERTFICATION | LAWS OF THE STATE GF CAUFORMA
OF PERSON June a)
SOLEMN vay
CEREMONY

ee ‘Ava. ngsies,
LOCAL MEGTAARI3O. SKGNATURE OF LOCAL REGISTRAR : ai, DATE 1 Fi
OF MAARLAGER :
STATE OF CAC OsrEA DEPARTIOIT GF HELLTH BAe DFC OF Grate ACG TAA t " ‘ . . ee me ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This is to certify that this document ia a true copy of the official record filed with the Registrar-Recorder.

DEC 06 {999
GHAALES WEISSBURD 1 9 — 6 9g 3 3 1 &

Ragistrar-Recorder

This copy not valid untess prepared on engraved border displaying the County of Las Angeles

Seal and Signature of Registrar-Recorder.

 
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Molla Building
One Saint Andrew's Plaza
New York, New York 10007

November 1, 2019
VIA CERTIFIED RETURN RECEIPT

Estate of Latchezar Christov
c/o Lauranne Christov

$26 College Boulevard, #327
Oceanside, CA 92057

Re: United States v. Alberto William Vilar and Gary Alan Tanaka
05 Cr. 621 (RIS)
Dear Ms. Christov:

Enclosed is a copy of the Preliminary Order of Forfeiture as to Substitute Assets that has
been filed in the above-captioned case in the Southern District of New York. Please note that this
is being sent as a substitute for the notice previously mailed on August 22, 2019 to Mr. Latchezar
Christov at 360 Lexington Avenue, New York, New York 10017, which was subsequently
returned to our office for insufficient address on September 17, 2019.

Pursuant to Title 21, United States Code, Section 853(n), persons other than the defendant
who wish to assert a legal interest in property that has been ordered forfeited to the United States
must file a petition for a hearing to adjudicate the validity of their alleged interest in the property
with the Court within thirty days (30) of the final publication of notice, or receipt of actual notice,
whichever is earlier.

In addition, the petition must be signed by the petitioner under penalty of perjury and
must set forth the nature and extent of the petitioner’s right, title, or interest in the property, the
time and circumstances of the petitioner’s acquisition of the right, title, or interest in the property,
any additional facts supporting the claim, and the relief sought.

Very truly yours,

GEOFFREY S. BERMAN
United States Attorney
Southern District of New York

By: Vee

Alexander J. Wilson

Co-Chief, Money Laundering and
Transnational Criminal Enterprises Unit
Assistant United States Attorney

Tel. (212) 637-2453

 

Enclosure

 
Case 1:05-cr-00621-RJS Document 802 File

08/2/19 Page ors: |

ore . be

oon De

menenncurn mr Oe
aera eecnrtemeeraererat

yee TL eee

 

 

UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF NEW YORE ih

 

UNITED STATES OF AMERICA
: PRELIMINARY ORDER OF
“Vir : FORFEITURE AS TO
: SUBSTITUTE ASSETS

 

ALBERTO WILLIAM VILAR and.
GARY ALAN TANAKA,

05 Cr. 621 (RIS)

Defendanis..

 

RICHARD.J. SULLIVAN, Circuit Judge:

WHEREAS, on ot about August 15,2006, ALBERTO WILLIAM VILAR and
GARY ALAN TANAKA (collectively, the “Defendants”) were charged in a twelve-count
Superseding Indictment, $3 05 Cr. 621 (KMK) (the “Indictment”), with engaging ina
conspiracy to commit securities fraud, investment adviser fraud, mail fraud, wire fraud, and
money laundering, in violation of Title 18, United States Code Section 371 (Count One);
securities fraud, in violation of Title 15, United States Code, Sections 78)(b) and 78ff, Title 17,
Code of Federal Regulations, Section 240.10b-5, and Title 18, United States Code, Section 2
(Counts Two and Three); investment adviser: fraud, in violation of Title 15, United. States Code,
Sections 80b-6 and 80b-17 aiid Title 18, United States Code, Section 2 (Count Four); mail frand,
in violation of Title 18, United States Code, Sections 1341 and.2 (Counts Five), wire fraud, in
violation of Title 18, United States Code, Sections 1343 and 2. (Counts Six and Seven); money
laundering; in violation of Title 18, United States Cade, Sections 1957 and 2 (Counts Eight
through Eleven); and tnaking false statements in violation of Title 18, United States-Code,
Sections 1001(a) and 2 (Count Twelve);

WHEREAS, the Indictment contained.a forfeiture allegation seeking; pursuant to

Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section

 

 
Case 1:05-cr-00621-RJS Document 802 Filed 08/02/19 Page 2of5

9461, the forfeiture of any-and all property, real and personal, that constitutes or is derived from
proceeds tiaceable to the commission of the offenses, including but not limited to. at least
$19,706,363.74 in United States currency, representing the proceeds obtained asa result of the
charged securities, mail, and wire fraud offenses charged in the Indictment (Counts 1 through 7);
and seeking, pursuant to Title 18, United States Code, Section 982, the forfeiture of any and all
property, real and personal, involved in the charged money laundering offenses, including all
property traceable to such property, including but not limited to at least $5,000,000 in United
States eurrency (Counts 8 through 11);

WHEREAS, the Indictment also included a substitute asset provision providing
that if, as a result of the Defendant’s actions or omissions, forfeitable property is unable to be
located or obtained, the United States will seek, pursuant to Title 21, United States Code,
Séction 853(p), the forfeiture of any other property of the Defendant,

WHEREAS, on or about November 19, 2008, a jury returned a guilty verdict
against Defendant Vilar on all twelve counts of the Indictment and against Defendant Tanaka on
Counts One, Three and Four of the Indictment,

WHEREAS, on or about April 25, 2014, the Court entered Preliminary Orders of
Forfeiture/Money Judgment, which made final as to each Defendant a money judgment in the

| amount of $20,578,855.28 representing. the amount of proceeds obtained asa result of the
offenses charged in the Indictment, for which the Defendants were found guilty (the “Money
Judgments”);
WHEREAS, the Court finds that, due to the acts or omissions of each Defendant,

the proceeds of the offenses cannot be located upon the exercise of due diligence, have been

 

 
Case 1:05-cr-00621-RJS Document 802 Filed 08/02/19 Page 3o0f5

transferred, sold to or deposited with a third party, have been placed beyond jurisdiction of the

Court, or have beeri commingled with other property which cannot be divided without difficulty;

WHEREAS, the Government has identified the following assets in which the

Deferdarits have an. ownership interest:

a, ]P. Morgan Chase brokerage account numbers:
i. 102-17995 MOL, held in the name of Techno Raquia, S.A., Jan Gazes.

ii.

iv,

iii.

Receiver c/o Gazes LLC;:

102-0145 MOL, held in the name of Amerindo Management Inc.,
sub-Agcount M26, fan Gazes Reéeiver c/o Gazes LLC;

. 1602-01495 MOL, held in the name-of Amerindo Technology Growth

Fund IL, Inc., Ian Gazes Receiver c/o Gazes LLC,

102-15833, held in the name of Olafson, Inc., Ian Gazes Receiver c/o
Gazes LLC;.

102-25612, held in the name of Amétindo Investment Advisors, Inc.
Money Purchase Plan.atid Trust Alberta Vilar TTEE DTD 5/1/94 ¢fo
Gazes LLC Jan Gazes; and

b. Approximately $273,611.89 in fimds fornierly held by @Ventures
Management, LLC for the benefit of Amerindo Technology Growth Fund.
TL, Inc.

(collectively, the “Substitute Assets”).

IT IS HEREBY ORDERED THAT:

1, Allof the Defendants’ right, title and interest in the Substitute Assets are.

hereby forfeited to the United States of Ametica, for disposition in accordance with the law,

subject to the provisions of Title 21, United States Code, Section 853(n).

3. Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(6)(6) of

the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(S)(@)Gi) of the

Supplemeiital Rules for Certaiti Admiralty and Maritime Claims and Asset Forfeiture Actions, the

United States is permitted. to publish forfeiture notices on the government internet site,

 

 
Case 1:05-cr-00621-RJS Document 802 Filed 08/02/19 Page 4 of5

www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally
published in, sewspapers. The United States forthwith shall publish notice. of this Preliminary
Order of Forfeiture of Substitute Assets for at least thirty (30) consecutive days. Any person,
other than the Defendant, claiming interest in the Substitite Assets must file a Petition within
sixty (60) days from the first day of publication of the notice on this official government internet:
web site, or rio later than thirty-five (35) days fromi. the mailing of actual notice, whichever is
earlier.

3. The published notice of forfeiture shall state that the petition -(i) shall be for a
heating to adjudicate the validity of the petitioner's alleged interest in the, Substitute Assets, (ii)
shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and
extent of the petitione?’s right, title or interest in the Substitute Assets, the time and circuitttstances
of the petitioner’s acquisition of the right, title and interest in the Substitute Assets, any additional:
facts supporting the petitioner’s claim, and the relief sought, pursuant-to Title 21, United States
Code, Section 853(n).

4, Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the
Government shall.send notice to. any person who reasonably appears to be a potential claimant
with standing to contest the forfeiture in the ancillary proceeding.

5, Upon adjudication of all third-party interests, this Court will enter a Final
Order of Forfeiture with respect to the Substitute Assets pursuant to Title 21, United States Code,
Section 853(n), in which all interests will be addressed, All Substitute Assets forfeited to. the
United States under a Final Order of Forfeiture shall be applied towards. the satisfaction of the
Money: Judgment.

6. Pursuant to. Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney's Office is authoiized to conduct any discovery needed to identify, locate
4

 

 
Case 1:05-cr-00621-RJS Document 802 Filed 08/02/19 Page 5o0f5

or dispose. of forfeitable property; including depositions, interrogatories, requests for production
of documents and the issuance of sibpoenas.

7. The Court shall retain jurisdiction to enforce this Preliminary: Order of
Forfeiture as to Substitute Assets, and to amend it'as necessary, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure.

8. The Clerk of the Court is respectfully directed to forward three certified copies
of this Preliminary Order of Forfeiture as to Substitute. Assets to Assistant United States
Attorney Alexander J. Wilson, Chief of the. Money Laundering and Asset Forfeiture Unit,

United States Attorney’s Office, Orie St. Andrew's Plaza, New York, New York 10007.

SO ORDERED.
Dated: August 2, 2019
New VYork,New Yok «(tes pc

 
  

 

 

RI@HARD J. SULLIVAN a
UNITED STATES CIRCUIT JUDGE
Sitting by Designation

 

 
 
Es : en Boe Sas : SEMEL Charen Onan ee es aS Le : Dore eee Bas
ie

eon
Sn ee

nes ee
Re

ee

me
ae

S

ee
ee eee
: OO OES EO

ee SS RE AOE Pees ms oe See 5 Miser ee Zee CBSE ONE LH DE
Pea Zs SI Rees aretha f estes eas ee NSO eS Er Se es i a eee ee ca
Le ees es o IS TSE Oe, us

SEG

Eee eames 2 a
tS SS EAT A
Os

g es Sees es Be ey See a ee eee Le
Reames | seo: eee DLs a Bais ee ee % TEES HES I Bee ‘i BEE eae s sears:
z ey ee g see SAORI ¢ es OEE

Se es acess A
RD ENA LS ee
tes Sa s - ee ie eat gaia ee oi es see oe
Ey RSG Oe i SSE Se Be a FS Bs Ne eh ee PER Das OE Se Lees nS

g Ss SRE B SUS Se et BSE EO Une eo

GEE 3 ‘ LES Se eee eZ ae ee
nes ie PSS cite re Oe ces eo Oe ss S

ae ae | y noe Le oe a
BTR (an if 5 Naess bs ae SIAR re oat hare es Eseries acrtre sake na ETN IE NA
a 5 es ee ee Ey

Be SIRO ee Be
ee ey Oe = a ee Mee ee ae ee ee >
ERC RO ee Be A : aa egies ee eae eB
oe Sa EG Oe EY a i oo oe ae NSE ENO SSeS NO Day is eS Ee Hs eee
os i Fi aoe ze Ws a, a oe EGAN : ee ee
ES

ee

cies
Ss

Hepa a By
Boi eROnO f Bene ie : SP
PE grass IA He BOR Srna oC ECE ASS ea ae cee f Hee Nene
ee ee : ee Ee Pe Gee oe ce
Pi Saas Seance wee : LD DOSS CIID A a DOB DE ISRO ASE Pea es SOUS | ease
Cre Sin eA OLE EE Ee Ce ey ROSH OOK Pope nee ES Ste tea ESSER ee fees
B Z oe Ai : Bos 2

sh eens

ae

ee
See,

ae

ee Ss AS CAE es

OE aS oe ee es Le oe ee Eee :

cee Be ee Be oe ie ee EOS es ee i i aes
Ce Be oe es

eas
3 SD on ee
ERE ES ie es
ete LEA AG

SOS Ge Ee

ee
ee es oe

Ss Soe Ls

oe oe ee Sa Raia iene és nes : OS ee ee eRe ae Rees
se ee ee Es Be ED SS ETA SA eT # : ey ENCE ae Se es SE HB A Hs EO EG

SOR z ee z Be Bes Oe z oy 2

a es aa ea
BREE ONE Re RS Ge RG once carat aia ee tea so
ES eS ee Sees ae

Le ees 3 ee ae PGE ES ESOS SRE 3 ae ae : SNORE Ps
res 2 Bees Saal aera? ae SE Ree Re ea ne asen Tae Natn EE ei BEL ipa ties ia Satin ot pean mare
eS SA Gas eas ae SEE SSE ES ELD ROS eS aS EE es ae aT ES
ie Si eee SSS Pas Ss Se SS OE oe Se OS GE Es
Be Re oe oe oe Poy PER aT Les es e HIS Es
Rana a eee PSS Gee : ees
ees ve 5 es

sree ee aree ss Ree ae fs ee Eee!

ae
SBR 2s

eS

Bs a ee
es ee

i

B

we
SIO ie
Ra

fs I OS ager age Nee : Lee Ae a
es ees s Se ee eee See PE ORG e Be

eee
a

Be ene iw Beene i wz
os OS SSS DO, 3 a SS ‘ seep e e ORES nee
epee eae ares ENG BE EG eB g Ee Ga ey Bee as
Sn PESO es es Ere Oe ws EO, ae
ee ie eee ie . Ss ae as as z 2 ie tat ss

ie

Be i 5 oe es
Be ee ee s = ae Se y
Ae ee le Oe g ae : es
POSE US) Bes ee Z 2

esas
poe Secs

ee

ee ee ee ee e ee oe

de ae ee ee ee a He RR adr Se we Baa Ne ae cen

Se Sea RAS Pee feae esas pe ee ae Ze SES ies ne sees ae CoA ae
ae zi ES ; eee : LOS eee S e = OS aie Nah at
Dee ese e Re Ho pee Bae

as : eo Ee
Sere eee 3

ae toa ES) EAE ge
Deen

fa

Cet
ey
Gs Rees
eee: eT i Boe
(tees Ce sees ae ss i ATR RSOA H SHE Pca era a
y LOE BEG PGRN inna me i Qs Le DG RABE GIAO
Sige ee ae aoe es 1 Oona

Ue

s

: ee
eee, fee
Lee

aes : 7 Ds i s e HAG SET ees
Ba e oe nS SSE EG SSE EPA Seg RD e te ae Sr I TON

spon ite seer ate
CES GEES aay Ba ae EERE Pot cs Oa EEE DON
(eas ae Os ie BB ee Beet emo See ONE ee ie

Rais

ae es 2 Boe Ras
Pe : : se ee ee ee
ee ee as OOS A
Se oes

pe Saree os Le ORS Ea,
MECC Car ROG: : s PE ISR re AO is en es aI ee een eee ere Ze i Gey
ee @ : ASR ER Oa Si ee Loy aioe es
iat eee EL

es = s ae eee CS STS LUG SST SoA sl Outen es
et ie sR ah i “f ss sa eee ie iene ac le eel NaN eat BR ee ea totes a Sn a
SER BAS ae RE es a CSG ee AO RAS bseaer Meare BBE LAR DUNC De IS HO Gail BCG : i CUCEAGaa ee lans BSR

Pe eRC ay Mien Be s es ge we oe ees : ee Pe ee Bones

a

© Z oe oe oe ce ee
g oes ees oes ee z : a eI a See eS ee
g oe SEGRE se BS eee Leet ee a i i ORES Oasys i ee Os eS ga

Eee
R

33
2
:

ES Uinta ake oat RE Me ORNS e Ee 8 Ee eS eee x se s

ee i ad Bags erties Cee ec : ES nS oaienee EE Os EES SOs: LER oe ASE RE BE
ee eee ee pees Boos ee oe es : Cs
Eee ee

ee.

i a

ue ie

eS Poe A Rea ie

es Oe | ee es Z
Rees Sea eo it oes ena ae

eS 2s ee aes TS Ses a ee
PS oe & ee é OEE ORS: CGC ge ee OS
o a ee 3

Hie
HESS

ea DUA DUMBER

as

ees eee ee es LEER Ae SO Oa
ae EER. Oe eaaee CERO AA! ES Bee FRE Rr
a e ee os ae D 3 eee

zy RT auGay nes
WA es,

DS x Sp OR ai iebe
a aS é : ee Oy see
SE as ES ee 5 ees ee : Oa Gee LRGRES Ane Hii Ue BD Sorta BESO

ae EE a
See Lee LS
a iy I See AO OMG MOOS NOSIS OF
ie i eae pee Bee ONE ie EE) EES Bes ere ae
pe i Sh IE OR ea OB Se fg iG Se ; ses sf ee
% ERS as a Ges ies

ees,
Ss, : Sh BES oe:
Hee OSs s Ora Oe aes Bacar a sem

RE
Hes ae

pei a iia eerie f Serene Ati
aed PE ee I RSE SSE RS ABS EEE SUA NS, ge i es
es ee a as Fy, EEO ee

5 ALSO SS iz Sere ee i OS I Eee Eee

EES Bees
eet i eed

x
ae

ee
Se

ae
ESTEE EE

ee

i He

oe
a

ee ee EIT oe Si ee ee ey Ee OTS EGET USS SSE oe ee
TS ie Kee os SSE Rs he hae PE AS ee

ees
ee,

ee es ee

a i ;
Es = HS es ee ee eo : SAO HO
eee ie

eee Y TES ee z 4 LE
@ i ae ee ESI CRG Alea one NES LEE oe ee
ee es es es ae Cae oa LEE Gee
Sitar ena es ne PSS Loe:

ne

a

Se ieee SL See Cas

ae z en eG SEES ose Bs 2 : ORE BSED Ns
Bey Ed ees Ri esa EE 2 oe HEE CREO ee He AO amie eran te Se ee ne iy es
es (pallens, ORT OS A eS SENS SS RELI ae ey
Ase COR URIS GEE Sneed ae
Aes Sy ee Ee

: ei ees

es De i Bee 5
Ces EE

Baie SE Cee

See.
pe

ae

ae eee Bos oie
ao eo ees eee A fi ees EE é Ee a ae
SE SAE CB ae SEE SEE Rk SE SRE EE OS
ee Gee ee ee
y RS Se AS e
Gein ee engl! AUP DO! J Ua Rae oe els ce Be
oe EO EES eee ee i
ES tee TEES Se ee
ee ae gay ANS Les es x eae Ce Ss
Beas Be as

ae

oer
se

ae

x

i Oe a eee, opegens e fi ia

Pea Ace

ue : ee eee:
anes tee z te Be EA ST Se

Be

Pees Sa Ban

SER SiG 08
PRE OP
Se

B
Se

oS

Se

a os i ‘ 1p pi y es
Ba I eS BOBS ie be Be ee ee HE SOB RA EU AREE DOA OES SES

g Oe g y iss é Sa : 2 se
Soiaites
oe

ges
5 SID Be CAs 5 Oe

Be S Bue ontareeabe |
ES ue

Be z ee pee
ESE ss SANE SS BU NUTR Merete No sie ae Tate z i oe
ee Le OES PRUNE EE EE Ne tas LEE és Cee Tee ee

se

Sos

ee no es oe
Rs OR ee ee
° oS oS

A

yay ee oe
a ee ee ee
pee aoe ie i

eR
Seer
B eon
& a ae
ES ae

Pee uae i 2 se 2 g : ES a Ea
ee ES es 8 ae Es oe ae eee PD
ee ee ae ee ! : ee PG,

gt ga

Bu RCO ie
EEE ve BESO G Se
: ee ee : eG
ee ote ce e ee es EOE eee eee ee
ae Se Ss USS e oe BGs DADE eee ee
eS Acie AROS Ny are a east ee ee ee e

yi ee ire SN ES Oe 3 Yee @ g

SEEN ees e A Se EUs 4 i
ee SI BS es ries EE: Es lege ees
A IAG CEE yes BESO ies EE BE Ce

ce Bs é Cs ree

ee
e A cee ae : ie BEE Ss SE EC Os
ae uA i ES IO Ta,
EE

ss Le 2 eta, Ss fe

Ne Z ee IEE PENS : : Z oe es Ses ae

ts Z : SE is SES ges RA OH SURO ene a es : Sas ea ae ean Se aa Les

a oo ie BEC ten Neon nes ES bei Oa ; eo ABN SE es eee AG Re ce Ne Fig Oe Bat TAR

OS Pa ae ee x LBS ig
DE E oS ee © ee
eee pe & OLE: eas : OR aca ee eae en eee

ae ie BOE ee ES ees PRES te a gece | agers

Ss ie
eee EIS PEORIA ee
Res he e 2 oe
Ra a z Hota Ne s es eg ee tee Eee Gor anor: ss

Ree Ae ee ote ees ee ee tes Piast SOS Bese Oe beech Pe Eee SEGRE Sa & Seni a oe i EOE
eg tae i os ee 8 Sica Bee eta ieee : ee

ee ee

cee

ees

ee
Peano
ET Ge
BE Oe oul rar
eee Be as ee SN NOR pie Coal i if Ee
Le US re ia ROG ONS ee Bs Boe : eee Eee Bue en ee
pen ege iS ee LN oA oe ee SEU ain LS ies ees te ia eae L ROR as es eae
Ey) SS Ss i, EGS ISSUES ik, ENB SSE aa i es IE Ip TOES SOs eS
ee ate i SS ne Bees oes LOSI EE ge ee
Pees EAS es = Bs ats s ue a eS Tag ee
es os 3 se
ES SER ESS ee 2 er ‘ oe Se BED
ee : Y eB LIE Soe Ee ES
Oe Be ee ee eee
ic Ee ie

, Ae ae

La aoe Spe ‘
ees Se ee ee
a: is ee 3 srorne ‘ es Be See en BOS SES et ae a Ua es Ramon Da

LEON? Lees ees ce ye L .
Q ie Y ee a Q ee

Sie aa conta : RO San A cs 4
LA) SS EEE es Oe EIA Dar aes eae ‘ Ze
Ce ee : BESS |e AISI OOS MSO EEE s
fe ina Cae is pa ena area riee annie eis : e pees Esti, oe ee as ieee ene ita eae a Pi Race ae
ENS EE Loe IEE Bes & oy Ce oe :
d i : ie ee ee

Zs eee ks Es oe
eS

xe Se Tee ae ie AS:
EOE Bete SE a PEE
Fe : UGE SI AD Ss 5 i 2 Sei PE Re Oe SOE Ai STEER : ZH (a
mercer ma e ee POOR: Ee if UAC on eet aa ee He ee ete AEE eae is
Ges, Se x es i ES Be
ey

Soenoiee

ae DS He

UT f eS Ee
Beas SRS 3 HE ee
SOE Br UN ars
es sis kee GS

eg

Sa SE Se Rone SSS fe
PH Sd rcs i Bian ast At or SE EAS SURGE Aa Sto SUR)

aS He, ES EES ESS OAS es ESE ae EE - a me
OE ee Se eae Se ee es
CEES es Bis AUER ONC i CAs SI Seta Ben ee Se Oe
eee S SE oe ee SUS Ra aera age

Dee

s
a

ON

ea tae ss Os IRSA NO a ney ete Na aa
PE ee OS

oe ee cs

 
Transmitted via Federal Express
July 7, 2015

lan J. Gazes, Receiver
Gazes LLC

151 Hudson Street.

New York, New York 10013

RE: SEC v. Amerindo Investment Advisors Inc., USDC Case No. 05 Civ. 5231
Claimant: LatchezarChristov, Claim No. 27
Amendment to Claim
Mr. Gazes,

[ am the surviving spouse of Latchezar Christov who is a claimant in the above
referenced receivership. Mr. Christov died on January 16, 2015. Enclosedisa certified
copy of Decedent’s death certificate for your file. Iam a successor in interest to this
claim, referenced as Claim 27 on the Receiver’s Claims Register, also enclosed.

This letter is sent for the purpose of amending the claim to substitute in as
Claimant in light of Mr. Christov’s passing. A copy of the claim submitted on September
19, 2013 is also enclosed for your reference.

My address and phone number are:

Lauranne Christine Christov

825 College Blvd #327
Oceanside, CA 92057

310-503-0224

Please advise what if any other information is required to perfect amendment of this
claim in the respects stated above.

Warmest regards,
Lauranne Christine Christov

Enclosures

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1,05-cy 05731 Rus POP HODR RSE Se of LEG TOME: EAP + OF 2
CLAIMS REGISTER OF ALL PROOFS OF CLAIM SUBMITTED TO RECEIVER BY THE SEPTEMBER 20, 2013 BAR DATE
oe * os Pre 5/25/05 Pre 5/25/05 Post 5/25/05
No. . Claimaint Shares Fund{s) Principal Funds ** Profits *** Distributions Profits
1 E. Ronald Salvitti, M.D. 91,993.83} ATGF $6,000,000.00 $6,060,000.00 {$0.00 Unknown
2 John Preetzmann - Aggerholm GFRDA $279,745.76 $198,140.10 $45,000.00 $992,502.73
3 QGCI Nominees Limited a/k/a Quilter Cheviot Limited 1,642.46] ATGF $95,000.00 -$60,984.65 $0.00 Unknown
¢/k/a Quilter Goodison Ltd.
4 Lisa Mayer & Debra Mayer c/o Begos Brown & Green GFRDA $11,972,910.93 $836,350.40 $1,153,867.26 $26,920,054.14
LLP
14,784.21) ATGF $446,168.79 Unknown Unknown Unknown
243,902.43! Intouch Unknown Unknown Unknown Unknown
6 Elizabeth Knope Unknown] Unknown $84,774.05 Unknown None Unknown
7 Michael Walsh 6,057.22} ATGF $251,812.46 Unknown None Unknown.
8 Surinder Rametra 1,957.98] ATGF $250,000.00 Unknown None Unknown
9 Sheridan Securities 416,917.57] ATGF $500,000.00 None None None
10 jJames Charles 22,400.00) ATGF $175,726.14 $271,749.70 None Unknown
13. |Ariadana Sanchez Unknown| GFRDA 5100,000.00 $1,976,275.64 }Unknown Unknown
12 {Robin Sayko 6,057.22} ATGF $251,812.46 $23,920.53 None Unnown
13 |Donald & Marilyn Waish 6,057.22] ATGF $251,812.46 Unknown None Unknown
14 |Frank Harris Unknown| GERDA $50,000.00 Unknown None Unknown
15 {Charles Kaye 1,630.18} ATGF $174,988.00 $208,146.00 none Unknown
16 |Alfred Heitkonig for himself and on behalf of Elna 90,000.C0} ATGF, GERDA |$6,875,896.73 Unknown Unknown $7,479,156.40
Charlotte Olga a/k/a Elna Heitkoenig and Maaike
Maria Hickok a/k/a Heitkoenig
17. |The Winsford Corporation Unknownj ATGF $1,500,000.00 Unknown None Unknown
18 |Peter Sweetland 1,194.32] ATGF $41,670.47 Unknown Unknown Unknown
19 Wohn Sweetland 113,859.84] ATGF $2,846,496.00 Unknown Unknown Unknown
20 |Timothy Sweetland 2,823.54) ATGF $191,671.47 Unknown Unknown Unknown
21 |John Sweetland 1,194.32| ATGF $41,670.47 Unknown Unknown Unknown
22 {Anthony W. Gibbs Unknown} ATGF $1,287,518.98 Unknown $30,395.04 Unknown
23«| Patricia A. Kabara 6,057.72) ATGF, Rhodes|$251,812.46 Unknown $189,403.00 Unknown
Capital
24 {National investors Group Holdings Ltd. f/k/a NIG- 7,799.61| ATGF $1,000,000.00 Unknown None Unknown
Amertech Ltd.
25 |Angelica Jordan Unknown} GFRDA, other {$5,252,226.64 Unknown $7,356,893.16

 

 

None

 

 

 

 

 

 

 

 
 

 

Case 1.05 cy DB Rab RUS mRAMPMDUROR SNC: Sof MERE Os ohABE 2 OF

CLAIMS REGISTER OF ALL PROOFS OF CLAIM SUBMITTED TO RECEIVER BY THE SEPTEMBER 20, 2013 BAR DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29a }Paul Marcus 446,105.04 ATGF $8,451,040.96 Unknown Unknown Unknown
29b |The Deane J. Marcus Trust 20,559.00) ATGF $200,131.51 Unknown Unknown Unknown
29¢ |The Steven E. Marcus Trust 20,559.00] ATGF $200,131.51 Unknown Unknown Unknown
29d |The Cheryl Marcus-Podhaizer Trust 20,559.00! ATGF $200,131.51 Unknown Unknown Unknown
29e |The Eve S. Marcus Children's Trust 946.40} ATGF $30,000.00 Unknown Unknown Unknown
30 |Imagineers Profit Sharing Plan 6,941.16} ATGF $169,503.13 Unknown Unknown Unknown
§49,424,752.89  $9,453,597.72 $1,418,665.30 $42,748,606.43
* Many Claimants asserted they did not receive regular account statements, Claimants therefore determined their resepctive Share amount from account
statements received some time after the initial investment.
#* Cigimants often determined the Principal Fund amount from based net asset values reflected in statements issues at point after thelr intial investment.
#** Individual claimants employed a wide variety of data sources and methods to determine pre and post 5/25/05 Profits.
NON-INVESTOR CLAIMS
No. Claimaint Amount Notes
5 Traveler's Bond and Financial Products c/o Sherrie §1,000,000.00 Claimant does not assert any claim based on investment but for repayment of defense
Monteiro, Recovery Management Unit costs advanced to Vilar and Tanaka
26 |The Amerindo Advisories UK Ltd Retirement Benfefits /$10,551,153.00 |Claimant does not assert any claim based cn investment but for the fund viaue of JP
Scheme Morgan 102-05012, held in the name of The Trustees of the Amerindo Advisors (UK) Ltd.
27 ‘SLatchezar Christov None Claimant does not assert any claim based on investment but for “finder's fee” for
introducing potential clients to Amerindo.
28 |J.P. Morgan Securities LLC None Claimant does not assert any claim based on investment but for legal fees and expenses
incurred by claimaint in connection with various litigations, investigations and
proceedings

 

 

 

 

 

 

 
ee

UNIPED STATES DISTRI cr COURT

SOUTAERN DISTRICT OF NEW YORK

hg nn TS seat

SECURITIES AND EXCHANGE C OMMISSION,

Plaintiff,
95 Civ. 5234 (RIS)

V.
ECK CASK
AMERINDO {NVESTMENT ADV TORS INC,
AMBERINDO INVESTMENT ADVISORS, ING,
AMERINDO ADVISORS UK LIMITED,

AMERINDO M ANAGEMENT Inc,

AMERINDO TECHNOLOGY GROWTH FUND, INC.,
AMERINDO TECHNOLOGY GROWTH WOUND UO, INCL, |
TECHNO RAQUI A, S.A,
ALBERTO W. VILAR, and
GARY ALAN T ANATICA,

 

Defendants.

 

ne A tt

 

a RES A

AMENDED PROOF OF CLAIM FORM

5 requested as an attachment

Please fill in the information below and supply the supporting document
appointed Receiver for

to this proof of claim-form. This should be recelved in hand by the Court
Amerindo Investment Advisors {Panama} et al, whose name and address is below, so as to be
received in hand on or before September 24), 2013, 5:00 P.M, (Eastern Standard Time} by {a) certified

mail, return receipt requested, or (b} overnight courier, or {hand delivery):

ian J. Gazes, Esq,
Gazes LLC
451 Hudson Strat
New York, New York 10013

Debtor means one or more of the Amerinda entities captioned above In which you gave Principal Funds.

Principal Funds meansall funds given to the Qebtor{s) and NOT returned TO you.

Profits mean the appreciated value of the Principal Funds. By way of cxaraple ordy, earned interest if

you beld promissory notes and NOT paid to you.

if you are not sure ofa fact, please so state the fact you are not sure about, and
provide the best documentation you have including copies of Amerindo

 
statements for at least three months prior to and after the dates indicated

below.

a LHR

Please answer the questions below and submit together with this completed form any writer:
agreements between you and the Debtor(s} az concerns the astablishmient and/or opening of an
account weth the Debtor(s) {include Amerinés statements for three (a) months prior to the date

indicared and after} and Profits priar to May 25, 2005,

THIS PORTION OF THE PROOF OF CLAIM ONLY COVERS PRINCIPAL FUNDS AND
PROFITS AS OF MAY 25, 2005

dress and phone aumber, including the name of any antity through

4. Your name, address, emall ad
if your cane OF address had changed,

which you provided Principal Funds with the Oebtor(s).
please specify. LAURANNE CHRISTINE “ba fC =
Address: 43-3 tolnage. Mca Ob2G-trAed? ) CA qGOS
® Phone: 449 605-0 pork
9 Name and address of Debtoris} (Amerinda entity) in w
intended Amerinco entity if the recipient entity is different.
See attached claim referenced as Claim 27 an Receiver's Claim Register

hich you gave the Principal Funds and the

Please specify and provide documents reflecting the transmittal of Prineipal Funds to ihe

Dentor{s}. See attached claim referenced as Claim 27 on Receiver's Claim Register

tation related to Principal Funds you

3. Details Including the amount and supporting documten
ments for three (3) months prior fo hay

claln as of May 25, 2005 including any Amerinda state
25,2605 and after, IFany: $2,100,000 - See attached claim referenced as Claim 27 on
Receiver's Claim Register
4. Details including the amount and supporting documentation related to any Profits you claim a$
of May 25, 2005. $2, 100,000 - See attached claim referenced as Claim 27 on
Receiver's Claim Register
5. Did you receive any distributions from the Debtor on account of your Principal Funds you claim
as of May 25, 2005? NO
if yes pigase specify any and al distributions and include any payments to third parties by the Dabtor(s]
on your behalf. s

Please attach three (3) statements you received from the Debtor(s).

 

 
support your claim as of May 25, 2005. Documents could
itemized statements of your accounts, cancelied checks,
judgments, and security agreements. lf the claim

please provide copies of all documents that
iactude but are limited fo promissory notes,
wire transfer confirmations, letters, contracts
secured ploase attachee afl document sepporting same.

Please answer the questions below and submit together with tis completed form any written
agreements between you and the Debtor(s} as cancers the establishment and/ar opening of an
account with the Debtor and appreciated value after May 25, 2005.

PART B

THIS PROOF OF CLAIM ONLY COVERS PRINCIPAL FUNDS AND PROFITS AFTER

MAY 25, 2005

56, phone number, and emai, address including the name of any entity through

1. Your name, addre
r Pytay 25, 2005. If your name or address

which you save Principal Funds to the Debter(s) afte
had changed, please specify,

2, Name end address of Debtor(s} (Amerinda antity) in which you gave the Principal Firnds and the

intended Amerindo entity if the recipient entity is different. .

Please specify and provide documents reflecting the transmittal of Principal Funds to the

Debtar(s}.

entation related to Principal Funds you

3. Deiails including the amount and supporting docum
fray May 25, 2005):

claim atter May 29, 2005 (lease attach any staterments you recelved a

4. Details including the arnount and supporting docurnentation related to any Profits you cairn

after May 25, 2005:

Did you recalve any distributions frare the Debtor on account of your Principal Funds you claim

after May 25, 2005?

cat

if yes piease specify ary and all distributions and include any payments to third parties by the De sor{s}

on your behalf.

Please aliach the last three (3) statements you received frarn the Debtor(s).

 

 
Please provide coples of all documents that support your claim after May 25, 2005. Documents could
include but are Hmited to DroMissary NOLES, itemized statemants of your accounts, careelled checks,
wire transfer confirmations, letters, contracts, judgments, and security agreements. If ine etaim is

secured please attached alt document supporting same.

Please redact all account numbers other than the last 4 digits on the statement

including personal identification numbers such as social security numbers and

business EIN numbers.

DO NOT SEND ORIGINAL DOCUMENTS.
B
Signature:

fam thn account owner bam the account owner's authorized agent

Please note that, although you may make 2 claim through an agent, you DO NGE NEED TO HAVE AN
AGENT to make this claim, and pay or offer to pay en agent merely to make this claim or obtain
payment ot YGur account. Your claim will not. be reduced! if you do not nave an agent.

Print Name: een
Tithe: cnc
Comparyt et
fmail: cn cht nt

Telephone Number:

Date

 

= ee a RR

Signature

 

if claim has boon assipned please provide the following information:

Name of Assignee: ep nets tee
Address of Assignee:
Emiall of Assignee: eee
‘rel No, OF Assigned: oe
Date of Assignment: 9

 

 
_
: a ,
Se

ee

 
a}.
t .
LAW OFFICES
Davin M. RIcHMAN

2360 LEXINGTON AVENUE

 

FRED L SONNENFELD NEW YORK, N.Y. 10017

JUDITH &. RIGHMAN ; (312) os7-1425
MARVIN W, WEINSTEIN FAGSIMILE G2) 682-a425

BRAD EVAN SERLEN ; . BH-acare: drichman@sonnrichlew.com

OF QOUNSEL

September 19, 2013

tan J. Gazes, Receiver
Gazes LLC

151 Hudson Sireet

New York, New York 10013

Re: Securities and Exchange Commission (SEC) v.
Amerindo Investment Advisors Inc. (Amerindo}, et al 05 Ciy. 5231 (RIJS)

u

Dear Mr, Gazes:

On behalf of Mr. Latchezar (“Lucky *} Christov I submit this “Finder Fee Claim” for your
consideration. As it does not track the parameters you set for “Investor claims, I have prepared a
chronology and a narrative that set forth the details of Mr. Christov’s claim.

Tn a nutshell, the claim dates back to the mid 1980’s when Alberto Vilar, Amerindo’s
founder and CEO approached Mr. Christov and asked him to introduce Amerindo to his
customers for its investment advisory services. A compensation agreement was reached in
which Amerindo agreed to pay Mr. Christoy a finder’s fee commission of 30% of all fees
Amerindo collected from clients Mr. Christov brought in Exh" ).

After sevetal years of marketing Amerindo to Christov’s customers, on or about June 30,
1994 Litton Industries (Litton), retained Amerindo as one of its investment advisors. However,
Amerindo failed to inform Litton of its fee sharing arrangement with Mr. Christov as required by
the Solicitor’s Rule in Investment Advisors Act of 1940 (40 Act) particularly by the “Solicitor’s
Rute, 206(4)-3 which required Amerindo to tell Litton of its fee sharing arrangement with Mr.
Christov. When Mr. Christov told Amerindo that he believed he could cure their mistake his
“offer” was rejected. Amerindo, instead, instructed their lawyers to deal with the problem
instead of complying with the ‘40 Act. Amerindo’s lawyers concocted a phony, false and utterly
disingenuous “contract” which purported to pay Mr. Christov for introducing Amerindo to
vatious unions (Exh % ). Mr. Christov failed completely in this union endeavor. Despite trying
to cover up its mistake(s) Amerindo paid him over $1.2 million dollars under the guise of
success with the unions. Coincidentally, this tracked precisely to the amount Amerindo owed to
Mr. Christov for Litton’s business.

 
* ? a x

DAVID M. RICHMAN

In the latter 90’s Mr. Christov learned that two Litton affiliates became customers of
Amerindo. The stock market also heated up and the Litton account grew to about $650 million.
Yet, Amerindo stopped its payments to Mr. Christov relying on an “illegality” agreement
ensuing out of the failure of Amerindo to comply with its duties under the Solicitor’s Rule. In
April, 2000 Mr. Vilar cut off all payments to Mr. Christov claiming they were illegal and Mr.
Christov should have known this (Exh € ).

In August, 2000, Mr. Christov commenced an atbitration proceeding, Amerindo tral to
stay the proceeding. Its motion was denied.

The hearing began in February 2002. It resulted in an interim award on May 14, 2002
(Exh “4 ). In a showing of utter “chutzpah” despite offering a variety of disingenuous
arguments to avoid paying Mr. Christov. Amerindo brazenly “concede|d] that ... (if) .... could
have taken the steps necessary to make payment to Christov lawful...” but it did not (Exh.
Yet, even though the Arbitrator directed Amerindo to provide “cooperation” to Mr. Christov in
seeking “no action” relief from the SEC (Exh"E y Amerindo’s lawyers argued, disingenuously,
that it did not “refuse” to provide Christov with the cooperation noted in the interim award,
rather, since it was “not” aware of any cooperation that was, “necessary” (for Christov to seek
relief from the SEC) it did not “refuse” to cooperate with him.(Exh*¢)” This was utter nonsense.

Very truly yours,

Dhiba

David M. Richman

DME:ea
enclosure

ps: We respectfully request that you consider the annexed exhibits be incorporated by Reference
to this submission.

ce: Lucky Christov

 
1960's

1970's

1970's
thru
1980's

July 1, 1994

Mid 1995

Mid 90’s

Mid to
Late 90’s

ABRIDGED CHRONOLOGY

Alberto Vilar (“AV”) and Lucky Christov (“LC”) met in New
York City.

1.C moves to California and becomes an “Institutional Broker”.

AV works at Citibank with former roommate of LC (Reid
Thompson). In 1980’s AV calis LC seeking introductions to LC’s
clients for his investment advisory business. LC agrees. He
introduces some clients to AV. LC asks AV for written agreement
setting forth his share of commissions. On May 5, 1990 AV
complies (Exh A ). During this. period LC pursues Litton for
Amerindo — never provides investment advice, merely follows up
on Amerindo’s efforts.

Litton retains Amerindo as one of its money managers. However
Amerindo fails to disclose its fee sharing arrangement with LC.

LC calls Amerindo about Litton related payment...he speaks to
CFO Joaquin Garcia Larrieu (JGL) who expresses surprise —- JGL
says LC’s deal with Amerindo violates ’40 Act — JGL speaks to
AV who directs IGL to pay LC.... AV directs JGL to speak to
(their lawyer) — Rick Cohen Esq. He drafts a letter and back dates
it to August 15, 1994(Exh- % — Cohen testified the letter was to
“blow up” the May 3, 1990 fee sharing letter .. (Exh i!

When JGL told LC of Amerindo’s failure to disclose to Litton their
fee sharing arrangement LC asks for documents needed for parties
to comply with the ’40 Act —so he would “give them” to Litton —-
his request was refused. JGL told him although it was “too late”
for SEC compliance Amerindo was dealing with the problem.

At AV’s direction Rick Cohen drafts letters to cover up the false
mechanism Amerindo would use to pay LC — LC did not know of
these legal problems. In a letter dated January 1, 1998 (Exh 3 LC
was {to get irregular amounts as retainers for allegedly providing

_ “Taft Hartley” consulting services -- Instead of so called even

numbers (eg. $100,000 or $250,000 etc... Amerindo calculated
what is owed to LC for the previous years commissions for Litton.
Amerindo never asked LC for Taft Hartley reports — yet Amerindo
paid LC almost $1 million doilars just for 1996, 1997 and 1998...
Conveniently the retainer letters used payments that matched the
30% LC was promised for his customer introductions... the money
had nothing to do with labor unions.

 
1998-1999

2000 -
2002

LC leams that Amerinde was introduced to two of Litton’s
affiliates. Since Amerindo previously paid LC when an associate
of a customer he introduced to Litton became a customer of
Amerindo he demanded to be paid for these new Litton accounts.
LC’s request was rejected. Moreover Amerindo admitted its
illegal behavior (“we readily concede that Amerindo failed to take
the steps necessary to make payment to Christov lawful”)

(Exh ).

« The arbitration hearing took place in February 2002 resulting
in an interim award on May 14, 2002 (Exh £ ).

e The arbitrator directed Amerindo to provide LC all “necessary
cooperation” to enable him to try to obtain a “no action” letter from
the SEC which would permit an award to LC of some $2.3 million
(Exh. —  ). Amerindo claimed disingenuously that LC did not
“need” its cooperation. It never provided any.

e¢ Therefore Amerindo claimed, it had “no duty” to help Mr.
Christov. (Exh # Heller letter to arbitrator ) In the absence of
Amerindo’s cooperation the SEC rejected LC’s request for “no
action” relief,

 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,
v.

AMERINDO INVESTMENT ADVISORS INC.,
AMERINDO ADVISORS UK LIMITED,

AMERINDO MANAGEMENT INC.,

AMERINDO TECHNOLOGY GROWTH FUND, INC.,
AMERINDO TECHNOLOGY GROWTH FUND I, INC.,
TECHNO REQULAA, S.A.,

ALBERTO W. VILAR, and

GARY ALAN TANAKA,

Defendants.

 

 

05 Civ. 5231 (RIS)
ECF CASE

PROOF OF CLAIM OF
LATCHEZAR CHRISTOV

CLAIM OF LATCHEZAR_ CHRISTOV

This claim is submitted on behalf of Latchezar (“Lucky”) Christov (sometimes “Claimant” or

“Mr. Christov”), against Amerindo Investment Advisors Inc. (“Amerindo”), arising out of

Amerindo’s refusal to pay Mr. Christov a finder’s fee for having introduced it to Litton Industries as. a

client for whom Amerindo managed “money”. At all times relevant Amerindo was an “investment”

advisor subject to the requirements of (both) the Investment Company Act of 1940 and the

Investment Advisors Act of 1940 (15 U.S.C.A. §80b-1, ef. seg.) (the “40 Act”) while Mr. Christov

was an institutional stock broker/financial advisor.

 
DISCUSSION OF CHRISTOV’S CLAIM

The material facts are not in dispute. Amerindo was a duly registered investment advisor
subject to the statutory requirements of the Investment Company Act of 1940 and the Investment
Advisers Act of 1940 (15 U.S.C.A. §80b-1, ez. seq.) (the “40 Act”).

Alberto Vilar was a friend of Mr. Christov, having met him through Mr. Christov’s college
roommate. In the mid-1980’s, Mr. Vilar called Mr. Christov, seeking to have him introduce his
network of clients to Mr. Vilar to see if they were interested in investing with Mr. Vilar.

Between the 1980’s and early 1990's, Mr. Christov was able to solicit only Mr, John
Sweetland to invest with Amerindo; who paid Mr. Christov a 30% (of 1%) finder’s fee. When Mr.
Sweetland introduced his friend Dude Crain to Amerindo it paid Mr. Christov a finder’s fee. They
continued to pay him for both clients for years.

On May 3, 1990 Amerindo gave Mr. Christov a contract in which it promised to pay him
30% of the fees it received from accounts he brought to them (the “1990 Agreement”) (Exh. A).

Mr. Christov’s activities for Amerindo were informal, sporadic and rendered exclusively for
Amerindo. Mr. Christov never held himself out as a 40 Act solicitor. It was Amerindo’s statutory
duty to “supervise” Mr. Christov’s activities but, the record shows, it failed to supervise Mr. Christov
in any manner at all.

Although, Mr. Christov first introduced Amerindo to Litton Industries, Inc, (“Littor”)
sometime in the late 1980’s it was not until 5 to 6 years later that Litton decided to employ Amerindo
as one of its money managers. When Litton announced this arrangement Mr. Christov told his Litton

contact, Ms. Elizabeth Guasti, that he would share in Amerindo’s fees. She was pleased for Mr.

 
Christov but she asked if this fee sharing would increase Litton’s costs. She was assured it would
not.

In Jate 1994 or early 1995, Mr. Christov asked Amerindo about getting paid his (30 %) share
of the fees it was collecting from Litton. During conversations with Litton’s Chief Financial Officer,
Mr. Joaquin Garcia-Larieu (“Mr. Garcia”), Mr. Christov discovered for the first time that Amerindo
had not complied with the disclosure requirements of the “Solicitor’s Rule”, (206(4)-3 of the ‘40
Act), In fact Mr. Christov was completely unaware of the 40 Act. Mr. Christov asked Mr. Garcia to
ict him give Litton the required documents. He was told “it was too late.” Instead of approaching
Litton with proper disclosure documents, Amerindo used a series of phony “consulting agreements”
drafted by Rick Cohen, Esq. one of their attomeys, using a “Taft Hartley” scheme (Exh B jas a

*l Commencing in mid-1995 and until

device to cover up their problem of paying Mr. Christov.
2000, Amerindo paid Mr. Christov about $1 Million it owed him for Litton but on the basis of the
90 Agreement not the Taft Hartley documents,

Moreover, due to the stock market’s extraordinary performance in 1999, the parties stipulated
at the arbitration hearing that, Amerindo would owe Mr. Christov over $2.2 Million for Litton from

1999 -2007 (Exh H_) Inresponse, Amerindo stopped payments to Mr.Christov. as of April 13,2013

(xh BD ).

 

i The first of these agreements which was back dated to August 15, 1994 (Exhibit I) purporied to
contain a release whose purpose was to “blow up” the ’90 Agreement although Amerindo (Exhibit August 15,
1994 letter) never disclosed this directly to Mr. Christov through Mr. Vilar or Mr. Richard Cohen, Esq. the
companies lawyer see Mr. Cohen’s testimony (Exhibit J - p. 549-568).

3

 
MR. CHRISTOV’S CLAIM

 

During the arbitration hearing the parties stipulated that a sum of $2,282,838 would be paid
to Mr. Christov for the years 1999 through 2001 based on a finding that Amerindo was liable to him
(Exh H).

Applying the hedge funds industries’ typical billing formula (“1/10%”) 1% of the net asset
value Amerindo managed for Litton in 1999 Amerindo earned it a fee of approximately $7 Million,
30% of which added up to about $2.1 Million for Mr. Christov. The formula worked like this: the
advisor earns 1% of the net asset value of the assets under its management and another 10% of the
profits earned by the advisor. Rather than become enmeshed in a mind nurobing exercise the parties
stipulated to use the 1% figure to simplify things. Using $700 million as a starting point Amierindo’s
fee to Litton would be approximately $7.0 million. This would cause Amerindo to owe Mr. Christov
some $2.1 million ($7.0 million x 30% = $2.1 million).

An acbitration demand was served by Christov in mid-August, 2000 (Exh “p’ ). The parties
proceeded to mediation even though counsel for both parties had been engaged unsuccessfully in
settlement talks for more than sixty days. After mediation failed, Amerindo moved im Supreme
Court to stay the arbitration proceeding. This motion was denied.

The arbitration hearing was held in February 2, 2002. Amerindo’s failure to comply with the
Solicitor’s Rule coupled with its decision to use the phony Taft Hartley maneuver (Exh B ) estops it
from relying on an “illegality” defense to Mr. Christov’s claim. Moreover, Amerindo Jacks standing

to use the ’40 Act as its defense because the Supreme Court has held that the ’40 Act relates only to

 
“investment advisory” contracts and, since this matter does not involve an investment advisory
contract (between Amerindo and Mr. Christov) Amerindo must look elsewhere for a defense.
Had Amerindo provided Litton with disclosure documents — it conceded it could have done
so (Exh F) and had it timely sought “no-action” relief from the SEC there is reason to conclude that
Amerindo could have protected Mr. Christov’s right to be paid. Instead, it deceived Mr. Christov
into believing their scheme was a lawful way for it to pay him. it should now be estopped from
arguing that its contracts are unlawful. To do less will unjustly enrich Amerindo by some $3

Million Dollars.

A. AMERINDO CANNOT RELY ON THE 740 ACT FOR ITS DEFENSE

This is not a case between an investment advisor and one of its clients. Therefore, Amerindo
cannot invoke an “investment advisor’ s” argument and therefore it should be barred from employing
the ‘40 Act in its flawed attempt to assert a defense to Mr. Christov’s claim. The Supreme Court so
held in Trans America Mortgage Advisors, Inc. (“TAMA”) v. Lewis, 444 U.S. 11, 62 L.Ed. 2d 146
(1979), when it determined the 40 Act*...was intended to benefit (only) the clients of investment
advisors (not the advisor itself),

Since the contracts in this case are between Amerindo and Mr. Christov and, moreover, since
no one is seeking a rescission of those contracts “...(Amerindo)... cannot use the Investment
Advisers Act to avoid payment to Mr. Christov under the independently valid agreement (the ’90

Agreement).

 
B. AMERINDO IS ESTOPPED FROM RELYING ON AN
“TLLEGALITY” DEFENSE BECAUSE ITS OWN CONDUCT
CREATED THE SITUATION IT NOW SEEKS TO IMPROPERLY EXPLOTE

Amerindo bas acknowledged that it was, aware of the constraints of the Solicitor’s Rule (Exh
F). Amerindo either consciously or negligently breached its duty to Mr. Christov. It should not be
permitted to enrich itself by its failure to protect his rights to share in fees from Litton.

By inducing Mr, Christov to accept payment under the phony Taft Hartley agreements about
which (their lawyer) Rick Cohen, admitted were created so Amerindo could hide its sloppy and
unlawful business practices from the SEC (Exh J).

The New York’s Court of Appeals has held that where a wrong (such as Mr. Christov’s
(ignorant) failure to deliver disclosure documents is merely malum prohibitum, and does not
endanger the protected party (Litton - not Amerindo), Mr. Christov is entitled to recover when

confronted by an inappropriate “illegality” defense. In Rosasco Creameries v. Cohen, 276 N.Y. 274

 

(1937), an unlicensed milk dealer could recover the reasonable value of milk it sold to licensed
dealers when the court declared:

Wiegal contracts are generally unenforceable except where contracts which
violate statutory provisions are merely malum prohibitum, the general
rule does not always apply. If the statute does not provide expressly
that its violation will deprive the parties of their right to sue on the
contract and the denial of relief is wholly out of proportion to the
requirements of public policy or appropriate individual punishment, the
tight to recovery will not be denied (citation omitted). (emphasis added)

Rosasco has been followed in the following cases:

 
(a) Charlebois y. J.M. Weller Associates, Inc., 72 N.Y.2d 587, 535 N.¥.8.2d 356

 

(1988), where the Court of Appeals upheld a builder’s right to recovery in the face of an “illegality”
defense because, “...forfeitures by operation of law are strongly disfavored as matters of public
policy” (emphasis added), The defendant’s effort to use a licensing statute as_a “...sword for
personal gain rather than as a shield for the public good will not be countenanced in the name
of...public policy slavishly applied”. Particularly where the defendants’ attorney prepared the
contract and the defendants “reaped the fruits of the contract”.

(6)  InLoyd Capital Corp. v. Henchar, 80 N.Y.2d 124, 589 N.¥.S.2d 396 (1992),
the plaintiff lender loaned $60,000 to the defendant who refused to repay the loan relying on an
“illegality” defense. This decision affirmed the“overtiding general policy” designed to prevent
“neople (like Amerindo) from getting other people’s (Mr. Christov’s) property for nothing...”; and

(c)  InBenjamin v. Koeppel, 85 N.Y.2d 549, 626 N_Y.S.2d 982 (1998), the Court
of Appeals permitted an attorney, who had failed to comply with a statutory registration requirement,
to recover payments from a law firm pursuant to a fee sharing agreement. The Court refused to
permit the defendant law firm from using “public policy” as a ‘sword’ for personal gain...” stating
that to deny recovery would produce a remedy that is “wholly out of proportion with requirements of
public policy (citing Rosasco).” Moreover, the Court said that it “...ill-becomes the defendants, who
are bound by the Code of Professional Responsibility, to seek to avoid, on ‘ethical’ grounds the
obligations of an agreement to which they freely assented and from which they reaped the benefits.”

Amerindo cannot atgue honestly that its 1990 agreement to pay Mr. Christov for introducing
it to Litton (Exh. A) was “unlawful on its face.” Nor can Amerindo argue properly that for Mr.

Christov to earn his share of their fees he had to “engage in unlawful conduct.” The anti-fraud
7

 
content of the “Solicitor’s Rule” was enacted to protect Litton from Amerindo —not Amerindo from
Mr. Christov. The only illegality that might be charged to Mt. Christov concerned his mere failure to
give Litton a disclosure document, a failing that is the direct result of Amerindo’s “being asleep at
the wheel” then Mr. Christov’s ignorance of the law.

Tf anything, the ’40 Act’s “Solicitor’s Rule’s” emphasis on an advisor’s supervisory
responsibility supports a finding that it was Amerindo’s failure to discharge its supervisory duties
that led. to (try to) “blow up” Amerindo’s May 1990 agreement with Mr. Christov. Amerindo was

not trying to protect Christov’s contractual rights under the *90 Agreement, rather Mr. Cohen

 

wf
conceded he was trying to protect Amerindo from its own “schlocky” practices (Exh x ). Under
the circumstances, Mr. Christov should not suffer a “forfeiture by operation of law” that is “wholly

out of proportion to the requirements of public policy.” That would unjustly enrich Amerindo,

HAVING PAID MR. CHRISTOV FOR LITTON FOR FIVE
YEARS - AMERINDO SHOULD BE BARRED FROM
ASSERTING IT HAS NO LAWFUL OBLIGATION TO MR.
CHRISTOV.

Equitable estoppel precludes one from:

“Denying or asserting the contrary of a material fact which by its
words or conduct, affirmatively or negatively, intentionally or
through culpable negligence, induces another excusably ignorant of
the true facts and who has a right to rely upon the words or conduct
in question and in so doing changes his position in a way that he
will suffer an injury in the inducing party’s denial or belatedly
asserted contrary position was allowed to stand.”

See, 57, N.Y Jur.2d, Estoppel, Ratification and Waivers, §13 e#. seq. {at p. 17).
8

 
The inducing party (Amerindo) “may not, (even) innocently, mislead another and then (try to)
claim the benefit of its deception.” See, Triple Cities Construction Co, v. Maryland Casualty Co., 4
N.Y.2d 443, 448, 176 N.Y.A.2d 292 (1958) [Actual intent to mislead or defraud” is not essential. it
is more than sufficient to establish that the party to be estopped “knows or has reason to believe that
its words or conduct will cause injury” to the other.

MR. CHRISTOV DID NOT RELEASE AMERINDO WHEN
HE SIGNED THE TAFT-HARTLEY AGREEMENTS

Having “engineered” the deception that induced Mr, Christov to believe that Amerindo’s
Taft-Hartley agreements created a lawful means to pay him for “finding” Litton, Amerindo cannot
be allowed to relying on its own unlawful conduct to defeat Mr. Christov’s claim.

Mr. Cohen testified that he crafted the “Taft-Hartley” agreements to do “what the boss
ordered me to do” (pay Lucky) while “blowing up” the 90 Agreement (Exh J), Although
Amerindo never disclosed his motives to Mr. Christov, it was under a duty to. Mr. Garcia
conceded this when he delivered the first Taft-Hartley agreement to Mr. Christov for signature.
Amerindo told Mr. Christov that by signing the “Taft-Hartley” agreements he would be
forfeiting his contractual right to receive Litton payments “for as long as” Amerindo maintained
the account in exchange for a mere $75,000.

The manipulation of the fiduciary relationship between Amerindo and Christov is a valid
reason to permit payment to Mr. Christov. In short, Amerindo’s superior economic position imposed
a duty to deal with Mr. Christov in “good faith” when trying to blow up their 90 Agreement.
Amerindo knew this because it enjoyed the “superior and influential” position. After all, it collected

the money and it - alone - decided when and how much it would pay.

9

 
It had a duty to be honest with Mr. Christov. It did not discharge that duty. It produced “a
false impression” by burying Mr. Christov’s arcane “release language” in its proposals by
deliberately using that language to “convince” Mr. Christov that it was honestly seeking his consent
to rescind their °90 Agreement although it knew Mr. Christov would never knowingly give up
millions for a mere $75,000, Having elected to be vague and ambiguous, Amerindo cannot take
advantage of its duplicitous acts.”

Mr. Christov testified at the arbitration hearing that he“trusted Mr. Garcia...because he
told me he was going to do something and take care of it. I took that to mean exactly that. Tcouldn’t
imagine him setting up a sham payment scheme, why would he?”

Aierindo’s real concern about paying Mr. Christov for 1999 resulted from the stock
market’s “hot” performance in 1999. When Mr. Vilar wrote the April 13, 2000 e-mail, (Exh C ) he
had to be aware that Amerindo had just finished its best quarter ever. The Litton account had grown
to over $650 Million. Litton’s advisory fee (just for the 1“ quarter) was almost 2.0 Million. At30%,
Amerindo “owed” Mr. Christov over $600,000 for that quarter alone.

MR. CHRISTOV WAS NOT REQUIRED TO BE LICENSED
AS A SOLICITOR

 

3 The following illustrates how courts often refuse to enforce releases that are the product of deception

ot misunderstanding:

In Cahill v. Regan, 5 N.Y¥.2d 292, 299, 184 N.Y.S.2d 348 (1959), the Court rejected a release because
the parties were “not concerned with the same issues.” In Stone v. Aronwald & Pykett, 275 A.D.2d 706,
713 N.Y.S.2d 198 (2 Dept. 2000), the Appellate Division refused to enforce a release where the
patties “continued to litigate” after the release was executed, In New Again Construction v. City of New York,
351 N.Y.S.2d 895, 899 (Kings, 1974), the court estopped the City from relying on a release obtained as a result
of “unconscionable conduct” where the City’s agent insisted on an abandonment of the (plaintiff's) claim.
(“An intent to release a claim gratuitously will not be inferred unless the intent ...is clearly and unequivocally
expressed and where unilateral mistake is present.”) (emphasis added).

10

 
At the hearing, Mr. Cohen testified that California “required” Mr. Christov to be a
“Ficensed” solicitor to legitimize his role in securing the Litton account for Amerindo.?
Respectfully, this appears not to be the law and it serves merely to confuse the situation. Mr.
Cohen failed to identify any statute that proved his point.

Mr. Christov was only a “part time” solicitor and (we believe) that neither federal nor state
statutes require the licensing of these (types of) solicitors because the registered advisor must
supervise their activities. In fact, Mr. Christov was duly “licensed” by the NASD. He hada Series
2A license which in tum required him to have a Series 7 license.

All Amerindo need do (in 1994) was give Mr. Christov the requested (40 Act) disclosure
documents for Litton. It never did and it now seeks to shift blame to Mr. Christov for its
malfeasance.(Exh K, Letter to SEC re: Amerindo refusal to cooperate with Mr. Christov and it’s
ridiculous rationale for its refusal-i.e, since “counsel did not see the necessity” for Amerindo’s
cooperation there was” no reason” for Amerindo to adhere to the arbitrators directive).

In point of fact SEC addressed this issue:

“In,.Release (No. 615), the Commission expressed the view that a
solicitor who engaged in solicitation activities in accordance with
paragraph (a)(3)...would be a person associated with an investment
advisor and therefore would not be required to register as an advisor

under the Advisers Act solely as a result of those activities. The
Commission’s view that such solicitors would be associated persons

of an advisor was based upon the investrment advisor’s responsibility
to supervise the activities of the solicitors.” (emphasis added)

 

3 * we need...to make Lucky our associated person for purposes of the
California corporate securities law...or Lucky will have to demonstrate that
he is or become registered as an investment adviser under the California
statute” (599).

11

 
Clearly, the SEC’s view is that the investment advisor’s responsibility is to oversee the
activities of third-party solicitors. This eliminates the need for a solicitor to register. Because
California follows federal law, it recognizes too, for instance, that attorneys, CPA’s and (other)
“persons associated” with an investment advisor” need not register where investment advice is given
“incidentally” and where it is clear that the person is not doing so “as part of a regular business.” No
one could conclude that Mr. Christov held himself out to Litton as the source of investment advice
that was being given as part of bis business.

In short, because there is no rule or regulation that requires a solicitor to register,
Mr. Christov’s claim is not diminished by this argument.

CONCLUSION

 

For the foregoing reasons, Mr. Christoy is entitled to an award for 30% of the fees Amerindo

has collected from Litton.

Dated: New York, New York
September 19, 2013

Respectfully submitted,

DAVID M. RICHMAN, ESQ(PR - 79%)
Atterney for the Claimant

LATCHEZAR CHRISTOV

360 Lexington Avenue

New York, New York 10017

Telephone: (212) 687-1425

Facsimile : (212) 682-6425

e-mnail: drichman @sonnrichlaw.com

12

 
oop dd, €Vld fe dvem OUNACHC GLY TAUV IIA CET WH Yr't bog

VERIFICATION

STATE OF CALIFORNIA )
) su
COUNTY OF SAN DIEGO )

LATCHEZAR CHRISTOY, being duly sworn, deposes and says:
Lam the claimant in this matter; and

Thave read the foregoing claim and know the factual contents thereof, and I believe
the matters stated therein to be true,

Dated: San Diego, California
September 17, 2013

 

 

LATCREZAR CHRISTOV

Sworn to before me this
day of September, 2013

_ See attached

Notary Public

 
CALIFORNIA ALL-PURPOSE
CERTIFICATE OF ACKNOWLEDGMENT

 

State of California

County of San Diea )
on tt ‘OVA _ before me, KalelpoN. Sein We yey Nobo. Public.

(Flere insert hame and dite of the 0 fice}

personally appeared Larcnezarn Cc in C ‘ear ON ee —— :

who proved to me on the basis of satisfactory evidence to be the personés) whose name(s} is/are-subseribed (0
the within instrument and acknowledged to me that heAthe/they executed the same in his/herAhelr authorized
capacity(ies), and that by hister/their signature(s) on the instrument the persongs, or the entity upon behalf of
which the person@} acted, oxecuted the instrument.

 

 

{ certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph

is true and correct,

WITNESS my hand and 1.« sa,

Signature of Motery Public

YS tesmonete

cee
ADDITIONAL OPTIONAL INFORMATION

 

DESCRIPTION OF THE A’PFACHED DOCUMENT

Ver Geation..oF

(Tite or deseription of attachsd docsinent)

Clown

‘(Tite or deseriplion of atluched doeument eontineed)

Number of Pages LL. Document Dato Ah 14

——a

 

 

(Addiianal information)

 

 

CAPACITY CLAIMED BY THE SIGNER
ET Individual (3)
EF Corporate Officer

~erey
OH Partner(s)

fl Attormey-in-Fact
EF Trastee{s}

ft Other

 

 

 

 

 

2008 Version CAPA VE2.10.07 80068739865 wayw. NotaryClasses.com

Convnission ¢ 1878807

Notay Pyle « Califor
County

 

{Notary Seal}

INSTRUCTIONS FOR COMPLETING THIS FORM

Any acknenvledgment completed it Califor must contain verbiage exachp as
appears dbove la ite notiry section or a separate acknowdedgment forme must be
property completed and attached ta that docwnent. The only exception is fa
document isto he recorded outside af Cailforntg, ty svcd instances, any alirnadye
celuowludcinan verbiake as any be priafed on such a docnment so long as ie
verttage does not require the notary te do senting dau ix illegal for u nateary in
Calfornia (Le. certifying the authorized capacity of ihe signer). Please check the
doonment verefuths for praper notarlel warding and attedh hts favi if required.

*.

State and County infocmation nist be the State and County where the document
signer(s) personally appeared before the netary public for acknowledgrcH,
Date oF notarization svust be the date thot the signer(s) personally appeared which
nist also be (ie sume date the aeknowledgment is completed.
The notary public must print his or her pame as it appears within his ae her
connission followed jy a comme and then your tide (aotary public),
Print the nameds) of document signer(s) who personally appear at the time al
holivizatinn.
fuclinate the correct singedar or plured forms: by crossing off invorreel forms (a,
havshedthoy, iy Ate ) or gircling the eorrest Forms, Maihueg to gerregtly indicate this
information may lead te rejection of document recarding.
The notary seal impression must be clear and phetograpliicatly caproducible,
finpression must nat vover loxt or lines. 1f seul impression smudges, re-seal if a
se(Ticient area permits, olhernwise aomplele a different ackaowledgment farm.
Sipnstore of the notary public avast matel the signmture on file with the affice af
the eounty olerk.

* Additional information is nat required but cowtd help ta ensure this

auknowledgiment is not misesed or ullached tou tifferent documunt.
%  indigute tie or type of attoched document, number of pages and daqe.
%  Jadiente the capacity claimed by the signer. 1 ihe claimed capacity is 4
corporale officer, indicate the tile (10. CRO, CFO, Secretary},

Seourely ettagh this dacumeat to the signed docusnert

 

 
Exhibit A

 
B5424/1999 garag = 31 e-4EygeR5 L CRRISTaV ; PAGE 93

AMERINDS INVES IMENT ADVISORS INC.

CONFIDENTIAL

May 3, 1990

My. Latchegar Christey
Managing Partner

The Western Group, Ine.
356 North Canden Drive
Reverly Hillis, ta 90210

Daar Lucky:

i an indeed pleased to confirm the compensation scheme We discussed
relating to the amount we Ling to pay you for accounts you
ring us, , ;

We will pay vou
collect for as lon

Management fees ‘are ca t
are payable annually in arrears.

We greatiy appreciate Your continued, Long established gupgort for
cur fiem, @ atrongly encouraga you t65 take advantage of sur
excellent ieng tern wracerd (30.3% ovar 10 years, without 2 down
year) plus the ongeing bull market in our specialty technology
aectar to introcduce prospective clients to our aervice.

   
 
      
 
 

% of ail fees, amagement and incentive, we
as We Maintain +h Account.

erly in arrears; indentive faeg

Beat regards.

Sincerely,

toy
(hides
Albert W. vilar '

PETITIONER'S
EXHIBIT

 

® AMERO0030

 
Exhibit B

 
AMERINDO . 399 Park Avenue, 72nd Floor

INVESTMENT ADVISORS INC. , New York, N'Y 10022
’ Tel (212) 371-6960

Pax (212) 371-6988

January i, 1998

CONFIDENTIAL

Mr, Latchezar Christov
607 Skyline Trail
Topanga, CA 90290

Re: Client Solicitation

Amerindo wishes to confirm tha terms by which it would engage you to, and be
willing to Compensate you further should you, refar new clients to us as set forth below. You
shall be entitled as Set forth herein to receive fees and commissions as sat forth below tor
your services in soliciting New Clients for us, ae follows:

1. Betainer. Amerindo hereby engages you, far a term ending on December 31,
1997, to attempt to identify for sollcitation and thereafter, upon authorized placement of a
potential New Cliemt's name on Exhibit 1 as provided below, to solicit, New Clients as such
term is defined below, and agrees to pay you a retainer of $348,000, payable as follows:
and $87,000 upon each of April 1, 1998, July 1, 1998, October 1, 1998, and Decernber 31,
1998: with it being understood and agreed, however, that this retainer shall be fully
racoupable from and against the first monies -which would otherwise be due you as
commissions under Section 2, below, so that na such commissians shall accrue or become
payable until the full amount of tha foregoing retainer has been recouped.

2. Commissions.

{a} As used herein, the term “Naw Client" means and refers only to the
following persons or firms:

(i) Those fits or persons who (s} are listed in Exhibit 1 attached
hereto, (b) are intraduced to us by you, arid (c) pursuant to written. investment advisory
contracts executed on or befare July 1, 1999, become clients of ours substantially with your
aesistance and without substantial assistance from any of our other representatives or
employees engaged to soliclt new clients, with it being understood that the tarm "New
Client" for purposes of this clause {i} does mot mean or refer to any person or firm not
meating all of the criteria sat forth in this clause {ij; and

til) Ary other firms or persons whe (a) you propose in writing to us to
add to Exhibit 1, (b} we, Amerindo, agree (in the exercise of ot sole and absolute discretion)
in writing to add te that fist, (c} are introduced to us by you, and (d) pursuant te written
investment advisory contracts executed on cr before the first anniversary of thelr being
addad to such Exhibit with Amerinde's written consent, become clients of curs substantially
with your assistance and without substantial assistance from any of our other representatives
or employees engaged te solicit new clients, with it being uridersteod that the term "New
Cliant" far purposes of this clause {ii} does not mean or refer te any persan or firm not
meeting all of the criteria set forth in this clause {il}. tt is also understood and agreed that

PETITIONER'S :
EXHIBIT

AMERO0015

 

 
Mr. Latchezar Christav
January 1, 1998
Page 2 —

avan if wa, Amerindo, agree to add a person or firm to the aforesaid list, Amerindo may and
shall be permitted, if it chooses, ta add such person ar firm to the list based on a reduced
schedule of commissions, which reduced schedule Amerinda shall set farth oh such list.

(b} it is expressly understood and agreed that you shall have absolutely no
authority to contact any person by any means for the puUtposes of exploring the possibility of
such person's besaming a client of ours unless you fave first obtained the prior written
consent of the Chief Operating Officer of Amerinde to contact that specific person, tind you
shall have no right ta represent to any person that you are our agent for any purpose
whatsoever uniass the prior written consent of the Chief Operating Officer of Amerindo is
obtained with respect to the person as to which you desire t0 make any such representation.
tis also expressly understood and agresd that, hotwithstanding anything. contained to the
centrary herein, the term “New Client" shall oniy mean and refer to persons or firms whd
. become seperate discretionary account cliente of Amerinda itself, and not to any persons ar

firms who become cllents of or investors in any affiliate of Amerindo, including eny
investmnent company or investment partnership organized or sponsured by Amerindo (with the
term "company" having, for such purposes, the meaning ascribed to it In the Investrnent
Company Act of 7940}. As used in this agreement, references to "Amerinda" are to
Amerinda invastment Advisors Inc., a California corporatian,

{c) With respect to each New Client, you shail receive {i) an arnount equal
to 20% af the Notional Fees (as such term js hereinafter defined) earned with respect to such
Cliant for the three (3) year period commencing on the tnitial Funding Date {as defined belaw)
and {il} an atmount equal to 10% of the Notional Fees (2s such term ig hereinafter defined}
earned with respect to such Client for the three (3} year peried thereafter, and your
entitiament to any commissions or other payments in tespect of any such Client shall

thereafter cease,

. {d} For purposes of computing the amount of commissions which you will
be entitled to be paid pursuant hereto, Notional Fees shall be considered earned for the period
with rezpect to the actual fees to which they relate are earned, regardless of when payment
of such actual fees [s actually made (with it being understood that the timing of payment of
. such commissions shall be calculated and paid, with respect to each applicable Client, within

thirty (30) days after the receipt by us of fees from such Client).

{a} The term "Notional Fees" means the amount which would have been
earned by us with respect to that Client for a given period based on the fee structure actually
in place with that Cllant had the value of the assets under management for that Client for tha
period in question bean equal to the value of the assets under Management by us for that
Client as at the date on which we are first funded with such Cllent's account ("the initlal
Funding Date") (which value is herein referred to as the “initial Funding Date Value"), as
adjusted on the first day of each calandar month fallowing the calendar month in which the
Initial Funding Date occurred, as follows:

{i} down (a) to reflect withdrawals by the Cllent subsequent to the initial
Funding Date of any assets under managerent in the account, other than withdrawals of net

@ . AMERO0016

 
wtrt ey ea

ee ey

Mr. Latchezar Christov
January 1, 1998
Page 3

assets added to the account in question by reason of Managed account growth during the
period commencing an the Initial Funding Date, and/or th) to reflect dimiaution in value
attrinutable to depreciation of assets under management other than by reason of withdrawals |

by the client, and :

 

fil) up to reflect the amount of any increase in the value of assets under
management which is attributable to any additional Client funding of the account which is
effected during the 18 month period which cornmences Upon the earlier af fa) the Initial
Funding Date and (b} execution by the Client of its advisory agresment,

if} All valuations of client assets for purposes of this paragraph shail be
made in the same manner as they are made for the cliant in queation and such determinations
shall be binding, Except as set forth above, you shall not be entitled to any compensation of
any kind whatsoever, including by way of reimbursement of expenses, oy

ig) You expressly agree to obtain and maintain any and all registrations,
licenses and similar authority necessary to conduct your activities pursuant to this
agreement, ta comply fully with all applicable laws, rules and regulations pertinent to your +
activities hereunder and, without limiting the generality of the forageing:

- (i) To deliver a copy of our current "brochure" which is required by
Section 275.204-3 of the Regulations of the Securities and Exchange Commission
promulgated pursuant te the Investrment Advisors Act to each prospective cilent on your 4

meeting with such prospect, and thereafter fro 8 to deliver such prospect, on the
first meeting after any change in-the trachure, a copy of the new ee

(if) To deliver ta each prospective client on your first meeting with
Such praspact, a copy, in the form attached hereto as Exhibit 2, of the written disclosure
document required under Paragraph 206(4)-3[b) of the investment Advisers Act {the
“Solicitors Rule"), and thereafter from time ta time to deliver to suvh progpect, on the flrs

  
   
    
  

   
 

 

      
  

 

(ili) Ta obtain, in connection with each and every dalivery of a
brochure or disclosure document, a signed and dated acknowledgement of the receipt theraof
by the prospect, and promptly te furnish copies of all such acknowladgements to us; and.

{iv} To maintain sufficient written documents arid records ag may
appear reasonabiy necassary to demonstrate your compliance with the foregoing.

(h} —- You represent that you are not a person desaribed in Paragraph (att Ui}
of the Solicitors Rule, .

You agree that you shalf not, for so long as you have the potential to earn any
compensation hereunder, make use of any of our Proprietary customer lists to solicit any
business or clients for any other person of firm, You further agree that you shail pre-clear
with us actual copies of any marketing materiale which YOU propose to present to any person -

@pP AMER00017
Mr, Latchezar Christov
January 1, #998
Page 4

 

in connection with your markating the services or products of Amarindo, as well as capies of
any other materials which may be-deemed to be "advertising" under the Investment Advisors
Act and the Regulations thereunder, and you shall provide us with a written quarterly report
on the last day of each calendar quarter setting forth the names of any person to whom such
Material has been given and describing the material delivered,

 

 

This letter represents the entire agreement between us pertaining to the subject
matter hereof, There are no warranties, réprasentations or other agreements between us in
connaction with the subject matter hereof except as set forth or referred to herein. The
agreement contained herein shall bind and enure te the bensfir of the successors, assigns,
personal representatives, heirs and legatees of the respective partios, The agreamnent
contained herein ray be amended or meditied only by the written agreement of each af us, |
You and we agree that this document has been exeauted and delivered In the State of
California and shail be construed, enforced and governed by the laws thereof, In the event of
any action, sult or proceeding brought under or in connection with this agreement, the
prevailing party therein shall be entitled to recover, and the other party hereto agrees to pay,
the prevailing party's costs and expenses in connection therewith, including reasonable
attorneys fees, Your contact at Amerindo for purposes of this arrangement shall be its Chief

Operating Officer.

Very truly yours,
_ *AMERINDO INVESTMENT ADVISORS INC.

CB IQ _

Presidant

 

Albarto W. Vilar

\

      

 

Lutchezar Christov

  
    

Dated: _ . = 1997,

C# - AMERO0018
Exhibit C

 
 

87/20/1994. 2129.  918-a55Re35 L CHRISTAV Of ° PARE ag

OBINPATPO,0,127,127SC0.75,0,75, 080104 |

CONFIDENTIAL

Subj: Letter from Alberto Vilee

Oete: 9 4/13/00 0:37:57 AM Pacific Daylight Fime
From: jataher@AMEANDO.com (Jenenrr Clsher)
To: LChristav@anl.com (LChdatov@aul.cam')

Aaril 73, 2000

Lusky Christay
€07 Skyline Teall
Topanga, CA S0259

Haar Lucky:
-
fern saaponding Stefy te the matter of your fees.

Way back when, we agraed to pay’you a fee for John Sweetland, because he
Inwated in cur offshore fund, SEC does not coguitte findars’ fron
with reapeot to offshore funds which leaves ua free to do what we wart,

The issue of paying fest on! Lixton in entirely different. ‘The SEC in
extremely apecific abaut-how this can be dene, There is arly ane way in

which we ate permitted to pay o fee ona US account, We have ta ger

Utten to sign a SEC industry forn in whieh they eutherize out oxyment !
to you, ineluding the amount of the payment, the thie the payment will .
be made, and tha percentage of our commission. Unfarsunately, there are

‘ho exceptions to this rule, We probably teak casual, It not cutright

nifoneous Wnw of this matter, in the interaat of compensating 4 good

friend, namaly you, bur you should have knewn this too, Now the

situation fs very differant. Gtran is = very vaible darge xoeoumt and

wo afe a vary sible invastinent advisor. I don't have to tell you thet

afy aerious Infraction af SEC regulations could clase us dawn. We ata

Het going te compromise our license for anything of anyora,

One way of looking at the eltuation is thet you benefited enamously

from what we were not pemtitred ro do by taw, We eauld have you telk to
Rick Cohen, our longtime trusted counsel In Los Angeles, about thes.
danger we face in ploceading with thls arrangement, In fact, your
campensation adds further walt to the vyaund, a4 our atendard thied party
embneratian agreement spacifies that tha agreed upon carmiseion is
based on orginal furds contributed and not oy any capital sppreciacian,
Marrover, we pay all the fess In full for three years, which Ie then

radioed by half far the next five years, ot which me It ends,

# tb had an easy solution, | would eammunivate {t-te you, You-complain

about the pain of being pial a-toak-of.
exposing EC sanctions, and the awception wa made at our:

&, you really mise the point. We stuck our necks out for you,
hich in retrospect was extremely foolish on ol part, We alto gave you
batever moral support we could during your SEC ardaal,

! am-happy te eannider supgettions that yeu hen,-prondad they fall

within the R

 
  

   
  

   

TONERS
EXHIBIT
LG 9 i HIPMZACO, 7AF1,8.8 0,C

AMER00021

P

  
   
 

—_—
reser

Slnveraly,

AlbéRoOBLTLAT ALA1,2SPIPWIZPE< =f LA bOKL, 1FU1482,99P MOREL = a

- , Oo

 
- Exhibit D

 
    
 
 

eet wat ter ar

/ American Arbitration Association

Commercial Arbitration Rules oo
proceedings, please send two copies of this demand and the arbitration agreement, with the filing foe
to the AAA. Send the original demand to the respondent.

DEMAND FOR ARBITRATION |
"Of pare dpaus 0.

nm

 

 

 

 

 

 

 

 

 

 

 

 

TO: Name AMERINDO INVESTMENT ADVISORS..TNS :
4d ~ 399 Park Avenue . t
AGUress taf dha Baty on Wham ine Demonia Is ade} Woe
. ; 3
City and State New York, New Yor ie nne—anmamnrn Cade BE Ling
Telephone (229 37176360, i (21.2) 371-6988
Name of Representative Albe A rent nit
Raprasentative’s Addres Park ‘Avenue, Nei York, NY 410022
Name of Pixmn gf Apelicable) AMERTNDO INVES —-
City and State_SSe York, NY "_ 9iP Code 20022
Telephone ( _ ) Sea Ahove __. Fay. See Above, _.__—

i.
tration agreement contained in a written contract dele Mau SS 5,

: named claimant, 4 to an arbi
Wd ; eae for exbitration under the Commercial Arbitration Rules of the ean,

ee A emeeennmmeri oviding for arouts

Arhitration Association, hereby demands exbiteahon th |
ATORE Dette: BREACH OF CONTRACT? .

Tae NATORE CR TSS BREACH GF FrpucTARY DUTY SP BNRICHMENT (Exhibit “A")

Te: CLAIM OR RELIe# SOUGHT ( ‘Amount, ifAny): accounting to determine the truc ‘amount of

commissions due claimant both presently and in the future and, pursuant to Rule 23, as published in the

Commercial Dispute Resolution Procedures (as Amended and Effective January 1, 1999), an Order

directing Amerindo Investment Advisors Inc. to praduce all documents in its files regarding the
calculation, billing and collection of its fees to the accounts juvolved in this dispute dating back to 1990.

one Tas Daseure Aust OUT OF AN EMPLOYMENT RSLATIONEEE? QYe . ONo _
Typae of Busmues: Claimant investment Consultant Respondent—EBVSSimen’ Advilkor

rep: __._-New- York, NewYork
Hearne LOCALE REOURSTED: ox ba

You are hereby’ notified that copies of our arbitration agreement atid this demand are being fled vw: th the
! American Arbitration Association at its ‘New York, CLty_ office, with a request that i commence administration
7 of the atbitration. Undsrtae riiles, you say file an answering statement within. fifteen days after notice Hom the

 

ee

eee oe
wary

 

et

AAA. .

i WM, Attorney for Cla. imant

Signed. Quay Be Signedlioy/a Repeacentasive) . Tile

ay Adidyass (to Ba Used in Connection wit THis Cute) O07 Skviine Trail
City and Site Topanga. California. zit Code.2022

. Telephone (310 )—455=2056 —-»-—--—= Fax (310) 455-0835

 

 

 

 

 

 

Namne of Firm. (fAppliable) N/d
Representative’s Address— 360 Lexington Avenue.

 

 

City end Steve New Yorks, .NY__—__. ZF Code — LOO? _
Telephone (21 687-1425 Fax.{212). 68226425
MEDLATION is 4 nonbinding process, The mediatar nusigis the parties in warking outa solution thet is acceptable fo thant,

yau wish fox the AAA to contact the ather parties te ascertain whether thay wich to mediate this matter, please che this b
(theve is no additfonal administrative fee for this <ervice). .

 

 

Form Of-ail

 
 

EXHIBIT A

 

NATURE OF THE DISPUTE

THE PARTIES

The claimant, Mr. Latchezar Christov (sometimes, “Mr. Christov"), is a California
resident who, at all times relevant, was engaged in the investment business. His activities,
as they pertain to this dispute, involved his employment by the respondent, Amerindo
Investment Advisors Inc. ("Amerindo"), to act as a solicitor to introduce Amerindo to clients
who would utilize Amerindo’s investment advisory services.

The respondent, Amerindo, upon information and belief was, at all times relevant,
a California corporation licensed. to do business in New York, Amerindo maintains

its "headquartet” offices at 399 Park Avenue in New York City. Its Chairman, Alberto W. ~

Vilar (sometimes, “Mr. Vilar"), jointly owns. Amerindo: with Gary Tanaka (sometimes,
"Mr. Tanaka"). Its Chief ‘Financial Officer. (’CFO") is Mr. Joaquin Garcia-Larieu
(soinetimes “Mr. Garcia-Larieu").

Amerindo is a licensed investment advisor, as defined in the Investment Companies
and Advisers Act of 1940 (see, 15 U.S.C.A. §80a-1, ef seg. (“investment Company Act")
and 15 U.S.C.A. §80b-1 ("Investment Advisers Act" or "IAA-40")).’ Its business activities
are regulated by the Securities and Exchange Commission ("SEC") pursuant to rules and
regulations promulgated by the SEC (see, 17 C.F.R, Part 275-"Rules and Regulations,
Investment Advisers Act of 1940°- Exhibit "A").

ae

 

1

Amerinda is both a domestic and "off-shore" investment advisor that manages "money" for
high net worth individuals (who sometimes elect to have their "money" managed in "off shore" hedge
funds) and corporations who (as in this casa) are responsible for their empioyees’ pension funds.

 

 
 

THE NA OF THE DISPUTE.

Mr. Christov and Amerindo’s senior management (Messrs. Vilar and Tanaka) have
known each other since the 1970's. During the later part of the 1980's, the patties concluded
that Mr. Christov could play a role as a "solicitor" for Amerindo that would inure to their
mutual benefit. The parties agreed that Mr. Christov would function as an Amerindo
"solicitor," primarily in California, where he had been living and had been working formany
years as a stock broker and financial consultant to institutional and personal clients.

In May, 1990, Amerindo entered into a fee-commission "splitting" arangement with

Mr. Christov in which it agreed to pay him a commission of "...thirty percent of all fees,

management and incentive, ...[it]...collect[ed]...for as long
as...fit].. maintained... -2ccount{s].... " that Mr. Christov introduced to it. (The "May “90

agreement") (Exhibit "B"). |

Despite this promise - and despite having, paid Mr. Christov more than
«$12 miltion in commissions between 1990 and 1999 - Amerindo,, in May, 2000, without
prior notice to Mr. Christov, informed him that it would no longer make commission
payments to hit even though it was (and continues) to collect fees from clients introduced
to it by Mr. Christov. These "Christov accounts" have grown from (approximately)
$1 million dollars (in 1990) to a sum believed to exceed $300 million dollars (in 1999). In
a nutshell, Amerindo’s decision to stop paying Mr, Christov commissions was due to two
factors; the first was that the accounts became so large that Amerindo would owe him
millions of dollars which sum would continue to grow “for as long as (Amerindo) maintained
the accounts” and, secondly, Amerindo recently admitted to Mr. Christov that the method
it employed to compensate him violated SEC regulations. (Exhibit "C"'). |

 
 

4

The May ‘90 agreement requires an accounting of Amerindo’s records to determine
the fees it collected from the accounts in this case, Litton Industries and two ofits affiliates,

Western Atlas and Unova (hereinafter collectively "the Litton accounts"), and the account

 

of Mr. John Sweetland, from 1990 through the present, to determine if Amerindo has
correctly compensated Mr. Christov to date and how much they shall owe Mr. Christov

going forward.

“THE SWEETLAND ACCOUNT

Within months of signing the May “90 agreement, Mr. Christov introduced Mr. John
Sweetland to Amerindo. At the time, Mr. Sweetland transferred a sum believed to be
$1 million dollars for Amerindo to manage in one of its “off shore" accounts.

During these past nine years, and pursuant to its obligations in the May ‘90
agreement, Atnerindo has paid Mr. Christov, without fail, an annual commission, for the
Sweetland account, froin one of its "off-shore" bank accounts. The amounts paid should
equal 30% of all oft the “fees Amerindo collected from Mr. Sweetland. However, Amerindo
has never provided Mr. Christov with an "accounting" of the Sweetland account; therefore,
he cannot be certain he has been paid all that is rightfully due him.

The commissions paid to Mr. Christov for the Sweetland account were paid in two |
segments - - the first, which was paid in the first half of each year supposedly represented the
“management” segment of Amerindo’s fee; the second segment supposedly representing the
“incentive” portion of Amerindo’s fee, was paid to Mr. Christov daring the second half of
" the (same) year. a

This year, despite paying Mr. Christov the first segment of his "Sweetland”
commission, Amerindo refused to pay the second (or incentive) portion after Mr. Christov’s

-3-

 
 

repeated demands claiming that Mr. Christov "released" his claim to these commissions in
1994. (See Exhibit "H"). Although it refused to pay Mr. Christov the "incentive" segment,
Amerindo ignores the fact that it has regularly paid Mr.’ Christov commissigns for this
account ranging between $25,000 and $50,000 per year since 1990.

Amerindo had a "habit" of not only failing to timely notify Mr. Christov of the amount
of commissions due him each year, it would fail to pay him timely the commissions due him.
Mr. Christoy complained repeatedly to Messrs. Vilar, Tanaka and Garcia-Larieu.
Consequently, in January of this year Mr. Christov went to New York City to meet with
Amerindo’s CFO, Mr. Garcia-Larien, specifically to discuss alternatives to the parties”
commission formula. These discussions ranged from such ideas as making offshore payments
to a "buy out" of Mr. Christov’s May “90 agreement.

He was asked to develop "suggestions" fo enable Amerindo to deal with the
* issue because Amerindo knew that ithad failed to comply with the SEC’s rules regarding this
” fee splitting accangement, which failure (Amerindo believed) jeopardized its SEC license.
In fact, Amerindo knew that it was obliged to obtain Litton’s consent to share its fees with
Mr, Christoy. It repeatedly ignored this requirement and only when ifs May 1990
~ arrangement obligated itto pay Mr. Christov millions of dollars did it, for the first time, rely
on its own misfeasance to avoid discharging its debt to Mr. Christov.

THE LITTON ACCOUNT UNDER MANAGEMENT
AT AMERINDO HAS GROWN TO INCLUDE TWO
OTHER LITTON "AFFILIATES" (WESTERN ATLAS
AND UNOVA) AND NOW IS BELIEVED TO EXCEED
OVER 3300 MILLION

In 1994, Litton Industries became a client of Amerindo when it transferred

approximately $30 million dollars of its employees’ pension funds to Amerindo for it to

=i

 
 

manage after Mr. Christov introduced Ms. Elizabeth Macs-Guasti - then a senior Litton
executive responsible for managing Litton’s employee pension funds ~ to Mr. Vilar. The first
"niece" (of Litton money) was delivered in mid-1994; the second "piece" was delivered
several months later.

Between 1995 and 1997, Amerindo was introduced to two other "Litton accounts,

 

Western Atlas and Unova, who delivered (on information and belief) millions of dollars of =

their employees’ pension funds to Amerindo for itto manage. The precise amounts delivered
to Amerindo by these Litton affiliates is presently incapable of being estimated because
Amerindo hasrefused to comply with Mr. Christov’s repeated requests for a full accounting
_ of the Litton accounts.

Upon information and belief, Amerindo has failed to pay Mr. Christov any
commissions (management or incentive) for the Wester Atlas and Unova accounts. We
helieve it also has-failed to pay him any commissions for the. "incentive" fees it collected
from Litton. Moreover, Mt. Christov also alleges that the amounts paid to him since 1995
do not reflect 30% of the management portion of the fees collected from Litton. Only a full
accounting will properly determine what is owed him.

AMERINDO’S DISINGENUOUS BASIS
FOR REFUSING TO PAY MR. CHRISTOV

Amerindo charges its clicnts a 1% "management fee" as well as an “incentive” fee
when agreed upon. Upon information and belief, all three Litton accounts agreed to
pay Amerindo both a “management” and an "incentive" fee for its services. Thus, on the
assumption that Amerindo was managing $100,000,000 of "Litton money" in 1996,
Mr, Christov should’ have received a commission of at least $300,000 in 1997 since
 

Amerindo’s fees are paid by its clients "in arrears" (Le., itwould “receive” its 1996 fees from
Litton in 1997). | |

In fact, Amerindo paid Mr. Christov $356,000 in.1997, Rather than disclose this
arrangement to Litton and report it to the SEC,” Amerindo elected to describe this Sui a5 a
"retainer payment" to Mr. Christov and paid it to him ("in arrears") supposedly to obiain
“new customers” for Amerindo in 1997. (See Exhibit "D").

Although Mr. Christov was unable to "solicit" new clients for Amerindo in 1997, in
1998 Amerindo paid Mr. Christov a $348,000 "retainer" (Exhibit "E"). Upon information
and belief, this sunz represented approximately 30% of the "management" fees Amerindo
. collected from Litton for 1997.
This "scenario" was repeated in 1999. However, Amerindo reduced Mr. Christov’s
; 4999 "retainer" to $248,000. (ixhibit "F"). When he asked abont this, Mr. Christov was
told by Mr. Garcia-Larien that the $100,000 xeduction was based on Amerindo’s decision to
-- pay him, in 1997 and 1998, sums that were ‘actually due him in 1995 and 1996, respectively,
based on fees Amerinds received from the Litton accounts in 1995 and 1996. in other words,
Amerindo had failed to pay Mr. Christov in 1995-96 what it owed hint for those years,
: making up the difference in 1997-98, Thus, the $106,000 downward "adjustment" m 1999,
according to Mr. Garcia-Larieu, was designed to reflect Amerindo’s belief thatthe "catch up"
payments for 1995-96 were finished.

In the aforementioned January 2000 meeting, Mr. Christov requested an accoutiting
from Mr, Garcia-Larieu to confirm this. It has not occurred.

 

2

The SEC "solicitor rule" requires an investment adviser not only to furnish a client with a
written disclosure statement regarding all fee splitting arrangementsithas with the account’ s solicitor,
it requires the adviser to retain the disclosure documents in its files. Upon information and belief,
Amerindo has failed to do this..

-6-

 
 

0’S VIOLATION OF
THE SEC’S "SOLICITOR" RULE

AS SET FORTH EIN TAA-40

SEC regulations require investment advisers, such as Amerindo, to report fee sharing
arrangements with its solicitors. C.F.R, §275-206(4)-3 specifically regulates "cash payment .
for client solicitations. (See Exhibit "A" at p. 770). Amexindo recently admitted to having
committed aserious legal mistake in this context (see Exhibit "C"'- the e-mail from Mr. Vilar
to Mr. Christov, dated April 13, 2000) and now relies on its "mistake" to support its decision
not to pay Mr. Christov.

Where there is a lawful fee sharing arrangement, an investment adviser is obliged to
do three things: first, it must provide the client a disclosure document which describes the
fee arrangement with the solicitor. It must then obtain the client’s written consent to the
disclosed fee artangements, and, third, it must make a bona fide effort to ascertain whether
the solicitor has complied with the fee acrangement by his disclosure of the arrangement
to the clientin a document that, per industry standards, is typically provided to the solicitor
by the investment adviser. Amerindo did none of these things, although it acknowledged its
obligations in Exhibits D, E, and F.

Since SEC Regulations require Amerindo to retain copies of both the client
acknowledgment and the solicitor disclosure document, Amerindo also has violated C.F.R.
§275.204-2(a)(15). (Exhibit "A" at p. 758).

 

3
Mr. Vilar’s reference to Mr. Christov’s "SEC ordeal! in this e-mail is “explained"
by Mr. Christov's California counsel, Mr. John Van de Kamp, in his 1995 letter which is annexed as
Exhibit "G".

=F

 
 

CORRESPONDENCE REGARDING
PAYMENTS TO MR. CHRISTOV _.

In response to Mr. Christov’s persistent requests for an “accounting” of the Litton
accounts, and despite paying him more than $1.2 million dollars throughout the 1990's (some
$1,000,000 for "Litton" and, a sum believed to exceed, $250,000 for the "Sweetland”
account), Amerindo will surely claim it does not owe Mr, Christov commissions for either
account. In fact, nothing is further from the truth.

Ia 1994, about the time Litton became a client of Amerindo’s, Mr. Christov was
presented with a letter agreement regarding an riden" the parties had been discussing.
Amerindo wanted Mr. Christoy to introduce it to labor tions for Ametinde to try to manage
"Taft-fiartley" accounts, The letter, dated August 15, 1994 (Exhibit “H”), purportedly

“Teflected an agreement to pay Mr. Christov $75,000 to prepare a survey of the "Taft-Hartley
inarket" and a “strategy for "..fits]..entry into that market and thereafter to provide
continuous consulting services in that regard through and until August 14, 1996."

 

a

At page "2" of Exhibit "H", Amerindo inserted the following language:

"You agree that this Agreement is in full and final release and setilement of

any and all claims, charges and the like which you may have against Amerindo or its

iated entities or persons for compensation of any kind, In that regard, you waive

any and all rights or benefits which you may have under the terms of the California
Civil Code Section 1542, which provides as follows:

‘A general release does not extend to claims which the oreditor does
not- know or suspect to exist in his favor at the time of executing the
release, which if known by him must have materially affected his
settlement with the debtor.’

This letter represents the entire agreement between us pertaining to the subject
matter hereof. There are no watranties, representations or other agreements between
us in connection with the subject matter hereof except as set forth or referred to

erein.

 
. Exhibit E

 
- AMERICAN ARBITRATION ASSOCIATION

Arbitration Tribunal
in the Matter of the Atbitration between:

Re: 13 181 00762 00
LATCHEZAR CHRISTOV

and
AMBRINDO INVESTMENT ADVISORS INC.

INTERIM AWARD OF ARBITRATOR

 

L, THE UNDERSIGNED ARBITRATOR, having been designated in accordance with the arbitration agrcoment. |
entered into between the above-named parties and dated August 15, 1994, and having been duly swom, and having ,
duly heard the proofs and allegations of the Parties, do hereby, render this INTERIM AWARD, as follows:
in view of the nature of this matter, and the fact that this is an Interim Award, it is appropriate to address a number
of the issues raised by counsel, and explain the reasons for the result reached:
. 1. The prior conduct of the parties and the history of payments by Amerindo Investoment
Advisors Inc. (hereinafter referred to as “Ametindo”) to Latchezar Christov (hereinafler referred to a8 »Christav”)
_Clearly establish that Amerindo recognized an obligation to Christov pursuant te the May 3, 1990 letier with respect
to the Litton Account, Accordingly, I reject Arnerindo’s contention that Christoy did not “bring” the Litton account
to Amerindo . .

2. With respect to the Western Atlas (or Unova) account, the evidence does not support

Christov’s olaim to 4 commission.

3. The releases found in the “consulting” letters do not serve to terminate the future obligations
arising under the May 3, 1990 letter agreement. Nothing in those documents, which were drafted by Amerindo's
counsel, terminates the letter agreement. I do not accept Amerindo's argument that the releases extinguish future
rights arising undor the existing letter agrearnent, since they do not specifically so provide, Further, each consulting
agreement was intended to compensate Christov for the payment due for a prior year. Tread the release language
only as extinguishing the claim for that prior year. |

4. Itis my view, however, that Christov may nol recover ary sums due with respect to the Litton
account because payment would viglate one or more of the applicable Investment Advisors Rules. Since there has
not been compliance with the applicable Rules, Christoy may not compel payment, (reject Amerindo’s arguinent

: that the California Rule also bars payment to Christov.)

D
7~TT ?

 

 

Tn the Matter of the Arbitration between:

Re: 13 181 00762 00
LATCHEZAR CHRISTOV

and
AMERINDO INVESTMENT ADVISORS INC.

 

att

5. There appears to be some possibility that the bar of the applicable Rule may be lifted by a “no
action” letter or waiver obtained from the SEC or other regulatory body, sither by Christov or Amerindo. If this
were to occur, [ would then hold that Christov is entitled to payment. Absent such a waiver, however, Christov is
like any other unlicensed yendor of services, who cannot recover because of a Jack of licensure.

6. Christoy should be afforded an opportunity to obtain relief from the disability he now suffers
by making au application to the appropriate regulatory agency. In order to enable tim to do so, I direct that
Amerindo provide him with all necessary cooperation and that Amerindo file the application in its name, if that is
so Tequired,

9. Should the application be successful, payment should be made to Christov. Whether the
payment would be retroactive or prospeetive only will depend on the terms of the regulatory agenoy’s ruling, if any.

8. Bither party may apply for appropriate supplemental relief, if necessary, with respect to any
application, or to determine the amount due if Christov is sucoessiul.

3, Christov is entitled to payment in full on the Swoculand Account. The unpaid amount is
$44,422.15, ata minimum. ‘There appears to be an issue as to whether there ate “incentive fees” which would
increase this amount. Since incentive fees clearly are covered, the amount set forth above should be increased by
30% of those fees, if any. The parties are to confer as to this issue and try to reach an agreement as to the amount.
If they cannot, upon application to me I will vither determine the matter on written submission or schedule a
hearing.

10, Interest on the amount owing on the Sweetland acconnt shall be computed at nine percent per
atmum, commencing 30 days after the date each payment of a fee was received by Amerindo. ‘The parties should
agree on those amounts. If they are unable to do so, the procedure set forth in paragraph 9 will gover.

11. Jurisdiction is retuined for the purposes set forth above.

12, Buch party shall bear its own atiomeys fees and expenses.

 
 

In the Matter of the Arbitration behween:

 

Re: 13 181 00762 06
LATCHEZAR CIIRISTOV
and ; . :
AMERINDO INVESTMENT ADVISORS INC,

The filing fee of the American Arbitration Association ("the Association") in the amount of $2,000.00 shall be
bore as incurred and all other administrative fees and expenses of the Association totaling $1,689.34 and the
compensation of the Arbitrator totaling $5,900.00 up to the point of the Interim Award shall be borne equally by the
parties, Shall there be any additional costs of the arbitration, the Arbitrator will assess at that time,

   
   
 

This Award will stay in full force and effect until such time as a finAY Award is rendered.

S)iglen

' Date

ow
State of Pree forle
Ss:

~ Joseph H. Einstein

_ County of Jrew Yorks

I, Joseph H. Kinstein, do hereby affirm upon my oath as Arbitrator that | am the individual deserihed in and who
executed this instrument which is my Award,

rc d [ex

‘. Date

 
Exhibit F

 
 
  

t's holding applies fully here -- equity does not intervene to permit an legal act,
* That, of course, is also the teaching of the California cases discussed above that hold that

equity will not grant an unlicensed person compensation made illegal by statute,

 

b)  Christov js Hardly Entitled to Equitable Relief eS .

. Christov’s actions do not entitle him to seek equity, Although we readily concede
that Amerindo failed to take the steps necessary to make payment to Christov lawful, that .

ee
is true of Christov as well and he, after all, was the one seeking and claiming a nght to

_ compensation.

Christov's own admissions reveal that he was, among other things, a solicitor for
investment advisors. He was a seasoned and licensed securities professional who knew
that investment advisers were regulated by the SEC. He disp ensed investment advice for
compensation. Nevertheless, he took no steps whatsoever io determine the requirements
for an investment adviser’s solicitor to be paid or the regulatory demands on his activities
as an adviser. Since he cduld have solved the legal compensation issue himself by
requesting a conforming contract and providing Litton with a disclosure statement, his
own lack of diligence and, indeed, negligence, is onc cause of his dilemma. Equity does

not intervens to save a patty from his own negligence.

Moreover, Christov’s disability from September 1995 onward arises from his own
felonious conduct. Equity has no place intervening to shield a party from his own

~ felonies,! The doctrine of unclean hands precludes equitable relief in these circumnstances.

‘
a

36

©
\ Exhibit G

 
PMP Pre

oe ree FI POOT Jes a7Pp™ oe an baT RT CHMAN Pip AAD Raps e. 2
Lisgnrcs ATLAS PAS 2228) 307 HELLER EHRHAN WHIT: noe

eee

HellerEhrman

af? PB aw & ¥ a

Keoind Tener

 

Deceanber 9, 2002
Sharrbower
KlguenGewm.<ort,
ws) tat 7 i Duvece (222) 147-8735
Yi Facsimile & C13, Adel tata (212) SIZRIOD

Fax (2h) 18)-7600

 

Joseph Einstein, Bag.

Goodkind Labaton Rudoff & Susharow
106 Park Avenue

New York, NY 10017-5563

Re: Christoy va, Anorindo Inrescaient Advisars, Inc (Amrerindy')}

Doar Mr. Eiosteiri:

Mr. Richman's Decomber 3, 20072, ietter subsinurially miasharacievizes the facts and
Amerindo's position.

Your Interim Award directs Amerinds to provide to Chiistov sach cooperation as right be
‘nesuesary” for him :o seck whatever yegulatory rolicfhe deems enproyriats and to file av opplicetion
in fy name “Uf that is go required.” Amer:ndo has not fasicd to comply with that directive, nor has it

reficed to dp se.

When Mr, Richman inquired about Amarinde’s cooperation, I did yor state that Amerindo
wad not cdopersta, Rather, t told Mr. Richman shat Amerindo’s cbligation was to pmvide
“necassary" cooperation and that} wan not aware of any cooperation that way, in fact, necessary for
Christov ta seck regulatory relief Ligdicated to him that simple research reveated that solicitors such
as Christov bad sought "no-action" reef fom the SEC Solicitor Rule is the past, indeed, some of
thosd sases had been cited in the briefs im the arbitration, Accordingly, Amerindo's coupsration was
not necessary for Christov to seek such colin’, and an applization im tts name was not "yaquired." Mr.
Richman did not dispur Amerbido's position at the Gime und did not indicate thar any cooperntion
from Aawerndo was necessary. His-December 3 letter still feils to set forth any reasnn why
Amierinde's couperation is necessary for Christev (o.seek whatever relief he desros approgriate,

Aa for Ms. Sinythe, my letter te her is quite Cloar-she too failed 10 set forth any reason why
Arnoriado's cooperation was necoysary fo Mr, Chvisiova “examptive application” za the SEC. To ike
conrary, Ms, Bmythe's letter reveals on ifs face that Mr. Chrisiov gould and would seek exemptive
vcluof fram the SEC without ccoperation or assistance Zeom Amennde, Once again, acither Mz,
Smuthe nor Mr, Richman suxgest any reusen why that analysis is incerrves, Ax for ihe remainder of
my letter, itreaponded to the hostile, ascusutory and threa‘ening tenor of Bs. Synythe's Jotter,
Amorinds believes tial Ms, Smythe's proposed letter to tae SEC was substantially nvaceurare and
mislouding, as well as defamatory. Tt was stitirely proper for Amoerinds to ca'! her attention te thote
abaceLracies,

Solar Thapar White dk Meta tte bho 420 ost Cte Siroel Now Yann YY LO0YBAta" vw. heum.com

New Tork  Wapteigion BC. Madipne 41 Sia4 Paansisep Sign Vatey  LosAnucion «= Sen lego = Sealts = Pertand «= Antaseage
Mang fang. Singsgore Atligvd Ofeer Nua Bane Fore
 

"7606309047" Ri CHMAN PIP BAP Bars , na

ee li 2002 Ja: S7r

 

sQ/OO/00 ATR) FAX Ate 960 9597 (ELLER ERBMAN WHITE qoay

Jodepth Einstein, 249,
Dacrmbe 9, 2092
Fags 2

Amerinde 1s nus in full consptance with tha ivtetim Award. The failure of Mr, Richmun's
letter to set forth any season why Acnordndo’s cooperation or any spoctfic act is neocséary to
Christov's application is a telling ndmission that there arc ao dich teasots or acts. Clrostoy has his
own tacteal reasons why he has tiot yet sought regulatory relief, end is unfairly acoysiny Amerinde
in order to paraer Further — unjustified -- relief from the AAA.’

Respectivly yours,

 
 
   

Goatafeg
Kevin J. Foner

Shareholder

120d? 4:47 BM OD

 

* althougs Amerindo is in full compliance with tac Laterimg Award, we respectfully observe
that this letter u: nol smi admission that the Interim Award is valid and enforceable. In unat regard, we
note that the 1994 releaye agreement was the sole basis for Christev's eusertion of arbirrabrlity. ‘Yct,
the Leestin Avare fads that the 1994 Agreement did ges eppiy to the cluinna at issue. Having found
that Christov’s claims were got within the scope of the only arbitrable agrcement, there was 70 longer
a batis for requiring Amerindo te arbitrate thom.

 

 
Exhibit H

 
10

LL

12

13

14

15

L6

L7

18

19

20

al

22

23

24

. 25

 

510
GARCIA-LARRIEU-DIRECT

became solicitor agreements.

You didn't really care what
they said as long as you were advised they
were legal and you could pay Mr. Christov,
would that be a fair summary of your
position?

THE WITNESS: Well, I think I
cared as far as it was something that
would be of substance and benefit to the
Firm.

THE ARBITRATOR: The purpose of
these agreements was to get the money to
Mr. Christov that Mr. Vilar told you to

get to him?

THE WITNESS: Mr. Vilaxyr wanted
to take care of Lucky, but at the same
time we can put him to work for us and do
some things which would benefit us.

THE ARBITRATOR: Thank you.

Why dontt we take about seven
or eight minutes.

(Recess taken. }
MR. RICHMAN: Amerindo and

Mr. Christov will stipulate based on fees

 

 

VERITEXT
212-267-6868 516-608-2400

 

 
10

11

12

13

14

15

16

17

£8

19

20

al

aa

23

24

a5

 

514
GARCIA-LARRIEU-DIRECT

collected by Amerindo for the Litton
account for the years 1999 through 2001,
if liable, Amerindo would owe Mr. Christov
the sum of $2,282,838 at a 30 percent rate
ef its collections.

With respect to the Western
Atlas/Unova account, that being the same
adcount with a name change, based upon
collections from 1995 through that part of
2001, that they remained a customer of
Amerindo, based upon the fees it

collected, if found liable, it would pay

IlMr. Christov the sum of $927,679 at the 30

percent collection rate.

The two numbers when added
together would add up to the sum of
3,210,517.

THE ARBITRATOR: You are going
to give me a similar calculation as to
Sweetland?

MR. REICHMAN: I don't have that
here, but, yes.

THE ARBITRATOR: But would you

be able to do that and the other fellow?

 

 

VERITERT
212-267-6868 516-608-2400

 

 
19

i

12

13

14

15

16

L7

18

Lo

290

21

22

23

24

a5

 

 

512
GARCIA-LARRIEU-DIRECT

MR. RICHMAN: Crain, as it
turns out, is not an issue in the case,
because we didn't know this until we saw
the discovery, he redeemed his stock
around December 1998, so it turns out if
the calculations are correct on the
percentages, we got paid, we wouldn't geet
anything for '99 or 2000.

THE ARBITRATOR: Okay.

MR. TONER: We will attempt to
do go and I anticipate we will be able to
do that.

THE ARBITRATOR: Thank you.
CROSS-EXAMINATION ©
BY MR. RICHMAN:

Q., Ie it your testimony that this
notional commission rate is an industry
standard?

A. I think it is.

Q. And it is based upon an
original amount invested by a client?

A. Original amount, and in some
cases, consideration given for additional

funds added to the account.

 

212-267-6868

VERITERT

 

 

516-608-2400
Exhibit |

 
at '

‘ AMBERKINIIU : WI he eee ee
- INVESTMENT ADVISORS INC, | _ Sin Francis, Calms 80111 Sd
: PAX (415) Jha)

August 15, 1994

_ CONFIDENTIAL

Latehexar Christav

100 Wilshire Blvd.

Suite 1620

Santa Monica, CA 90401

‘Dear Lucky:

Amerinde wishes to confirm that you have agreed to provide certain consulting
services (a us a8 specified herain, and you have agréed 10 render such services. Specifically,
you heve agreed to research and prepare tor us a survey of the Taft-Hartley market for moray
Managumiant seevices‘and a strategy fer our entry into that market, and thereafter to pravive
us With continuing cangulting in that ragard through and unt} August 14,1998. Your watton
Survey sliall be presented to us on of before the first anniversary of the date of this
Agroemant, end you shall tnereafter be required to coasult with us at our réquest for up co
ifigen hous per month but no more then that in Any one month.

As full compensation to you for your consulting services hergundar, you shall raceive

fren 75.000 fees, payable 315.000 on Marsh 15, 1995, $10,000 on March 37, 1895.
CE#6.809 ayo resentation of yaur written survey and in a final installment $25,000 on
: . 1998. You shali not be entitled ro any compensation of any kind whatsoever

except for the foregoing and except that YOU shail alsa be antitled to fanbursemenct of your
fuasonnule expenses whieh are approved by us in writing in advance.

In parformance hereunder you &re aa independent sentractor. You shall pertonn nl
Services hereunder according ta your awn means and rrathods of work and to the best of
your avilittes, which shall be in your exclusive charge ang control and Shall not be auolect ta
OF control oO supervision Excepting ss to the results of Work or as otherwise required ny
apmlicatte law, You shall not have, nor shail you hoid yourself out as having, any right. power
or authonty to create any contlact or obligation, ether express or imphed, on behalf af, in tha
Adine of, or binging upon Us, and tha : fapreserted hereby shall not constuture you

1 aS @ porter or shar FOF sOrnt-vanturer with Us, mors wed os cantare
UPON yay right ta ‘became such, You shail not undertake any solicitation actwities
chended within the scopa of Rule 204-3 under the investment Advisors Act. You will
ROk D@ Privy ta our investment decisions of recommendationa until those—decisigny pad

   
     
 

feconiandations ara made ayaitabl

  

PETITIONER'S

EXHIBIT

      
  

@ ‘ AMERQO008

 
ey

Latehozar Crhristay
August 15, 1984
Page Z

We shall not make any deduction from the fees to be paid you, including. but not
limited 10, social security, withholding taxes, unemployment insurance and other sunh
deductions. You assume full responsibilty tor eff such Taxes, Contributions end assessments
and toy workers’ campensation insurance, agree to indemnify vs with respect theralo and
agree to moot all requiraments which may be specified under regulations of administrative
officals ot berdiss charged witn enforcement of sny relevent state or Federal act, You also
mares to furnsh us, Won request, a cartificets or other avidense of compliance with the stute
ur Federal laws governing contributions, taxes and assessments on Payroils.

. You agree that this Agreement is in full and final release and settlement of any and all
clams, charges and the like which you may have against Amerindo or its affiliated entities or
parsons for compengatan af any kind, In that regard you waive any and alt rights ar penalits
whieh you may heve under the terms of tha California Civil Coda Section 1542, which

provides as follows:

“A general relaase does not extend ta claims which the creditor does not know ar
suspect to exist in his favor at tne time of executing the release, which if known by
him mat have materially aitected his settiement with the debtor,”

This lolter represents the entire agreement between us pertaining to the subject matiar
hereof. There ere no warranties, reprdgentations of other agreements between us in
connection with}the subjeet matter hareolfexcent 2S Bet forth or referred to herein, Trg
arucmont coniained herein shall bind ang erure to the benefit of the successors, assigiis,
patsdoal copresectatives hests and legataes of the respective parties. The agreement
comaned herdin may be arended or magified only by tha written agreement of each of uy.
You and we agree that this dacument has been deliverec in the State of California and ahall
be consirued, enforced and governed by the laws thereof. You and we agree to use all
raasaratla etforts to ragolive amicably eny controversy or claim arising out ef or relating co
this Agreeamunt, andi that regard agree that we shalf initial submit any controversy ar claim
which hag gongdinvesalved for more than thirty (30) days amutually satislactary New York
or San Francigco mediation sarvice tor ane-time mediati6n. in the event any controversy or
claim cannot be resolved by agreement or such mediation, of in the event that 4 madiation
sarvice carnat be agreed upen, the parties mutually ages to arbitration In San Francisco,
California, of New York, New York, in accordance with the rules of the American Arortration
Asscciution in atfect as of tha date of this Agreamant (which ars incorporated by reference
> herein, and judgmant upan the award rendered by tne Arbitratoris) may ba entered in any
court having jurisdintien. The arbitration shatt Proceed in the absence of any parry wich,
after dug notice, fails to be present or fails to obtain an adjournment. The Parties shall have
the ngnt to condyect disca, ufsuant to the provisions of tha California Code of Ciyi)
Procedure, and the BIGresaid pronration raquirament shall not onerate to preclude eithar party
befeto fram seeking ot obtaining Injunctive rehef in a court of compateant jurisdiction.

In the event of any ion, suit of procseding brought under or in connection with this
AULeQ Ment, the prevailing party therein shall ba entitled te TeGover, and te other party herito

+
m7

AMEROO00S

 

 
’* Catehtgar Christey
August 18, 1894
Pause 3

  
 
    

ee
er an,
"r,
m,

, fe i “
\
raoe to pay, tha prevalling a cout and expaneed IN ¢onnaotion erawitn, lncludi
casonabls attorneys teed, } ae 7 HG uding-—~
ee

Very truly yours:
AMERINDO INVESTMENT ADVISORS ING,

Agiaod, confirmed ead accepted as of this 15th day of Auguzt, 1994.

es Chiistey

indday

 

    

@ AMERO0010

 
Exhibit J

 
10

AL

12

13

14

15

16

17

18

19

20

21.

22

23

24

25

 

 

549
COHEN-DIRECT

did you come to represent Amerindo
Investment Advisors?
A. Yes.

T came to represent them in
1985.

I had first met Alberto Vilar
in 1983, Late 1983, when he was introduced
to me by a mutual friend of Mr. Christov
and mine, and he was reintroduced to me by
this gentleman, Mr. Krieger, in 1984.

He was looking to have my
system, the California State Teachers
Retirement System, engage him for money
Management and I explained to him on both
those odcasions that we could not engage
him because he was not registered as an
investment advisor in the United.States
and that was a precondition to our hiring
him.

He met that with disbelief, he
asked if he could talk to somebody who
really knew and had authority to make
these decisions, and I told him that that

is kind of why they called me chief

 

 

 

VERITEXT
212-267-6868 516-608-2400

 
19

LL

12

13

14

15

16

Li?

18

L9

AQ

21

2a

23

24

25

 

[succinct, that answer probably wasn't

|Tguceinet, but. at least amusing.

530
COHEN-DIRECT

executive officer.

He continued meeting that with
disbelief through all of 1984 and in the
winter, beginning of 1985, he called me up
when I was back in private practice and he
asked if t would be interested in
registering him ag an investment advisor
‘in the United States because there were
apparently some other folks who shared the
view that I had shared with him about the
necessity of registration.

I had suggested before I was

Q. You mentioned that you had met
Mr. Vilar through, at least as I
understood it, a common associate of
Mr. Christov's.

Apart Erom that introduction,
when was the next time you came to he
aware of Mr. Christov?

A. Oh, I don't even know for sure
whether t knew Lucky before that first

introduction.

 

 

 

VERI TEXT
212-267-6868 516-608-2400

 
10
a1
12
13
14
15
16
7

18
19
20
al
22
23
a4

25

 

COHEN-DIRECT
i had certainly heard Lucky's

mame before that first introduction, but

I would join Mr. Krieger for lunch on
Friday afternoons at the Bistro Gardens
and Lucky would be either sitting at our
table or some very attractive women ata
nearby table and at some point he would
come overt and we would all be drinking
Crystal together.

MR. RICHMAN: Chrisgtov or

Crystal?

imbibed Lucky himself.

Q. : What was the nature of your
professional involvement with Amerindo
From the 1985 period onward after you
registered them as a domestic investment

advisor?

as Amerindo'’s presence in this country

evolved.

 

552

what I do remember clearly is that I knew
Lucky personally sometime during my tenure

at California Teachers, because typicaily

THER WITNESS: Crystal; we never

A. It was an evolving involvement

 

 

VERITEXT

212-267-6868 516-608-2400

 

 
10

12

12

13

14

15

16

17

18

Lo

29

ai

22

a3

24

25

 

552

COHEN-DIRECT

That involvement now, for
instance, it has culminated with my firm's
being essentially international outside
general counsel.
sO But it began in 1985, and 1
believe that year, 1985, I may have billed
Amerindo 4,000 or $5,000, perhaps even
less, because my only involvement that I
actually recall that year with them was
the actual act of registering them, which
is quite simple, it is filling out a f£orm.

By the next year, 1986, I
believe I consulted with them in the
review of a solicitors agreement which had
been proposed to them. |

Also, I also consulted with
them, there was some other question that
came up, there were two issues that year,
and so 1986 wasn't much either.

By 1987 I think that they
finally got their first U.S. elient, at
which point I actually got to review a
eontract for them, an advisory agreement,

and from there, in 1987, gradually I got

 

 

VERITEXT
212-267-6868 516-608-2400

 

 
10

it

12

13

14

15

L6

L?

18

19

20

21

22

23

24

25

 

553
COHEN-DIRECT

more and more work.
The work really took of F for

them probably in 19 -- began really

   

taking off in 1994 and reached a ecrescenda
‘in 21997 through 1999, because at that time®
I was doing more venture capital |
investments For them than [I can even
recount at this point.

So it was an evolving
involvement that took on all kinds of
forms and transtormations throughout the
years.

Q. Did you come to know that
Mr. Christov was asserting an entitlement
to fees as a solicitor for Amerindo in or
about 1994 or '95?

A. if would- not describe it as my
coming to know that he.was asserting an
entitlement to fees.

I will tell you what happened.

Q. Please do,

A. And then you can try to put
another label on it, but I don't think

your label is accurate.

 

 

 

. VERITEXT
212-267-6868 516-608-2400

 

 
10

11

12

13

14

15

16

17

18

19

2Q

21

22a

23

24

25

 

554
COHEN-DIRECT

I was sitting in my office one
morning early, as is my want, TIT always get
there early to start drafting agreements
because it ia very hard for me to draft
‘and review agreements when the phone is
cringing and so forth, so I was there early
before my secretary got there, this is
when IT had my own firm, and my partners
were located in San Francisco and I wags
Located in Santa Monica, so I was all by
myself.

The phone rang and it was
Joaquin, that would be Joaquin Garcia whom
everyone here got. to meet the other day.

| Joaquin said to me, "Alberto
wants to pay Lucky on Litton," and I said,

-tWhat do you mean Alberto wants to pay

Lucky on Litton, * and he said, "He wants
to pay him on Litton," and I said, "Well,
is there some kind of agreement," and he
said, "Oh, Alberto says that he agreed to

pay Lucky on Litton."
I said, “Well, does the

agreement comply with 2064-3 and did Lucky

 

 

VERITEXT
212-267-6868 516-608-2400

PD

 

 
LO

iL

12

13

14

15

16

17

18

19

20

21

2a

a3

24

25

 

555
COHEN-DIRECT

deliver a disclosure statement."

Now, it may seem a little weird
to you that I would ask Joaquin a section
number like that, but it just so happens
that at this time we had recently both of
us cause to become very, very Eamiliar
with this particular statutory section,
which is why I suspect Soaguin was calling
me in the first place, he knew all about
the deal, about what you have to do if you
want to pay a solicitor and he called me

because he was worried about it, he --

BO, anyway, Joaquin says, "We can't pay
him, can we," and I said, "No, we can't
pay him," and as a matter of fact, when

Joaquin called me and said Alberto wants
to pay him on Litton and I said -- my
First reaction was, pardon my French,
"oh, shit," because I -surmised
immediately, knowing the score, the way
Albarto would do things, that, A, there
would be no agreement that complied with
2064-3, and, 8B, I doubted very seriously

whether anybody had complied with the

 

 

 

VERT TEXT
242-267-6868 516-608-2400

@D

 
10

11

12

13

L4

15

16

17

18

19

20

21

22

23

24

25

 

556
COHEN-DIRECT

disclosure statement delivery requirement
of 2064-3.

So I surmised immediately that
T had a problem, Joaguin confirmed for me
‘in our conversation that we had just the
problem I suspected we were going to have,
because here is what the problem was.

The problem was two things;
First of ail, ag I surmised, in my view,
payment "on Litton" would be illegal, and
problem No. 2, my boss, if you will, i.e.,
the big deal at Amerindo, wanted to pay
the. man under circumstances where it was
mot Lawful to pay the man, so that was a
problem, because Amerindo was become more
and more important to me.and every single
time I. had to tell Alberto, who tends to
}be a very willful person, no, you can'tt do
thus and such, it would develop into a big
pain in my professional neck.

Okay, 30, anyway, as I had
surmised, it was a problem, it was a big
problem, and I didn't know what to do and

I was particularly concerned about it

 

 

 

VERITEXRT
212-267-6868 516-608-2400

@P

 
10

il

12

13

14

15

16

L7

‘18

19

20

21

22

23

a4,

25

 

557
COHEN-DIRECT

because Amerindo started out with a very,
very small presence and conducting itself
a little sloppily vis-a-vis regulatory
issues.

As they grew bigger and
bigger ~~ and at this point they had
achieved some pretty considerable
notoriety, very considerable notoriety, f
anticipated. that they were going to be
more and more in the regulatory spotlight
and I had thought that I had recently been
successful in clearing up all of these
2064-3 issues and here i was suddenly with
another pile of the same kind of issue in
my lap and I was really at that point
trying to stay ahead of the curve, so that
was the first conversation,

So, as I say, and this is why I
corrected you, I did not learn that Lucky
was asserting an entitlement to be paid, If
think is the way you put it; what I .
Learned was that the boss was telling me
that Lucky needed to be paid.

QO. What happened next.

 

 

VERI TEXT
212-267~6868 516-608-2400

@

 

 
10
11
12
13
1A
15
16
17
18
19
20
21.
22
a3
a4

25

 

COHEN-DIRECT
A. What happened next was I sent
Joaquin off telling him we couldn't pay
and Joaquin had -- so Joaquin goes off

and I get another call, simiiar

blah, blah, blah, and he says, "Well,
Alberto says figure out a way Lo get him
paid."

So I had a conversation with

Joaquin trying to atructure a theory

Alberto was wishing to pay him.

So I said, "TJoaguin, look, I
can't pay him" --_.

MR. RICHMAN: I just want to
object for the record that the operation
of this witness' mind --~

THH ARBITRATOR: It is all
right, we will take it.

MR. RICHMAN: Okay.

we can do, I can't pay him," and when I
gay I can't pay him, I don't mean like I

was going to pay him, I as Amerindo in

 

558

cireumstances, early morning in my office,

whereby we could pay Lucky the amount that

A. I said, "Joaquin, here is what

 

VERT TEXT

212-267-6868 516-608-2400

 

 
10

il

12

13

14

15

16

L7

18

19

20

21.

aa

a3

24

25

 

559

COHBEN-DIRECT
this ¢ontext, I said, "T canit pay him on
that contract, but what I can do is I can
pay him if we can figure out something
going forward that he can provide us
without too much effort that will be worth
this amount that Alberto wants to get to
him, but what can he provide ua."

I do not remember if it was
this call or whether yet another telephone
call from Joaquin came, but I do remember
this; either on that call or on another

telephone call Joaquin says we can pay him

For Taft-Hartley, and I said, "What do you
mean we can pay him for Taft-Hartley," and
Joaquin said, “We can pay him for

consulting with us on Taft-Hartley
business."

Now, this was a very helpful
thing for me to hear, because I knew
independently that Amerindo and Alberto
wanted to pursue Taft~Hartley business,
because we were getting really neat
business, we were getting governmental

business, we were getting private pengion

 

 

 

VERITEAT
212-267-6868 516-608-2400

@D

 
10

it

12

13

14

15

16

Li

i8

19

20

ai

22

23

24

25

 

560
COHEN-DIRECT

plan business, but we had not penetrated
the Taft-Hartley market at all and Alberto
had expressed to me that he was interested
in that kind of business, I had even joked
with him, I said earlier before we went on
the record, that I don't know why Alberto
keeps me around, because we are sort of
Like Patty Duke and her cousin, the other
one, who was the one who liked ballet, but
T told Alberto I couldntt imagine the
union pension plans hiring him because he
was a big republican and he came off like
a republican.

But, anyway, he really wanted
to pursue this businesa, 80 as s00n as
Joaquin said the Taft-Hartley thing, I
said, "You know what, that igs a great
idea, let's think about that."

So I toid Joaquin what we
wanted was, and I would draw this up, was
a real contract that required real stuff,
and we created, ft think, and this is what
we have been referring to as the girst

Taft-Hartley dontract, we created what I

 

 

 

VERITEXT
212-267-6868 516-608-2400

D

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

a5

 

561
COHEN-DIRECT

think is a r@éal contract requiring real
duties that had a real world reference,
vis avis Amerindo's needs and desires.

The contract consisted of two
‘components that were very important to me
in its ¢erafting; one component was that
Lucky would actually have to write us a
report so that at the end of the day if
people asked me what was this payment for
I would say it was for the Taft-Hartley,
he had to write me a report and we needed
a veport, this is real life.

And the other thing was that
Lucky had to dommit to us a designated
amount of time, because IT didn't want to
be making a significant payment so the guy
weites a report and then it doesn't
require any particular level of service,
so fF think I put in there that he had Lo
work For us at our call up to but no more
than 15 hours a month.

And then the third component of
the agreement that I proposed was that I

was going to -- and this is the word [I

 

 

VERITEXT
212-267-6868 516-608-2400

@

 

 
10

Li

12

13

14

15

16

17

18

19

20

at

a2

23

24

25

 

COHEN -DIRECT

the old agreement, and the reason why If

needed to blow up the old agreement was,

‘ago, I thought that I had cleared up all
of this 2064-3 crap, sorry, but anyway,
what I was trying to do wags -- Ln 1992
the SEC eame in and we got --

MR. RICHMAN: '92°?

dame in again in 1992, and each time we
got what I considered to be longish
deficiency letters, mostly dealing with
kind of picayune stuff that was dumb and
could easily be corrected, and I felt a

lot Like not only did those deficiencies

me professionally, so I was taking a
personal pride kind of interest in this
stuff and I didn't want this other thing

hanging out there.

agreement and I also wanted to do what

 

used with Joaquin -- I needed to blow up

as I just testified to this a Eew minutes

A. Tn 1992 the SEC came in for a

routine audit, they came in in 1989, they

reflect on Amerindo, but they reflected on

So I wanted to blow up the old

562

 

 

VERITEXT

212-267-6868 . 516-608-2400

CP

 
10

L1,

12

13

14

15

16

L7

18

13

20

al

22

23

24

25

 

563
COHEN-DIRECT

Alberto needed me to do, which was to get
Lucky the payment that Alberto said he
wanted to get to Lucky.

QO. Did you have a discussion with

Mr. Vilar on --

A. May I interrupt you?
QO. . Sure.
A. When I say I wanted to blow it

up, I don't know if I specified or not,
that my mechanism for blowing it up was
the release that appears in the agreement.
The reason why I wanted to
interrupt you was that this is an
important point, at least in my mind; that
release happens not to be the longest
release that I ever read in the whole
world, but what I didn’t want to do -- in
crafting the release, f wanted to make
gure I blew up the agreement, but on the
other hand, I didn't want to draw that
much attention to the rest of the world to
any infirm agreement, because I wanted
this next SEC review to be a good one and

I wanted to blow up the agreement with an

 

 

 

VERITERT

212~267-6868 516-608-2400

 
10

il

12

13

14

15

16

17

18

19

20

ai

22

a3

24

25

 

564
COHEN-DIRECT

agreement that I could show to the SEC
which wouldn't attract a whole bunch of
new guestions about this whole oid infirm
agqreament.

And I want to say one more
thing, too -- I got a lot to say -- the
one thing more that I want to say is this;
as I say, I don't know whether the theory
of the Taft-Hartley engagement came up on
the second telephone call or the third,
but there was a third telephone call, and

by the time of the third telephone call

with JToaguin, when he came back to me and
he said, "Yeah, you know, this agreement
will work," I said, "Foaquin, I want to be

very clear about something, did you do
what I told you to do, did you explain to.
Lucky what we were doing here, did you
tell Lucky what the deal was, that this
was new services, did you tell Lucky that
we were blowing up the old agreement and
did he understand it," and Joaquin said,
"Yes, L specifically told him all that,"

and I said, "RBRecause, Joaquin, TI don't

 

 

VERI TEXT
212-267-6868 516-608-2400

 

 
10

il

12

13

14

15

16

L?

18

19

29

2

22

23

24

25

 

565

COHEN-DIRECT
want ever Lucky" -- and this is me saying
it, I never spoke to Lucky personally
about this -- "I don't want Lucky coming
back ever and complaining to me or you
that he didn't understand what is going on
here," and Joaquin said it was taken care
of.

THE ARBITRATOR: At the time
you drafted the first Taft-Hartiey
agreement dated in 1994, you had in front
of you this May 3, 19990 agreement, which f

guess is Respondent's Exhibit 3?

THE WITNESS: Joaquin had faxed
that to me; I said, "Joaquin, is there a
written agreement," and he said, “Yes,"
and I said, "Send it to me."

THE ARBITRATOR: So when you

drafted the first of the Taft-Hartley
lagreements and obviously the subsequent
one, you had this?

THERE WITNESS: Yes, and that is
what I meant specifically when I told
Joaquin about blowing up the old

agreement.

 

 

VERITERT
212-267-6868 516-608-2400

 

 
10

£1

£2

13

14

15

16

17

18

19

2Q

21

22

a3

24

25

 

COHHEN-DIRECT
THE ARBITRATOR: I understand.
BY¥Y MR, TONER:
Q. Did you have any discussions
with Mr. Vilar at around this time with

respect to these matters?

other question; did you have any
discussion with Mr. Christov concerning
any of these agreements?

THE WITNESS: I mever spoke
with Mr. Christov about any of these
agreements or his relationship with

Amerindo.
ahead.
you discussed these matters --

just tell you one more followup to that
question, Mr. Einstein.

It was because I was not
speaking with Mr. Christov directly and
knew I wouldn't be, because I don't ftEeel

as though it is appropriate for a lawyer

 

566

THE ARBITRATOR: Let me ask one

THE ARBITRATOR: I'm sorry, go
QO. The question I asked is whether

THE WITNESS: Tim sorry, can T

 

VERITEXT

212-267-6868 | 516-608-

2400

 

 
10

LL

12

13

14

15

16

17

18

19

20

21

ag

23

24

25

 

567
COHHN-DIRECT

to speak to the other guy directly, it is
because of that that I was very insistent
with Joaquin about the need for him to
tell tucky what it was we were doing with
this new Taft-Hartley agreement,

THEH ARBITRATOR: Okay,
continue.

Qo. Did you have any conversations
with Mr. Vilar about what was going on
with respect to the first Taft-Hartley
agreement at around the time of that
agreement?

A. IT have got asthma going on, 490
Iam trying to propel air; I am not
talking too loud, I am?

THE ARBITRATOR: You can speak
lower if you want to, it is not necessary,
or you can talk as loud as you want.

A. Again, I cantt answer your
question yes, simply because I am not gure
IT would frame what happened exactly the
way you asked it.

Vilar galled me on something

unrelated, again, same old situation, me

 

 

 

VERITEXT
212-267-6868 516-608-2400

 
10

il

12

13

14

15

16

17

18

19

20

ad

22

23

a4

25

 

568
COHEN-DIRECT

in the office about 7:30 one morning, and
he called, I don't even remember what it
was he was calling about.

At the end of the conversation
he said to me --+ because this is the way
he always talks -- "T don't know iff you
know about this, but I wanted to be able

to pay Lucky Christov," and I interrupted

him and © said, "It is already taken care
of, Joaquin and I have worked it out," and
he said, "Good, EF am glad to hear that,"
and I said, "Yes, Lucky is going to write

a Taft-Hartley report and he is going to
consult with us on Taft-Hartley business,
that is how we are going to get him the
payment," and then I said to him, and I
apologize for this, Lucky it ie not that
I don't like you, but it was my job, T
said to him, "Before you go, just let me
ask you one thing, why in the world are we
paying this guy," and he said, "Because
Lucky has been a very good friend to this

Firm for a long time and he is having some

difficulties now," and I interrupted him

 

 

 

. VERITEXT
212-267-6868 516-608-2400

 
\ ExhibitK

 
bic hee? te abe Re AS SYUOMCUr ewe MAU RL eic Bae 84eu Pee
te : »_ 7 . a A,

. LAW OFFICES 7

DAVID MM. RICHMAN / a
oe G0 LEXINGTON AVENTE

FRED I. SONNENFERD NEW YORE, N.Y. AGOLT

JUDIE BICHMAN — Lo To . (12) 687-ides |
oF couNeEn |: SO ttt Ba TE ; | | PACSIMILE B12) Gaeaias

 

-. March 5, 2003.

Nadya B. Roytblat, Esq. - -
Assistant Director me "
"Office of Investment Contipany Reputation
U.S. Securities and Exchange Cornmnission
450 Fifth Street, N.W., Mail Stop 0506
Washington, D. C. (20549 Me

oe : - Res "Request foi'Mectiig
. Dear Ms. ‘Roytblat: - . _ .
.. °Tam writing to: request a rrieoting with you and your staff regarding an application
for exernption (the “Application”) from the provisions of rale 206(4)-3 of the Investment Advisers
Act of 1940 (the “Advisers Act”): that I intend to file on i behalf of my client, Mr. Latchezar Christov.
As detailed more fully below, Mr. Christov’ 8 ; Application i is necessitated solely by the actions of a
SEC segistered investment adviser who seeks to avoid its contractial obligations through reliance
on its failure to comply. with the requirements of the Advisers Act. I believe a meeting would be

helpful in’ explaining to you and your ‘staff. the complex history and vircumstances behind
Mr. Chiistov" 5 Application, and the x reasons why exemptive telief should be granted, :

1. Bac _ ad. -

 Amerindo Investment Advisors Inc. (“Amerindo”), an investment adviser registered with

' the SEC under the Advisers Act, is utilizing the requirements of rule 206(4)-3 of the Advisers Act

- as both a sword and'as a-shield regarding its liability to Mr. Christov for certain finder’s fees. For
example, beginning i in the mid-1980° s, Amerindo:- , . ,

° ‘Engaged Mr. Cristov to infroducé clients. to Amerindo’ for a fee despite. the fact that
Amerindo, by its own admission, “failed to take the steps necessary to-make payment | fo
[Mt.] Christov lawful”;

- ‘Readily entered i into a lucrative investment advisory arrangement witha large, sophisticated
institutiona) client, Litton Industries, Inc. (“Litton”), that was intraduced to Amerindo: by
Me. Christov despite Amerindo” s knowing 1 failure to. comply with the requirements of rule _-

_206(4)-35 NE,

 
‘Mar OS #0005 4S:1ePpn SUNNENFELU RAD RICHMAN 212 B82 E425 p+

ta n a. “°
eo . :

DAVID M. RICHMAN

Nadya B. Roytblat, Bsa, Agsistant Director woe
_ US. Securities and Exchange Comniission de
‘. Page2°° 5 ,
; March 5 5, 2003,

“ Refiused to remedy or disclose to. Litton i its failure to comply with the requirements of rule .
- 206(4)-3, despite Mr. ‘Christov’s offer to remedy the situation by delivering disclosure _

documents’ to Lition-on a timely basis, but, .rather, structured -alternative -payment
. mechanisms to Mr, Christovt the specific a amounts of which were tied to the Litton account; -

. and ~~ Bee, - ;

-e Now, ‘despite five years of pxiér payments to Mr. Christov, ‘yeflases to fulfil its contractual
' abligations to Mr, Cristov on the theory that it is:somehow prohibited from making such
_. payments to Mr. Cristoy, by virtue of i its own n failure to © comply with the requirements of rule |
206(4)-3." oa OG . .

oo * These facts were re recently considered by Mr. Joseph Binstein, i an arbitrator with the American

_ Arbiiration Association, who rejected Amerindo’s claim that it had no contractual obligations to

‘ Mr. Christov with respect to the Litton account (the “Arbitration”), In finding for Mr. Christov in
an Interim Award entered on May -14,.2002, Arbitrator Einstein held that, Amerindo’s “prior
conduct...and fits} history of payments... ..to [Mr.] Christov established that Amoerindo clearly

- “recognized an obligation to [Mr.] Christow.. aasic ; With tespect tq the Litton account,” However,
Arbitrator Einstein stated that he could not compel Arierindo to fulfill the contractual obligations
to Mr. Christov because payment with regards te the Litton account could. violate “one or more
provisions of the Investment Adviser Rules.” ‘Recognizing that Mr. Chiistov should be “afforded -
an opportunity to obtain relief from the disability he now suffers,” Mr. Einstein required Amerindo
to provide Mr. Christov with “all necessary cooperation” in obtaining relief from the SEC, including

- “making an application t to the. arpropriate regulatory agency "in Amerindo’ S name. Amerindo has
not done so.. , . . oo.

‘Rule 2.06(4)-3 makes it unlawful, exc ept ander specific cizcunistances and subject to certain
conditions, for a registered investment adviser to make.cash payments to a solicitor who directly or
indirectly solicits for or on behalf of the investment adviser.” Rule 206(4)-3 under the Advisers Act

 

(tS "During an arbitration hearing conducted during February, 2002, “Amerindo relied on a 1995

_ plea agreement between Mr. Christov and the U. S. Government, charging Mr. Christov with
participation in 4 money laundering conspiracy, as one of the reasons. for non-payment with regatds
to the Litton account. This- argument is without merit, however; because both Mr. Christoy’s

* solicitation activities and ‘the appointmerit by Litton of Amerindo took place before the 1995 plea
agreement was entered into by Mg. Cintistov and the, US. Goverment. .

zo Advisers Act Release No. 688, 1978, SEC LEXIS 1103 Gul. 12, 1979 (adopting release).

 
‘Mar UD #£ues 3: 13rmn SUNMENPRLG ANU KLCHMARN 212 6B H4e25 p-
. L 4 - ae ; F my: o

DAVID M, RICHMAN

Nadya B. Roytblat, Esq., Assistant Director ~
US. Securities and Exchange Coramission. ety

“Page 3 .
March 5, 2003

- was ‘promulgated by the Securities and Exchange Cofnmisaion (SEC) pursuant to the specific

. authority of the SEC in section 206(4) of the Advisers Act to “prescribe means reasonably designed

- to. prevent, such acts, practices, and courses of business as’ ere fraudulent, deceptive, or

manipulative,” 15 ity ‘was hot Promulgated to enable inyestment. advisers: to avoid their contractual
obligations.” 5

Hi.: . Discussion

. _ On May 3, 1990, Mer. Alberto Vitec, president of Amerindo, sent Mr, ‘Christov aletier (the
Ol “Tetter”). promising.to- pay Mr, Christov “30%. of all fees, managerhent aad incentive” for all
accounts introduced by Mr, Christov. Howéver; Mr, Vilar failed to advise Mr. Christov that
Mr. Christov would-be acting as 8 solicitor for Aimerindo pursuant to rule 206(4)-3 of the Advisers

Act nor did Mr. - Vilar instruct Mr. Christov to to comply with the requirements of rule 206(4)-3.

a

Accordiig to both Aibitrator Binstein and Mi. Elizabeth Macs-Cuasti, Litton’s institutional
"funds administrator from 1975-1995, Mr. Christov was responsible for bringing the Litton account-
__ to Amerindo. Ms. Maes-Guasti testified at the Arbitration hearing that from the mid-1980’s to 1994
“when Litton hired Amerindo, Mr. Christoy regularly (i) arranged for meetings between Ms. Maes-
_ Guasti and Mr: Vilar, (ii) provided Ms. Maes-Guasti with brochures regarding Amerindo and
| Amerindo’s philosophy, style.and performance, and iii} contacted Ms. Macs-Guasti regularly
- with Amerindo related developments and updates. In May 1994, the Litton Investment Committee -
yoted to appoint Amerindo as one of its money managers and Litton and Amerindo entered‘into an
‘advisory contract as of July 1, 1994. ‘Shortly after Litton appointed Amerindo, Mr. Christov.orally -
| disclosed-to Ms. Maes-Guasti that he would be compensated for bringing the Litton account
' to Amerindo. Ms. Maes-Guasti. was hot’ surprised or alarmed. iby this arrangement but, rather, told
Mr. Christov that she was a6 HAPPY for him.’ ,

" Direct testimony at the aibitration heating from Riok Cohen, Esq., counsel for Amerindo, -

’ reveals that Amerindo was well aware of the fact that it had failed to take measures to make
payments to Mr. Christov for the solicitation of Litton lawful tinder the Advisers Act.4 When ~
Mr. Cohen was first told that Mr, Vilar “wanted to pay [Mr. Christoy] on Litton” he was “very
~ concemed” because “knowing .. . the way [Mr. Vilar] would do things,” Mr. Cohen “doubted very
seriously whether anybody had complied -with the disclosure statement delivery requirement of

 

3" Section. 206(6) of the Advisers Act 15 U.S. C. 800-64.

4 In fact, Amerindo ‘concéded this particle “pot * in one of its s post heating Briefs.

 
a

“Mar Un ZUR SS: 1SPrt SUNNENFELD AND RICHMAN 212 682 6425 p.5

: we “
- - e .

“ DAVID M. RICHMAN |,

Nadya B. Royiblat; Esq., Assistant Direcior..... © _
. U8. Securities and Exchange Commission oe
“Page4d -: . Ove
March Ds 2003

206(4).3. ” Mr, Cohen stated ‘that he ‘immediately recognized t that this failure’ was “a big problem”
and thathe was “particularly concerned about it because Amerindo . . . [was] conducting itselfa little
- sloppily vis-a-vis regulatory issues.” Mr. Cohen noted that, despite: “clearing up” several prior rule
206(4)-3 isstes: for Amerindo, the 1¢ problem vi with Mr. Christov was yet “another pile ¢ of the same kind
of issues.” voles ne . ;

. -Amerinio and ‘its attorney made nd. | effort t6 address directly the known rule 206¢4)- 3
deficiencies. Rather; Amerindo and its counsel’ structured creative altemative vehicles to pay
Mr: Christov for his solicitation services. Mi: Vilar,.in his dixect testimony, ‘acknowledged that, - |
. despite Amerindo’s ‘knowing failure to comply with the-requirements of rule 206(4)-3, he desired ©
_ to “come up with some way. in which {Amerindo] could pivé some compensation”.to Mr. Christoy -
‘in connection with the’ Litton: account. Mr. .Garcia-Larziéu, Amerindo’s former’ Chief Financial
. Officér,-explained in-his testimony’ at the hearing. that Amerindo paid Mr. Christov through a
series of service contracts (‘Consulting Agreements”) that were structured by Amerindo between
1996-1999, Under these Consulting Agreements, Mr; Cliristov performed very nominal consulting
services in exchange! for fees totaling some $975,000 that were directly “tied to the Litton Account.” |
Mr. Garcia-Larrieu calculated the fees by starting with’ ari “estimate ‘or...... knowledge of fees’
- collected from Litton” and lie would then “apply the rate, 30 percerit” (the “30% Calculation”)
' agreed to “by Mr. Vilar’ in his: (May.3,,1990) Letter. . These ‘fees started at $75, 000 per year and
increased to as higha as $348; 000 per year as performance i in the Litton. account increased,

Between, 1994 and 2000, the Litton account ‘grew from approximately $35-million to
approximately $600: million in asséts undér management. In an April 13, 2000 e-mail
. to Mr. Christov, Mr. Vilar stated that Amerindo would no longer pay’Mr: Christoy any fees with

_ Tespect to the Litton account. In this e-mail, Mr, Vilar admitted that Amerindo bad taken a “casual,
if not outright erroneous view ‘of the matter” in the past and. had made an “exception” for

' Mr..Christov that could expose Anierindo to. “SEC. sanctions.” However, because Amerinda no

- longer desired to share with, Mr. Christov the substantial fees it collected from the Litton account,
Mr. Vilar conveniently. ¢ cited to its $ hon-compligince with tule 206(4)- 3 as.an excuse for future non-

: payment.

Arbitrator Einstain found Atnerindo’s 8 ‘argurhents unperauasive and stated that the “prior —
_conduct of the parties” as well as the “history of payments by Amerindo” to Mr. Christov. clearly
established that “Amerindo recognized an obligation to Mr. Christov." ” ,

"As noted in 1 the release adopting Rule 206(4)-3, and i in subsequent requests for no-action
relief under the Rule, the Coramission’ s intention inadopting, Rule 206(4)-3 was sto create a “paeans

 
“Mar uS 2UUS bs laren SUNNENFELD AND RICHHAN ele 682 6425 Pp.

. as -

DAVID M. RICHMAN |

. Nadya B. Roytblat, Esq., Assistant Director.
U.S: Securities and Exchange | Commission, 7 :

-  . ‘Page S .° o ,
‘March 5, 2003 «

a “feasonably designed’ ta ‘protect [invests ‘from] fraudulent ; oiactices” in connection with referral
' arrangements. I do not believe that.the rule was promulgated to serve as a vehicle for registered
‘investment advisers to ‘avoid their contractual obligations to individuals who provide them with
vahiable business and services. ae FN ,

Constusio on .

would like the: opportunity to ; discuss the pierits of Mr. Christov’s 5 Application. Although a
7 Ido not seek to excuse Amerindo’s failure to comply with the requirements of 206(4)-3, itis patently
"anfair to allow. Amerindo to profit from its non-compliance. ‘Ti that vein, however, T urge the SEC”
_ Rott initiate enforcement proceedings against Anierindo seeking disgorgement of the advisory fees
_. .reesivéd: from the Litton. arrangement... Tn this’ case, because Litton was a highly sophisticated
'. knowledgeable institutional investor, otal disclosure of the solicitation arrangement was_provided.
and Litton received the services: paid for by its advisory ites, 1 believe the most equitable result
would be to grant an exemption that would allow’ Arbitrator Einstein to enforce the. terms. of. |

Us, Mr. Christov’ s solicitation recrangement,

I will call your office to disouss scheduling the pioposed meoting. in the interim, if you haye
any questions, please do not hesitate to call, | .

 

DMR: Imo
eos” Me. Latcbezae Chiistov

bee: Marianne: K. ‘Smythe, Esq. vo
Wilmer, Cutler & Pickering: -

 
 

 

|

 

 

 

fetta;
: fhe w i

 

any of

 
 

DILVNUELN GNY DILSSWOd Oa 910g UoseWN ‘Eze eq

} | oa
L008 A'N yA oA May |
eorbe, hava WY,

    

 

geth Vp) PAL WHEE

gy eaney Seg

Ee F FMA
| SLY) ou VINOD ous

 

 

 

antold/NOo'sd0. 8. BAL OXS/L SL 740 7¥LO0G0L0000Sd.
S BL08 3190 APlda

 

‘poo HO ayy ueos

sail

Ajuo 24s9aUI0g *

‘droog abeyoed ‘pauinbas aq. Aew jaqe} uoyEIE|Nep

“galj ajnpeayos OL,

| LL Sbb oze6 LL6S. PS18 OLS6

: NE |
| YSEWNN ONIMOVHLeEIUNLYNDIS SSN

£051-Z£0001 AN N HOA MSN

        

   

J ABSArIAG ye

 

 

- - Susoysno e ‘Aeuoreuseyy pasn ay =

AS JOPIO «
dn.4old =
peywrys
NEWS W

11 SdSn=
jo 2128

3

 

 

“i WY serra yee ay

 

  

 

 

 

 

 

| 900}
dsinlv 80 SIA *TIVW ¥ © 2008'S 7] |
sauna ee ALIWOId © © AVO-2 TIN ALIWOldd
eL-esoocacsso = .
7 _ 7 . eso2e ZulBU0 OV Ol$
oe divd SOVLSOd sn
‘aauinoay sovLsOd c qWwas OL AWald S HeIeY
ald Wd ; os

1. IWIN ALO

 

 

 

nen ee

sy ce - ore *

     
   

 

a

 

 

. BR @ This envelope is made from post-consumer waste, Picase recycle - again...:.::

 
